Exhibit 10.1

EXECUTION VERSION

PNK FINANCE CORP.

$850,000,000

6.375% Senior Notes due 2021

PURCHASE AGREEMENT

July 30, 2013

J.P. MORGAN SECURITIES LLC

GOLDMAN, SACHS & CO.

DEUTSCHE BANK SECURITIES INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH

                            INCORPORATED

WELLS FARGO SECURITIES, LLC

CREDIT AGRICOLE SECURITIES (USA) INC.

BARCLAYS CAPITAL INC.

UBS SECURITIES LLC

As Representatives of the several

  Initial Purchasers named in Schedule 1 attached hereto,

c/o J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

PNK Finance Corp., a Delaware corporation (the “Issuer”) and newly formed,
wholly-owned unrestricted subsidiary of Pinnacle Entertainment, Inc., a Delaware
corporation (the “Company”), proposes, upon the terms and conditions set forth
in this agreement (this “Agreement), to issue and sell to the initial purchasers
named in Schedule 1 attached to this Agreement (the “Initial Purchasers”), for
whom J.P. Morgan Securities LLC, Goldman, Sachs & Co., Deutsche Bank Securities
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo
Securities, LLC, Credit Agricole Securities (USA) Inc., Barclays Capital Inc.
and UBS Securities LLC are acting as the representatives (“you” or the
“Representatives”), an aggregate of $850,000,000 principal amount of the
Issuer’s 6.375% Senior Notes due 2021 (the “Notes”).

The Notes will be issued pursuant to an Indenture to be dated as of the Closing
Date (as defined in Section 5(a)) (the “Indenture”), among the Issuer and The
Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”). The
Notes are more fully described in the Pricing Disclosure Package (as defined
below) and the Offering Memorandum (as defined below). Immediately upon the
consummation of (i) the merger (the “Ameristar Merger”) of PNK Holdings, Inc., a
Delaware corporation and wholly-owned subsidiary of the Company (“Holdco”), with
and into Ameristar Casinos, Inc., a Nevada corporation



--------------------------------------------------------------------------------

2

 

(“Ameristar”), pursuant to an Agreement and Plan of Merger, dated December 20,
2012, among the Company, Holdco, PNK Development 32, Inc., a Nevada corporation
and wholly-owned subsidiary of Holdco, and Ameristar (as amended or
supplemented, the “Merger Agreement”), (ii) the merger (the “Post-Effective
Merger”) of Ameristar with and into the Company immediately following the
consummation of the Ameristar Merger, and (iii) the merger (the “Issuer Merger”
and, together with the Ameristar Merger and the Post-Effective Merger, the
“Merger”) of the Issuer with and into the Company, the Company and the
Guarantors (as defined below) shall become party to the Indenture pursuant to a
supplemental indenture (the “Supplemental Indenture”) by and among the Company,
the Guarantors and the Trustee.

Immediately upon consummation of the Merger, the Notes will be irrevocably and
unconditionally guaranteed (the “Guarantees”) on a senior unsecured basis,
jointly and severally, by (i) the guarantors named in Schedule 2 hereto and
(ii) any subsidiary of the Company or Ameristar formed or acquired after the
Closing Date that executes the Supplemental Indenture or an additional guarantee
in accordance with the terms of the Indenture, and their respective successors
and assigns (collectively, the “Guarantors”), in accordance with the terms of
the Indenture. The Company and the Guarantors shall immediately become subject
to the terms of this Agreement upon execution by the Company and the Guarantors
on the Merger Date (as defined herein) of a joinder agreement to this Agreement,
the form of which is attached hereto as Exhibit C (the “Joinder Agreement”).
Upon execution of the Joinder Agreement, each of the Company and the Guarantors
shall, without any further action by any person, become a party to this
Agreement, and the representations, warranties and agreements set forth herein
shall become effective as to the Company and each Guarantor, giving effect to
the consummation of the transactions contemplated by this Agreement, including
the Merger, as of the Applicable Time (as defined below).

On the Closing Date, the Issuer will enter into an escrow and security
agreement, the form of which is attached hereto as Exhibit D (the “Escrow
Agreement”), with the Trustee and The Bank of New York Mellon Trust Company,
N.A., in its capacity as escrow agent (the “Escrow Agent”), pursuant to which,
on the Closing Date, the Issuer will cause to be deposited with the Escrow Agent
the gross proceeds of the offering of the Notes together with an additional
amount in cash or Temporary Cash Investments (as defined in the Escrow
Agreement) sufficient to redeem the Notes at the Special Mandatory Redemption
Price (as defined below) (together with any other property from time to time
held by the Escrow Agent, the “Escrow Property”). The Escrow Property will be
held by the Escrow Agent in accordance with the terms and provisions set forth
in the Escrow Agreement and released (the “Release”) to the Company in
accordance with the conditions set forth therein. Until the Escrow Property is
so released, the Notes will be secured by a first-priority security interest in
the Escrow Property. In the event that (a) the Merger Date does not take place
on or prior to September 20, 2013 or such later date as agreed by the parties to
the Merger Agreement (such date, the “Outside Date”; provided that the Outside
Date will not extend beyond December 31, 2013 under any circumstances) or (b) at
any time prior to the Outside Date, the Merger Agreement is terminated (any such
event being a “Mandatory Redemption Event”), the Issuer will redeem (the
“Special Mandatory Redemption”) all of the Notes at 100.00% of the issue price,
plus accrued and unpaid interest up to, and including, the Special Mandatory
Redemption Date (the “Special Mandatory Redemption Price”). Notice of the
occurrence of a Mandatory Redemption Event will be mailed by the Issuer (a
“Special Redemption Notice”) within three business days following the



--------------------------------------------------------------------------------

3

 

occurrence of a Mandatory Redemption Event to the Trustee and the Escrow Agent.
Concurrently with the delivery of the Special Redemption Notice, the Issuer
shall request the Trustee to mail (by first-class mail to each holder’s
registered address or otherwise in accordance with the procedures of DTC (as
defined below)) a notice that a Special Mandatory Redemption is to occur. Within
five business days (or such other minimum period as may be required by DTC)
after the Trustee’s mailing of such notice of a Mandatory Redemption Event, the
Special Mandatory Redemption shall occur (the date of such redemption, the
“Special Mandatory Redemption Date”).

This Agreement is to confirm the agreement concerning the purchase of the Notes
from the Issuer by the Initial Purchasers.

1.        Purchase and Resale of the Notes.  The Notes will be offered and sold
to the Initial Purchasers without registration under the Securities Act of 1933,
as amended (the “Act”), in reliance on an exemption pursuant to Section 4(2)
under the Act. The Issuer, the Company and the Guarantors have prepared a
preliminary offering memorandum, dated as of July 30, 2013 (the “Preliminary
Offering Memorandum”), a pricing term sheet substantially in the form attached
hereto as Schedule 4 (the “Pricing Term Sheet”) and an offering memorandum,
dated as of the date hereof (the “Offering Memorandum”), setting forth
information regarding the Issuer, the Company, the Guarantors, the Notes and the
Exchange Notes (as defined herein), the Guarantees and the Exchange Guarantees
(as defined herein). The Preliminary Offering Memorandum, as supplemented and
amended as of the Applicable Time (as defined below), together with the Pricing
Term Sheet and any of the documents listed on Schedule 5 hereto, other than a
road show that is a Free Writing Offering Document (as defined below), are
collectively referred to as the “Pricing Disclosure Package.” The Issuer hereby
confirms that it has authorized the use of the Pricing Disclosure Package and
the Offering Memorandum in connection with the offering and resale of the Notes
by the Initial Purchasers. “Applicable Time” means 3:05 p.m. (New York City
time) on the date of this Agreement.

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include all
information filed by the Company and Ameristar with the United States Securities
and Exchange Commission (the “Commission”) pursuant to Section 13(a), 13(c), 14
or 15(d) of the United States Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or prior to the date of the Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum, as the case may be,
and incorporated by reference therein. Any reference to the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, as the
case may be, as amended or supplemented, as of any specified date, shall be
deemed to include any information filed by the Company and Ameristar with the
Commission pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after
the date of the Preliminary Offering Memorandum or the Offering Memorandum, as
the case may be, and prior to such specified date, but only to the extent such
information is deemed incorporated by reference therein. All documents filed
under the Exchange Act and so deemed to be included in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, as the
case may be, or any amendment or supplement thereto are hereinafter called the
“Exchange Act Reports.”



--------------------------------------------------------------------------------

4

 

It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Act, the Notes (and all securities issued in exchange therefor, in
substitution thereof) shall bear the following legend (along with such other
legends as the Initial Purchasers and their counsel deem necessary):

‘‘THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). NEITHER THIS NOTE NOR ANY INTEREST
OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. EACH PURCHASER OF THE SECURITY EVIDENCED
HEREBY IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM SECTION
5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THIS
SECURITY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) OR
(B) IT IS NOT A U.S. PERSON AND IS ACQUIRING ITS NOTE IN AN “OFFSHORE
TRANSACTION” PURSUANT TO RULE 904 OF REGULATION S UNDER THE SECURITIES ACT,
(2) AGREES THAT IT WILL NOT PRIOR TO (X) THE DATE WHICH IS ONE YEAR (OR SUCH
SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY
SUCCESSOR PROVISION THEREUNDER) AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF (OR OF ANY PREDECESSOR OF THIS NOTE) OR THE LAST DAY ON WHICH THE COMPANY
OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS NOTE (OR ANY PREDECESSOR
OF THIS NOTE) AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE
LAW (THE “RESALE RESTRICTION TERMINATION DATE”), OFFER, SELL OR OTHERWISE
TRANSFER THIS NOTE EXCEPT (A) TO THE COMPANY, (B) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO
LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO
NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF
REGULATION S UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANY OTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION



--------------------------------------------------------------------------------

5

 

REQUIREMENTS OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH
PERSON TO WHOM THIS NOTE IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF
THIS LEGEND; PROVIDED THAT THE COMPANY, THE TRUSTEE AND THE REGISTRAR SHALL HAVE
THE RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D) OR
(E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/ OR
OTHER INFORMATION, ALL IN FORM AND SUBSTANCE SATISFACTORY TO EACH OF THEM. THIS
LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,”
“UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY REGULATION
S UNDER THE SECURITIES ACT.”

You have advised the Issuer that the Initial Purchasers will make offers (the
“Exempt Resales”) of the Notes purchased by the Initial Purchasers hereunder on
the terms set forth in each of the Pricing Disclosure Package and the Offering
Memorandum, as amended or supplemented, solely to (i) persons whom the Initial
Purchasers reasonably believe to be “qualified institutional buyers” as defined
in Rule 144A under the Act (“QIBs”) and (ii) outside the United States to
certain persons who are not U.S. persons (as defined in Regulation S under the
Act (“Regulation S”)) (such persons, “Non-U.S. Persons”) in offshore
transactions in reliance on Regulation S. Those persons specified in clauses
(i) and (ii) are referred to herein as the (“Eligible Purchasers”). The Initial
Purchasers will offer the Notes to Eligible Purchasers initially at a price
equal to 100.00% of the principal amount thereof. Such price may be changed at
any time without notice.

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”) among the Issuer and the Initial Purchasers to
be dated as of the Closing Date (as defined in Section 5 herein), for so long as
such Notes constitute “Transfer Restricted Securities” (as defined in the
Registration Rights Agreement). Pursuant to the Registration Rights Agreement,
the Issuer, the Company and the Guarantors (following the execution by the
Company and the Guarantors of a joinder agreement thereto upon the consummation
of the Merger, such joinder agreement, the “Registration Rights Agreement
Joinder”) will agree to file with the Commission under the circumstances set
forth therein, a registration statement under the Act (the “Exchange Offer
Registration Statement”) relating to the Issuer’s 6.375% Senior Notes due 2021
(the “Exchange Notes”) and the Guarantors’ Exchange Guarantees (the “Exchange
Guarantees”) to be offered in exchange for the Notes and the Guarantees, which
Guarantees are to be issued only upon the consummation of the Merger, as
described above. Such portion of the offering is referred to as the “Exchange
Offer.”

2.        Representations, Warranties and Agreements of the Issuer, the Company
and the Guarantors.  The Issuer and, upon execution of the Joinder Agreement,
the Company and each of the Guarantors, jointly and severally, represent,
warrant and agree that (it being understood that, prior to the execution of the
Joinder Agreement, all representations and



--------------------------------------------------------------------------------

6

 

warranties of the Issuer with respect to Ameristar and its subsidiaries are made
to the knowledge of the Issuer after due inquiry with Ameristar and its
subsidiaries):

(a)        When the Notes are issued and delivered pursuant to this Agreement,
and when the Guarantees are issued upon the consummation of the Merger as
described above, such Notes and Guarantees will not be of the same class (within
the meaning of Rule 144A under the Act) as securities of the Issuer, the Company
or any of the Guarantors that are listed on a national securities exchange
registered under Section 6 of the Exchange Act, or that are quoted in a United
States automated inter-dealer quotation system.

(b)        Assuming that (i) the representations and warranties of the Initial
Purchasers in Section 4 are true, (ii) the Initial Purchasers comply with their
agreements and the offering and transfer procedures and restrictions described
in Section 4, the Pricing Disclosure Package and the Offering Memorandum, and
(iii) each of the Eligible Purchasers is reasonably believed to be a QIB or is a
Non-U.S. Person who acquires the Notes in an “offshore transaction” in reliance
on Regulation S, the purchase and resale of the Notes pursuant hereto (including
pursuant to the Exempt Resales) is exempt from the registration requirements of
the Act. No form of general solicitation or general advertising within the
meaning of Regulation D (including, but not limited to, advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar medium or broadcast over television or radio, or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising) was used or will be used by the Issuer, the Company, the Guarantors
any of their affiliates or any of their respective representatives (other than
the Initial Purchasers, as to whom the Issuer, the Company and the Guarantors
make no representation) in connection with the offer and sale of the Notes.

(c)        No form of general solicitation or general advertising was used by
the Issuer, the Company, the Guarantors or any of their respective
representatives (other than the Initial Purchasers, as to whom the Issuer, the
Company and the Guarantors make no representation) with respect to Notes sold
outside the United States to Non-U.S. Persons, by means of any directed selling
efforts within the meaning of Rule 902 under the Act, and the Issuer, the
Company, the Guarantors any affiliate of the Issuer, the Company, the Guarantors
and any person acting on its or their behalf (other than the Initial Purchasers,
as to whom the Issuer, the Company and the Guarantors make no representation)
has complied with and will implement the “offering restrictions” required by
Rule 902.

(d)        The Issuer is not required to deliver the information specified in
Rule 144A(d)(4) under the Act in connection with the Exempt Resales and the
Notes satisfy and, when they are issued, the Guarantees will satisfy the
requirements of Rule 144A(d)(3).

(e)        The Pricing Disclosure Package and the Offering Memorandum have been
prepared by the Issuer, the Company and the Guarantors for use by the Initial
Purchasers in connection with the Exempt Resales. No order or decree preventing
the use of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering



--------------------------------------------------------------------------------

7

 

Memorandum, or any order asserting that the transactions contemplated by this
Agreement are subject to the registration requirements of the Act has been
issued and no proceeding for that purpose has commenced or is pending or, to the
knowledge of the Issuer, the Company or any of the Guarantors, is contemplated.

(f)        The Pricing Disclosure Package did not, as of the Applicable Time,
and will not, as of the Closing Date, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Pricing Disclosure Package in
reliance upon and in conformity with written information furnished to the Issuer
through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in Section
9(e).

(g)        The Offering Memorandum will not, as of its date and as of the
Closing Date (as amended or supplemented in accordance with 6(d), as
applicable), contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except that this
representation and warranty does not apply to statements in or omissions from
the Offering Memorandum made in reliance upon and in conformity with written
information furnished to the Issuer through the Representatives by or on behalf
of the Initial Purchasers specifically for inclusion therein, which information
is specified in Section 9(e).

(h)        The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder. The Exchange Act Reports did not, and any further
documents filed and incorporated by reference in the Preliminary Offering
Memorandum or the Offering Memorandum will not, when filed with the Commission,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(i)        Neither the Issuer, the Company nor any of the Guarantors (including
their respective agents and representatives, other than the Initial Purchasers
in their capacity as such) has made any offer to sell or solicitation of an
offer to buy the Notes that would constitute a “free writing prospectus” (if the
offering of the Notes was made pursuant to a registered offering under the Act),
as defined in Rule 405 under the Act (a “Free Writing Offering Document”)
without the prior consent of the Representatives; any such Free Writing Offering
Document the use of which has been previously consented to by the Initial
Purchasers is listed on Schedule 5.

(j)        Each Free Writing Offering Document (including, without limitation,
any electronic road show or other document listed on Schedule 5 hereto), when
considered together with the Pricing Disclosure Package as of the Applicable
Time, did not contain



--------------------------------------------------------------------------------

8

 

any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(k)        The Issuer and each of the Company, Ameristar and their respective
subsidiaries (as defined in Section 17) listed on Schedule 3 to this Agreement
and marked with an asterisk, including each of the Guarantors (collectively, the
“Subsidiaries”), has been duly organized, is validly existing and in good
standing as a corporation or other business entity under the laws of its
jurisdiction of organization and is duly qualified to do business and in good
standing as a foreign corporation or other business entity in each jurisdiction
in which its ownership or lease of property or the conduct of its businesses
requires such qualification, except where the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on (i) the business, condition
(financial or otherwise), results of operations, stockholders’ equity,
properties or prospects of the Company and its subsidiaries, taken as a whole,
or Ameristar and its subsidiaries, taken as a whole; (ii) the offering and sale
of the Notes and Guarantees (the “Offering”) and the consummation of the
Offering; or (iii) any other transaction contemplated by this Agreement
(including the Ameristar Merger, the Post-Effective Merger and the Issuer
Merger) (a “Material Adverse Effect”). Except as disclosed in the Pricing
Disclosure Package and the Offering Memorandum, each of the Company, Ameristar
and the Subsidiaries has all power and authority necessary to own or hold its
properties and to conduct the businesses in which it is engaged. Neither the
Company nor Ameristar owns or controls, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed on Schedule 3 to
this Agreement. None of the subsidiaries of the Company or Ameristar (other than
the Subsidiaries) is a “significant subsidiary” (as defined in Rule 405). The
Issuer does not have any subsidiaries.

(l)        The Company has an authorized capitalization as set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, and all of the
issued shares of capital stock of the Issuer and the Company have been duly
authorized and validly issued, are fully paid and non-assessable, conform to the
description thereof contained in each of the Pricing Disclosure Package and the
Offering Memorandum and were issued in compliance with federal and state
securities laws and not in violation of any preemptive right, resale right,
right of first refusal or similar right. All of the issued shares of capital
stock or membership interests of each Subsidiary have been duly authorized and
validly issued, (and with respect to capital stock are fully paid and
non-assessable) and are owned directly or indirectly by the Company or
Ameristar, as the case may be, free and clear of all liens, encumbrances,
equities or claims, except for such liens, encumbrances, equities or claims
(i) created or arising in connection with the Company’s Fourth Amended and
Restated Credit Agreement dated as August 2, 2011, as it may be amended from
time to time (the “Existing Bank Credit Facility”) or the Company’s anticipated
new secured credit facility that will replace the Existing Bank Credit Facility
and Ameristar’s existing secured credit facility following the consummation of
the Ameristar Merger (the “New Bank Credit Facility”) or (ii) as could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

9

 

(m)        The Issuer has full right, power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated by this Agreement, including the granting of the
security interest in the Escrow Account and the Escrow Property, the Pricing
Disclosure Package and the Offering Memorandum. This Agreement and the
transactions contemplated by this Agreement, the Pricing Disclosure Package and
the Offering Memorandum have been duly and validly authorized by the Issuer.
This Agreement has been duly and validly executed and delivered by the Issuer
and constitutes the legal, valid and binding obligation of the Issuer,
enforceable against the Issuer in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws affecting
creditors’ rights generally, except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), except in connection with any enforcement of
remedies as may be required under applicable law, including gaming and liquor
laws, and except as enforceability may be limited by state or federal laws or
policies relating to the non-enforceability of the indemnification provisions
contained herein.

(n)        On the Merger Date, the Company and the Guarantors will have full
right, power and authority to execute and deliver the Joinder Agreement, to
perform their respective obligations thereunder and to consummate the
transactions contemplated thereunder. On the Merger Date, the Joinder Agreement
and the transactions contemplated thereunder will have been duly and validly
authorized by the Company and the Guarantors. On the Merger Date, the Joinder
Agreement will have been duly and validly executed and delivered by the Company
and the Guarantors and will constitute the legal, valid and binding obligation
of the Company and each Guarantor, enforceable against the Company and each
Guarantor in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws affecting creditors’ rights generally, except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
except in connection with any enforcement of remedies as may be required under
applicable law, including gaming and liquor laws, and except as enforceability
may be limited by state or federal laws or policies relating to the
non-enforceability of any indemnification provisions contained or incorporated
therein (collectively, the “Enforceability Exceptions”).

(o)        The Issuer has full right, power and authority to execute and deliver
the Escrow Agreement, to perform its obligations thereunder and to consummate
the transactions contemplated thereunder. The Escrow Agreement and the
transactions contemplated thereunder have been duly and validly authorized by
the Issuer. On the Closing Date, the Escrow Agreement will have been duly and
validly executed and delivered by the Issuer and will (i) constitute the legal,
valid and binding obligation of the Issuer, enforceable against the Issuer in
accordance with its terms, except as enforceability may be limited by the
Enforceability Exceptions and (ii) be effective to grant a legal, valid and
enforceable security interest in all of the Issuer’s right, title and interest
in the Escrow Property. Upon execution of the Escrow Agreement, the issuance



--------------------------------------------------------------------------------

10

 

of the Notes and the deposit of the Escrow Property with the Escrow Agent, the
first-priority lien on and security interest in the Escrow Property, granted in
favor of the Trustee for the benefit of the holders of the Notes pursuant to the
Escrow Agreement, will constitute a legal, valid and enforceable perfected
first-priority security interest in the Escrow Property, which will not be
subject to any other lien, charge or encumbrance.

(p)        The Issuer has the full right, power and authority to execute and
deliver the Notes and to perform its obligations thereunder. The Notes have been
duly and validly authorized by the Issuer for issuance and sale to the Initial
Purchasers pursuant to this Agreement and, when issued and authenticated in
accordance with the terms of the Indenture and delivered against payment
therefor in accordance with the terms hereof and thereof, will be the legal,
valid and binding obligations of the Issuer, enforceable against it in
accordance with their terms and entitled to the benefits of the Indenture,
except as enforceability may be limited by the Enforceability Exceptions.

(q)        On the date, and immediately following the time that the Issuer
Merger is consummated (such time and date, the “Merger Date”), the obligations
under the Notes and the Exchange Notes will be assumed by the Company (the
“Assumption”). On the Merger Date, the Guarantors will have the full right,
power and authority to execute and deliver the Guarantees and to perform their
obligations thereunder. On the Merger Date, the Guarantees will have been duly
and validly authorized by the Guarantors for issuance pursuant to this Agreement
and the Joinder Agreement and, when issued in accordance with the terms of the
Indenture, will be the legal, valid and binding obligations of the Guarantors,
enforceable against them in accordance with their terms and entitled to the
benefits of the Indenture, except as enforceability may be limited by the
Enforceability Exceptions.

(r)        The Issuer has, and on the Merger Date the Company and each of the
Guarantors will have, the full right, power and authority to execute and deliver
the Exchange Notes and the Exchange Guarantees and to perform their respective
obligations thereunder. The Exchange Notes have been, and on the Merger Date the
Exchange Guarantees will have been, duly and validly authorized by the Issuer,
the Company and each of the respective Guarantors for issuance and sale to the
Initial Purchasers pursuant to this Agreement and, if and when issued and
authenticated in accordance with the terms of the Indenture and delivered
against payment therefor in accordance with the terms hereof and thereof, will
be the legal, valid and binding obligations of the Issuer (or the Company,
following the Merger) and each of the Guarantors, enforceable against them in
accordance with their terms and entitled to the benefits of the Indenture,
except as enforceability may be limited by the Enforceability Exceptions.

(s)        The Issuer has full right, power and authority to execute and deliver
the Indenture and to perform its obligations thereunder. The Indenture has been
duly and validly authorized by the Issuer, and upon its execution and delivery
and, assuming due authorization, execution and delivery by the Trustee, will be
a legal, valid and binding agreement of the Issuer, enforceable against the
Issuer in accordance with its terms, except as enforceability may be limited by
the Enforceability Exceptions and except to the extent the waiver contained in
Section 4.06 (Stay, Extension and Usury Laws) of the



--------------------------------------------------------------------------------

11

 

Indenture may be deemed unenforceable. No qualification of the Indenture under
the Trust Indenture Act of 1939 (the “1939 Act”) is required in connection with
the offer and sale of the Notes contemplated hereby or in connection with the
Exempt Resales.

(t)        On the Merger Date, the Company and each of the Guarantors will have,
full right, power and authority to execute and deliver the Supplemental
Indenture and to perform their respective obligations thereunder. On the Merger
Date, the Supplemental Indenture will have been duly and validly authorized by
the Company and the Guarantors, and upon its execution and delivery and,
assuming due authorization, execution and delivery by the Trustee, will be a
legal, valid and binding agreement of the Company and each of the Guarantors,
enforceable against each of them in accordance with its terms, except as
enforceability may be limited by the Enforceability Exceptions.

(u)        The Issuer has full right, power and authority to execute and deliver
the Registration Rights Agreement and to perform its obligations thereunder. The
Registration Rights Agreement has been duly and validly authorized by the Issuer
and, when executed and delivered by the Issuer in accordance with the terms of
this Agreement and the Registration Rights Agreement, will be (assuming the due
authorization, execution and delivery thereof by you) the legal, valid and
binding obligations of the Issuer, enforceable against it in accordance with its
terms, except as such enforceability may be limited by the Enforceability
Exceptions.

(v)        On the Merger Date, the Company and each of the Guarantors will have
full right, power and authority to execute and deliver the Registration Rights
Agreement Joinder and to perform its obligations thereunder. On the Merger Date,
the Registration Rights Agreement Joinder will have been duly and validly
authorized by the Company and each of the Guarantors and, when executed and
delivered by the Company and each of the Guarantors in accordance with the terms
of this Agreement and the Registration Rights Agreement Joinder, will be the
legal, valid and binding obligations of the Company and each of the Guarantors,
enforceable against each of them in accordance with its terms, except as such
enforceability may be limited by the Enforceability Exceptions.

(w)        The Notes, the Escrow Agreement, the Indenture, the Guarantees and
the Supplemental Indenture will conform in all material respects to the
respective statements relating thereto contained in the Pricing Disclosure
Package and the Offering Memorandum.

(x)        The execution, delivery and performance of this Agreement, the
Joinder Agreement, the Escrow Agreement, the Indenture, the Supplemental
Indenture, the Registration Rights Agreement, the Registration Rights Agreement
Joinder, the Notes, the Guarantees, the Exchange Notes and the Exchange
Guarantees by the Issuer, the Company and the Guarantors, in each case to the
extent a party thereto, the consummation of the transactions contemplated hereby
and thereby, including the Ameristar Merger, the Post-Effective Merger, the
Issuer Merger, the Assumption, the deposit of funds by the Company with the
Escrow Agent as described in the Pricing Disclosure Package and the Offering
Memorandum and the granting of the security



--------------------------------------------------------------------------------

12

 

interest in the Escrow Account and the Escrow Property, and the application of
the proceeds from the sale of the Notes as described under “Use of proceeds” in
each of the Pricing Disclosure Package and the Offering Memorandum will not
(i) result in a breach or violation of any of the terms or provisions of, impose
any lien, charge or encumbrance upon any property or assets of the Company and
its subsidiaries or Ameristar and its subsidiaries, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement, license or other
agreement or instrument to which the Company or any of its subsidiaries or
Ameristar or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries or Ameristar or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries or
Ameristar or any of its subsidiaries is subject; (ii) result in any violation of
the provisions of the charter or by-laws (or similar organizational documents)
of the Company, Ameristar or any of their respective subsidiaries; or
(iii) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or Ameristar or any of its subsidiaries or any of their
properties or assets, except (in the case of clauses (i) and (iii) above) as
could not reasonably be expected to have a Material Adverse Effect.

(y)        No consent, approval, authorization or order of, or filing or
registration with, any court or governmental agency or body having jurisdiction
over the Company, Ameristar or any of their respective subsidiaries or any of
their respective properties or assets is required for the execution, delivery
and performance of this Agreement, the Joinder Agreement, the Escrow Agreement,
the Indenture, the Supplemental Indenture, the Registration Rights Agreement,
the Registration Rights Agreement Joinder, the Notes, the Guarantees, the
Exchange Notes and the Exchange Guarantees by the Issuer, the Company and the
Guarantors, in each case to the extent a party thereto, the consummation of the
transactions contemplated hereby and thereby, including the Ameristar Merger,
the Post-Effective Merger, the Issuer Merger, the Assumption, the deposit of
funds by the Company with the Escrow Agent as described in the Pricing
Disclosure Package and the Offering Memorandum and the granting of the security
interest in the Escrow Account and the Escrow Property, and the application of
the proceeds from the sale of the Notes as described under “Use of proceeds” in
each of the Pricing Disclosure Package and the Offering Memorandum, except for
(i) filings or registrations with or approvals (including “shelf” approvals) by
or from the applicable gaming authorities in the States of Indiana, Iowa,
Louisiana, Minnesota, Mississippi, Missouri and Nevada, which have been, or on
the Merger Date will have been, made or obtained or, with respect to notice
filings with the State of Colorado, will be made or obtained within the time
permitted after the Merger Date under applicable law, (ii) the approval of the
Ameristar Merger by the United States Federal Trade Commission, (iii) the filing
of a registration statement by the Issuer (or the Company, following the Merger)
with the Commission pursuant to the Act as required by the Registration Rights
Agreement, and (iv) such consents as may be required under the State securities
or Blue Sky laws or the by-laws and rules of the Financial Industry Regulatory
Authority (“FINRA”) in connection with the purchase and distribution of the
Notes, the Guarantees, the Exchange Notes and the Exchange Guarantees by the
Initial Purchasers, each of which has been obtained and is in full force and
effect.



--------------------------------------------------------------------------------

13

 

(z)        Neither the Company, Ameristar nor any of their respective
subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement and the Amended and Restated Engagement
Letter, dated June 10, 2013, among the Company and the Initial Purchasers) that
would give rise to a valid claim against any of them or any Initial Purchaser
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Notes.

(aa)      Except as identified in the Pricing Disclosure Package and the
Offering Memorandum, there are no contracts, agreements or understandings
between the Issuer, the Company or any Guarantor and any person granting such
person the right to require the Issuer, the Company or any Guarantor to file a
registration statement under the Act with respect to any debt securities of the
Issuer, the Company or any Guarantor owned or to be owned by such person or to
require the Issuer, the Company or any Guarantor to include such securities in
the securities registered pursuant to any registration statement filed by the
Issuer, the Company or any Guarantor under the Act.

(bb)      The Issuer, the Company and the Guarantors have not sold or issued any
securities that would be integrated with the offering of the Notes or Guarantees
contemplated by this Agreement in a manner that would require the Notes or
Guarantees to be registered under the Act pursuant to Rule 144A under the Act,
the Act, the rules and regulations of the Commission thereunder or the
interpretations thereof by the Commission. The Issuer, the Company and the
Guarantors will take reasonable precautions designed to insure that any offer or
sale by them, direct or indirect, in the United States or to any U.S. person (as
defined in Rule 902 under the Act), of any Notes or any substantially similar
security issued by the Issuer, the Company or any Guarantor, within six months
subsequent to the date on which the distribution of the Notes has been completed
(as notified to the Issuer and the Company by the Initial Purchasers), is made
under restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Notes in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Act, including any sales pursuant to Rule 144A
under, or Regulation D or S of, the Act.

(cc)      Except as described in the Pricing Disclosure Package and the Offering
Memorandum, none of the Company or any of its subsidiaries or Ameristar or any
of its subsidiaries has sustained, since the date of the latest audited
financial statements included or incorporated by reference in the Pricing
Disclosure Package, any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree which could
reasonably be expected to result in a Material Adverse Effect, and since such
date, there has not been any change in the capital stock or long-term debt of
the Company or any of its subsidiaries, taken as a whole, or the long-term debt
of Ameristar or any of its subsidiaries, taken as a whole, or any adverse change
or development, in or affecting the condition (financial or otherwise), results
of operations, stockholders’ equity, properties, management, business or
prospects of the Company and its subsidiaries, taken as a whole, or Ameristar
and its subsidiaries, taken as a whole, in each case except as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

14

 

(dd)      Since the date as of which information is given in the Pricing
Disclosure Package and the Offering Memorandum and except as may otherwise be
described in the Pricing Disclosure Package and the Offering Memorandum, the
Issuer, the Company and the Guarantors have not (i) incurred any material
liability or obligation, direct or contingent, other than liabilities and
obligations that were incurred in the ordinary course of business (ii) entered
into any material transaction or material agreement not in the ordinary course
of business or (iii) declared or paid any dividend on its capital stock.

(ee)      The historical financial statements (including the related notes and
supporting schedules) included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum comply as to form in all material
respects with the requirements of Regulation S-X under the Act and present
fairly in all material respects the financial condition, results of operations
and cash flows of the entities purported to be shown thereby at the dates and
for the periods indicated and, except as disclosed therein, have been prepared
in conformity with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis throughout the periods involved; the
other financial information included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum has been derived from the
accounting records of the Company and its subsidiaries or Ameristar and its
subsidiaries, as applicable, and presents fairly in all material respects the
information shown thereby; and the pro forma financial information (including
the related notes and supporting schedules, if any) included or incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum has been
prepared in accordance with the Commission’s rules and guidance with respect to
pro forma financial information in all material respects and the assumptions
underlying such pro forma financial information are reasonable and are set forth
in each of the Pricing Disclosure Package and the Offering Memorandum. The
interactive data in eXtensbile Business Reporting Language included or
incorporated by reference in each of the Pricing Disclosure Package and the
Offering Memorandum fairly present the information called for in all material
respects and are prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(ff)       Ernst & Young LLP, who have audited the financial statements of the
Company and its subsidiaries and Ameristar and its consolidated subsidiaries as
of December 31, 2012 and 2011 and for each of the three years in the period
ended December 31, 2012 and whose reports are incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum, have delivered the
initial letters referred to in Section 8(q) hereof and is an independent
registered public accounting firm as required by the Act and the rules and
regulations of the Public Company Accounting Oversight Board (the “PCAOB”).

(gg)      The statistical and market-related data included in the Pricing
Disclosure Package are based on or derived from sources that the Issuer and the
Company reasonably believe to be reliable and accurate in all material respects.

(hh)      None of the Issuer, the Company, Ameristar or any of the Subsidiaries
is, as of the Closing Date, and after giving effect to the offer and sale of the
Notes and the



--------------------------------------------------------------------------------

15

 

application of the proceeds thereof as described under “Use of proceeds” in the
Pricing Disclosure Package or the Offering Memorandum, none of them will be, an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of such term under the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and the rules and regulations of the Commission
thereunder.

(ii)        Except as described in the Pricing Disclosure Package and the
Offering Memorandum, there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries or Ameristar or any of its
subsidiaries is a party or of which any property or assets of the Company or any
of its subsidiaries or Ameristar or any of its subsidiaries is the subject that
could, in the aggregate, reasonably be expected to have a Material Adverse
Effect; and to the knowledge of the Issuer, the Company and the Guarantors, no
such proceedings are threatened or contemplated by governmental authorities or
others.

(jj)        Except as described in the Pricing Disclosure Package and the
Offering Memorandum, no relationship, direct or indirect, exists between or
among the Issuer, the Company or any Guarantor, on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Issuer, the
Company or any Guarantor, on the other hand, that is required by Item 402 or
Item 404 of Regulation S-K to be described in the documents incorporated by
reference into the Pricing Disclosure Package or the Offering Memorandum which
is not so described.

(kk)      Except as described in the Pricing Disclosure Package and the Offering
Memorandum, no labor disturbance by or dispute with the employees of the Company
or any of its subsidiaries or Ameristar or any of its subsidiaries exists or, to
the knowledge of the Issuer, the Company and the Guarantors, is imminent or
threatened that could reasonably be expected to have a Material Adverse Effect.

(ll)        Except as described in the Pricing Disclosure Package and the
Offering Memorandum, (i) Each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Security Act of 1974, as amended
(“ERISA”)) that is subject to Title IV of ERISA or Section 412 of the Code (as
defined below) (but not including a “multiemployer plan,” within the meaning of
Section 4001(c)(3) of ERISA) for which the Company, Ameristar or any member of
their respective “Controlled Groups” (defined as any organization which is a
member of a controlled group of corporations within the meaning of Section 414
of the Internal Revenue Code of 1986, as amended (the “Code”)) may have any
liability (each a “Plan”), has been maintained in compliance in all material
respects with its terms and with the requirements of all applicable statutes,
rules and regulations including ERISA and the Code; (ii) with respect to each
such Plan (a) no “reportable event” (within the meaning of Section 4043(c) of
ERISA) has occurred or is reasonably expected to occur, (b) no “accumulated
funding deficiency” (within the meaning of Section 302 of ERISA or Section 412
of the Code), whether or not waived, has occurred or is reasonably expected to
occur, (c) the fair market value of the assets under each Plan exceeds the
present value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan) and (d) neither the Company, Ameristar, nor
any member of their respective Controlled Groups has



--------------------------------------------------------------------------------

16

 

incurred, or reasonably expects to incur, any liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the PBGC in the ordinary
course and without default) in respect of such Plan; and (iii) each Plan that is
intended to be qualified under Section 401(a) of the Code is so qualified and
nothing has occurred, whether by action or by failure to act, which would
reasonably be expected to cause the loss of such qualification, except where
failure to be so qualified would not be reasonably likely to result in a
Material Adverse Effect. Except as described in the Pricing Disclosure Package,
neither the Company, Ameristar nor any member of their respective Controlled
Groups has any withdrawal or other liability to any “multiemployer plan,” within
the meaning of Section 4001(c)(3) of ERISA, except for a liability which either
is not reasonably likely to result in a Material Adverse Effect or which is
indemnified against by a third party.

(mm)    The Company, Ameristar and each of the Subsidiaries have filed all
federal, state, local and foreign income and franchise tax returns required to
be filed through the date hereof, subject to permitted extensions, and have paid
or made provision for the payment of all taxes due thereon, except (i) those
taxes that are not reasonably likely to result in a Material Adverse Effect,
(ii) those taxes, assessments or other charges that are being contested in good
faith, if such taxes, assessments, or other charges are adequately reserved for
in accordance with GAAP or (iii) as described in the Pricing Disclosure Package
and the Offering Memorandum; and no tax deficiency has been determined adversely
to the Company or any of its subsidiaries or Ameristar or any of its
subsidiaries, nor does the Issuer, the Company or any of the Guarantors have any
knowledge of any tax deficiencies, in any case, that could, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(nn)      Neither the Issuer, the Company, Ameristar nor any of the Subsidiaries
is in violation of its charter or by-laws (or similar organizational documents);
none of the Company or any of its subsidiaries or Ameristar or any of its
subsidiaries (i) is in default, and no event has occurred that, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (ii) is in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets or has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except in the case of clauses (i) and (ii), to the extent any such
violation or default could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and except (in the case of clause
(i) alone) for any lien, charge or encumbrance disclosed in the Pricing
Disclosure Package and the Offering Memorandum.

(oo)      There is and has been no failure on the part of the Company, the
Guarantors or any of their respective directors or officers, in their capacities
as such, to comply with the provisions of the Sarbanes-Oxley Act of 2002 and the
rules and



--------------------------------------------------------------------------------

17

 

regulations promulgated in connection therewith, except where failure to be in
compliance would not reasonably be expected to result in a Material Adverse
Effect.

(pp)      No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in any of the
Pricing Disclosure Package or the Offering Memorandum has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

(qq)      The Company and its subsidiaries and Ameristar and its subsidiaries
maintain an effective system of “disclosure controls and procedures” (as defined
in Rule 13a-15(e) of the Exchange Act) that is designed to ensure that they
provide a reasonable level of assurance that information required to be
disclosed by the Company and Ameristar in reports that they file or submit under
the Exchange Act is recorded, processed summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that they provide a reasonable level of assurance
that such information is accumulated and communicated to the Company’s and
Ameristar’s management, as applicable, as appropriate to allow timely decisions
regarding required disclosure. The Company and its subsidiaries and Ameristar
and its subsidiaries have carried out evaluations of the effectiveness of their
respective disclosure controls and procedures as required by Rule 13a-15 of the
Exchange Act.

(rr)      The Company and its subsidiaries and Ameristar and its subsidiaries
maintain systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP. The Company and its subsidiaries
and Ameristar and its subsidiaries maintain internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) interactive data in eXtensbile Business Reporting Language
included or incorporated by reference in each of the Pricing Disclosure Package
and the Offering Memorandum are prepared in accordance with the Commission’s
rules and guidelines applicable thereto. Except, in each case, as disclosed in
each of the Pricing Disclosure Package and the Offering Memorandum, neither the
Company nor Ameristar has been advised of any material weaknesses in their
respective internal controls as of the date hereof.

(ss)      Except, in each case, as disclosed in each of the Pricing Disclosure
Package and the Offering Memorandum, (i) the Company and each of its
subsidiaries and Ameristar and each of its subsidiaries have such permits,
licenses, patents, franchises,



--------------------------------------------------------------------------------

18

 

certificates of need and other approvals or authorizations of governmental or
regulatory authorities (“Permits”) as are necessary under applicable law to own
their respective properties and conduct their respective businesses as presently
conducted in the manner described in the Pricing Disclosure Package, except for
any of the foregoing that could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect, (ii) each of the Company and its subsidiaries
and Ameristar and its subsidiaries has fulfilled and performed all of its
obligations with respect to such Permits, and no event has occurred that allows,
or after notice or lapse of time would allow, revocation or termination thereof
or results in any other impairment of the rights of the holder or any such
Permits, except for any of the foregoing that could not be reasonably expected
to have a Material Adverse Effect, and (iii) none of the Company or any of its
subsidiaries or Ameristar or any of its subsidiaries has received notice of any
revocation or modification of any such Permit or has any reason to believe that
any such Permit will not be renewed in the ordinary course, except where the
revocation, modification or failure to renew any such Permit could not be
reasonably expected to have a Material Adverse Effect.

(tt)        The Company and each of its subsidiaries and Ameristar and each of
its subsidiaries own or possess adequate rights to use all material patents,
patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, know-how,
software, systems and technology (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) necessary for the conduct of their respective businesses, except for
any of the foregoing that could not reasonably be expected to result in a
Material Adverse Effect.

(uu)      Except as described in the Pricing Disclosure Package and the Offering
Memorandum, (A) there are no proceedings that are pending or, to the knowledge
of the Issuer, the Company and the Guarantors, threatened against the Company or
any of its subsidiaries or Ameristar or any of its subsidiaries under any laws,
regulations, ordinances, rules, orders, judgments, decrees, permits or other
legal requirements of any governmental authority, including without limitation
any international, national, state, provincial, regional, or local authority,
relating to the protection of human health or safety, the environment, or
natural resources, or to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) in which a governmental authority is also a
party, other than any such proceedings in which an adverse decision would not be
reasonably expected to result in a Material Adverse Effect, (B) the Company and
its subsidiaries and Ameristar and its subsidiaries are not aware of any
actions, activities, or conditions that could reasonably be expected to result
in a violation of or liability under any Environmental Laws that could
reasonably be expected to have a Material Adverse Effect, and (C) none of the
Company or any its subsidiaries or Ameristar or any of its subsidiaries
anticipates material (with respect to the Company and its subsidiaries, taken as
a whole, or Ameristar and its subsidiaries, taken as a whole, as the case may
be) capital expenditures relating to Environmental Laws (except, with respect to
development projects, such capital expenditures which do not materially exceed
amounts contemplated for such capital expenditures in budgets or cost estimates
for such projects or potential expenditures in connection with proposed projects
for which budgets have not been developed).



--------------------------------------------------------------------------------

19

 

(vv)      None of the Company or any of its subsidiaries or Ameristar or any of
its subsidiaries, or, to the knowledge of the Issuer, the Company and the
Guarantors, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries or Ameristar
or any of its subsidiaries has, at any time during the last five years, (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977; (iv) violated or is
in violation of any provision of the Bribery Act 2010 of the United Kingdom or
any other applicable anti-corruption law; or (v) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.

(ww)    The operations of the Company and its subsidiaries and Ameristar and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and, except for routine audits, no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any of its subsidiaries or Ameristar or any
of its subsidiaries with respect to the Money Laundering Laws is pending or, to
the knowledge of the Issuer, the Company and the Guarantors, threatened, except
in each case, as would not reasonably be expected to have a Material Adverse
Effect.

(xx)      None of the Company or any of its subsidiaries or Ameristar or any of
its subsidiaries or, to the knowledge of the Issuer, the Company and the
Guarantors, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries or Ameristar or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”) or any other applicable
sanctions laws; and neither the Issuer, the Company nor any Guarantor will
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of knowingly financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

(yy)      None of the Issuer, the Company or any Guarantor has distributed and,
prior to the later to occur of the Closing Date and completion of the
distribution of the Notes, none of them will distribute any offering material in
connection with the offering and sale of the Notes other than any Preliminary
Offering Memorandum, the Pricing Term Sheet, the Offering Memorandum or any Free
Writing Offering Document to which the Representatives have consented in
accordance with Section 2(i).

(zz)      Neither the Issuer, the Company nor any of the Guarantors has taken
and none of them will take, directly or indirectly, any action designed to or
that has constituted or that could reasonably be expected to cause or result in
the stabilization or



--------------------------------------------------------------------------------

20

 

manipulation of the price of any security of the Issuer, the Company or any of
the Guarantors to facilitate the sale or resale of the Notes.

(aaa)     The Company and its subsidiaries and Ameristar and its subsidiaries
have good and marketable title to all real property and to all personal property
described in the Pricing Disclosure Package and the Offering Memorandum as being
owned by them, in each case free and clear of all liens, encumbrances and
defects except (i) such as are described in the Pricing Disclosure Package and
the Offering Memorandum, (ii) such as arise in connection with the Existing Bank
Credit Facility or New Bank Credit Facility, (iii) such as do not (individually
or in the aggregate) interfere with the use made or proposed to be made of such
property by the Company and its subsidiaries or Ameristar and its subsidiaries,
(iv) with respect to land held for development, restrictions ordinarily expected
to be resolved in the development process, or (v) such as are not (individually
or in the aggregate) reasonably likely to result in a Material Adverse Effect;
and any real property and buildings held under lease or sublease by the Company
and its subsidiaries and Ameristar and its subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as (i) do not
interfere with, the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries or Ameristar and its subsidiaries
or (ii) are not (individually or in the aggregate) reasonably likely to result
in a Material Adverse Effect. None of the Company or any of its subsidiaries or
Ameristar or any of its subsidiaries has received any written notice of any
claim adverse to its ownership of any real or personal property or of any claim
against the continued possession of any real property, whether owned or held
under lease or sublease by the Company or any of its subsidiaries or Ameristar
or any of its subsidiaries, except as would not reasonably be likely to result
in a Material Adverse Effect.

(bbb)    The Company and its subsidiaries and Ameristar and its subsidiaries
carry, or are covered by, insurance in such amounts and covering such risks as
the Company and Ameristar reasonably consider adequate for the conduct of their
respective businesses and the value of their respective properties and as is
reasonably customary for companies engaged in similar businesses in similar
industries.

(ccc)    None of the Issuer, the Company, Ameristar or any of the Subsidiaries
intends, or intends to permit any of their respective subsidiaries, to incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing and the amounts of cash to be received by the Issuer, the Company,
Ameristar or any of the Subsidiaries and the timing and the amounts of cash to
be payable on or in respect of the Issuer’s, the Company’s or Ameristar’s
indebtedness or the indebtedness of the Subsidiaries.

(ddd)   No Restricted Subsidiary (as defined in the Indenture) of the Company or
Ameristar is currently prohibited, directly or indirectly, from paying any
dividends to the Company or Ameristar, as applicable, from making any other
distribution on such Restricted Subsidiary’s capital stock, from repaying to the
Company or Ameristar, as applicable, any loan or advances to such Restricted
Subsidiary from the Company or Ameristar, as applicable, or from transferring
any of such Restricted Subsidiary’s property or assets to the Company or
Ameristar, as applicable, or any other Restricted



--------------------------------------------------------------------------------

21

 

Subsidiary of the Company or Ameristar, as applicable, except as provided under
applicable law or as described in or contemplated by the Pricing Disclosure
Package.

(eee)    None of the transactions contemplated by this Agreement (including
without limitation, the use of the proceeds from the sale of the Notes), will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System.

(fff)      The Issuer, the Company and the Guarantors, on a consolidated basis,
are, and immediately after the Merger Date will be, Solvent. As used in this
paragraph, the term “Solvent” means, with respect to any person on a particular
date, that on such date (i) the present fair market value (or present fair
saleable value) of the assets of such person is not less than the total amount
required to pay the liabilities of such person on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) such person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) such person is not incurring
debts or liabilities beyond its ability to pay as such debts and liabilities
mature; (iv) such person is not engaged in any business or transaction, and does
not propose to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such person is engaged; and
(v) such person is not a defendant in any civil action that would reasonably be
expected to result in a judgment that such person is or would become unable to
satisfy.

(ggg)    The financial information presented under “Summary – Recent
Developments” set forth in each of the Preliminary Offering Memorandum and the
Offering Memorandum (i) was derived from the internal accounting records of the
Company and Ameristar (as those records were maintained at the date of each of
the Preliminary Offering Memorandum and the Offering Memorandum) and
(ii) was prepared on a basis consistent with the corresponding financial
information included in the Company’s and Ameristar’s Management’s Discussion
and Analysis of Financial Condition and Results of Operations included in their
respective Form 10-Qs for three months ended March 31, 2013.

(hhh)    The Issuer satisfies, and on the Closing Date will satisfy, the
definition of an “Unrestricted Subsidiary” in the Company’s existing indentures
and credit agreements. The Issuer has been formed as and is a bankruptcy-remote
subsidiary of the Company.

Any certificate signed by any officer of the Issuer, the Company or any
Guarantor and delivered to the Representatives or counsel for the Initial
Purchasers pursuant to or in connection with this Agreement or the transactions
contemplated hereby shall be deemed to be a representation and warranty to each
Initial Purchaser as to the matters set forth therein by (i) the Issuer, as of
the date of this Agreement or as of the Closing Date, as the case may be, and
(ii) the Company and the Guarantors as of the date of this Agreement or as of
the Closing Date, as the case may be, after giving effect to the consummation of
the transactions contemplated by this



--------------------------------------------------------------------------------

22

 

Agreement, including the Merger. The Issuer and, upon execution of the Joinder
Agreement, the Company and each of the Guarantors acknowledge that, for purposes
of the opinions to be delivered to the Initial Purchasers pursuant to Section 8
hereof, counsel to the Issuer and the Company and counsel to the Initial
Purchasers will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements and the Issuer and, upon execution of
the Joinder Agreement, the Company and each of the Guarantors hereby consent to
such reliance.

3.        Purchase of the Notes by the Initial Purchasers.    On the basis of
the representations and warranties contained in, and subject to the terms and
conditions of, this Agreement, the Issuer agrees to sell the Notes to the
several Initial Purchasers, and each of the Initial Purchasers, severally and
not jointly, agrees to purchase from the Issuer, the aggregate principal amount
of the Notes set forth opposite the respective names of the Initial Purchasers
on Schedule 1 hereto, at a purchase price equal to 100.00% of the principal
amount thereof. On the Merger Date, to the extent that the Notes are then
outstanding, the Issuer and the Company, jointly and severally, agree to pay to
the Initial Purchasers, by wire transfer of immediately available funds,
discounts or commissions in connection with the sale of the Notes equal to
$14,225,000.00. If a Special Mandatory Redemption occurs, the Initial Purchasers
shall not be paid any discounts or commissions in connection with the sale of
the Notes.

4.        Offering of Notes by the Initial Purchasers.  Each of the Initial
Purchasers, severally and not jointly, hereby represents and warrants to the
Issuer, the Company and the Guarantors that it will offer the Notes for sale
upon the terms and conditions set forth in this Agreement and in the Pricing
Disclosure Package. Each of the Initial Purchasers hereby represents and
warrants to, and agrees with, the Issuer, the Company and the Guarantors, on the
basis of the representations, warranties and agreements of the Issuer and, upon
execution of the Joinder Agreement, the Company and each of the Guarantors that
such Initial Purchaser: (i) is a QIB with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Notes; (ii) is purchasing the Notes pursuant
to a private sale exempt from registration under the Act; (iii) is not acquiring
the Notes with a view to any distribution thereof or with any present intention
of offering or selling any of the Notes in a transaction that would violate the
Act or the securities laws of any state of the United States or any other
applicable jurisdiction; (iv) in connection with the Exempt Resales, will
solicit offers to buy the Notes only from, and will offer to sell the Notes only
to, the Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Pricing Disclosure Package; (v) will not offer or sell the
Notes, nor has it offered or sold the Notes by, or otherwise engaged in, any
form of general solicitation or general advertising (within the meaning of
Regulation D, including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine, or similar medium
or broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising); (vi) will
not engage in any directed selling efforts within the meaning of Rule 902 under
the Act, in connection with the offering of the Notes; (vii) will not offer or
sell the Notes as part of a plan or scheme to evade the registration provisions
of the Act, in connection with the offering of the Notes in reliance on
Regulation S; and (viii) has not, and its affiliates have not, offered or sold,
and neither it nor its affiliates will offer or sell the Notes in the United
States or to, or for the benefit or account of, a U.S. person (other than a
distributor) (x) as part of its distribution at any time and (y) otherwise until
40 days after the later of the commencement of the offering of the Notes
pursuant hereto and the Closing Date (the



--------------------------------------------------------------------------------

23

 

“distribution compliance period”), other than in accordance with Regulation S or
another exemption from the registration requirements of the Act. Each of the
Initial Purchasers further agrees that, during such 40-day distribution
compliance period, it will not cause any advertisement with respect to the Notes
(including any “tombstone” advertisement) to be published in any newspaper or
periodical or posted in any public place and will not issue any circular
relating to the Notes, except such advertisements as permitted, and include the
statements required, by Regulation S. Each of the Initial Purchasers also agrees
that, at or prior to confirmation of a sale of Notes offered and sold pursuant
to Regulation S, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration in respect of the
Notes from it during the restricted period a confirmation or notice
substantially to the following effect:

“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), and may not be offered, sold,
assigned, transferred, pledged, encumbered or otherwise transferred within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of your distribution at any time or (ii) otherwise until 40 days after the later
of the commencement of the Offering and the Closing Date, except in either case
(A) in accordance with Regulation S under the Securities Act, (B) to a
“Qualified Institutional Buyer” (as defined in Rule 144A (“Rule 144A”) under the
Securities Act) in a transaction meeting the requirements of Rule 144A or (C) to
an institutional “accredited investor” (as defined in Rule 501(a)(1), (2), (3),
(5), (6) or (7) of Regulation D under the Securities Act) in a transaction that
is exempt from the registration requirements of the Securities Act, and in
connection with any subsequent sale by you of the Notes covered hereby in
reliance on Regulation S during the period referred to above to any distributor,
dealer or person receiving a selling concession, fee or other remuneration, you
must deliver a notice to substantially the foregoing effect. Terms used above
have the meanings assigned to them in Regulation S.”

The Initial Purchasers have advised the Issuer that they will offer the Notes to
Eligible Purchasers at a price initially equal to 100.00% of the principal
amount thereof, plus accrued interest, if any, from the date of issuance of the
Notes. Such price may be changed by the Initial Purchasers at any time without
notice.

The Issuer shall not be obligated to deliver any Notes to be delivered on the
Closing Date, except upon payment of the aggregate principal amount (less the
applicable discount and payment of interest set forth in Section 3 above) for
all of the Notes to be purchased under this Agreement.

Each of the Initial Purchasers understands that the Issuer, the Company and the
Guarantors and, for purposes of the opinions to be delivered to the Initial
Purchasers pursuant to Section 8 hereof, counsel to the Issuer and the Company
and counsel to the Initial Purchasers,



--------------------------------------------------------------------------------

24

 

will rely upon the accuracy and truth of the foregoing representations,
warranties and agreements and the Initial Purchasers hereby consent to such
reliance.

5.         Delivery of and Payment for the Notes.

(a)       Delivery of and payment for the Notes shall be made at the offices of
Latham & Watkins LLP, 355 South Grand Avenue, Los Angeles, CA 90071, at 10:00
A.M., New York City time, on August 5, 2013 or at such other date or place as
shall be determined by agreement between the Representatives and the Company
(the “Closing Date”).

(b)       Delivery of the Notes will be made to the Representatives by or on
behalf of the Issuer against payment of the purchase price therefor by wire
transfer of immediately available funds. Delivery of the Notes will be made
through the facilities of The Depository Trust Company (“DTC”) unless the
Representatives will otherwise instruct. Delivery of the Notes at the time and
place specified in this Agreement is a further condition to the obligations of
each Initial Purchaser.

6.         Further Agreements of the Issuer, the Company, the Guarantors and the
Initial Purchasers.    Each of the Issuer and, upon execution of the Joinder
Agreement, the Company and the Guarantors agrees as follows:

(a)       The Issuer will furnish to the Initial Purchasers, without charge,
within one business day of the date of the Offering Memorandum, such number of
copies of the Offering Memorandum as may then be amended or supplemented as they
may reasonably request.

(b)       None of the Issuer, the Company or any Guarantor will make any
amendment or supplement to the Pricing Disclosure Package or to the Offering
Memorandum of which the Initial Purchasers shall not previously have been
advised or to which they shall reasonably object after being so advised.

(c)       The Issuer consents to the use of the Pricing Disclosure Package and
the Offering Memorandum, in accordance with the securities or Blue Sky laws of
the jurisdictions in which the Notes are offered by the Initial Purchasers and
by all dealers to whom Notes may be sold, in connection with the offering and
sale of the Notes.

(d)       If, at any time prior to completion of the distribution of the Notes
by the Initial Purchasers to Eligible Purchasers, any event occurs or
information becomes known that, in the judgment of the Issuer or in the opinion
of counsel for the Initial Purchasers, should be set forth in the Pricing
Disclosure Package or the Offering Memorandum so that the Pricing Disclosure
Package or the Offering Memorandum, as then amended or supplemented, does not
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or if it is necessary
to supplement or amend the Pricing Disclosure Package or the Offering Memorandum
in order to comply with any law, the Issuer, the Company and the Guarantors will
forthwith



--------------------------------------------------------------------------------

25

 

prepare an appropriate supplement or amendment thereto, and will expeditiously
furnish to the Initial Purchasers and dealers a reasonable number of copies
thereof.

(e)       Neither the Issuer, the Company nor any of the Guarantors will make
any offer to sell or solicitation of an offer to buy the Notes that would
constitute a Free Writing Offering Document without the prior consent of the
Representatives, which consent shall not be unreasonably withheld or delayed; if
at any time following issuance of a Free Writing Offering Document any event
occurred or occurs as a result of which such Free Writing Offering Document
conflicts with the information in the Pricing Disclosure Package or the Offering
Memorandum or, when taken together with the information in the Pricing
Disclosure Package or the Offering Memorandum, includes an untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances then prevailing, not
misleading, as promptly as practicable after becoming aware thereof, the Issuer
will give notice thereof to the Initial Purchasers through the Representatives
and, if requested by the Representatives, will prepare and furnish without
charge to each Initial Purchaser a Free Writing Offering Document or other
document which will correct such conflict, statement or omission.

(f)       The Issuer, the Company and the Guarantors promptly from time to time
will take such action as the Representatives may reasonably request to qualify
the Notes and Guarantees for offering and sale under the securities laws or Blue
Sky laws of such jurisdictions as the Representatives may request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the distribution
of the Notes; provided that in connection therewith, none of the Issuer, the
Company or any Guarantor shall be required to (i) qualify as a foreign
corporation in any jurisdiction in which it would not otherwise be required to
so qualify, (ii) file a general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any jurisdiction in which it
would not otherwise be subject.

(g)       During the period of 45 days from the date hereof, the Issuer, the
Company and each of their respective subsidiaries (including, following the
consummation of the Merger, the former subsidiaries of Ameristar) will not,
without the prior written consent of J.P. Morgan Securities LLC on behalf of the
Initial Purchasers, which consent shall not be unreasonably withheld, directly
or indirectly, issue, offer, sell, agree to issue, offer or sell, solicit offers
to purchase, pledge or otherwise dispose of (or enter into any transaction or
duties which is designed to, or could be expected to, result in the disposition
by any person at any time in the future) any debt securities of the Company,
Ameristar or any Subsidiary with terms substantially similar (including having
equal rank) to the Notes (other than the Notes and other than the proposed
redemption of the Company’s existing senior notes due 2017 as described in the
Offering Memorandum); provided, however, nothing contained in this Section 6(g)
shall obligate the Company to retain J.P. Morgan Securities LLC as its initial
purchaser or underwriter.

(h)       The Company will furnish to the holders of the Notes as soon as
practicable after the end of each fiscal year an annual report (including a
balance sheet



--------------------------------------------------------------------------------

26

 

and statements of income, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries certified by independent public accountants) and,
as soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the date of the
Offering Memorandum), will make available to its securityholders consolidated
summary financial information of the Company and its subsidiaries for such
quarter in reasonable detail.

(i)       So long as any of the Notes are outstanding, the Company and the
Guarantors will furnish to the Initial Purchasers (i) as soon as available, a
copy of each report of the Company or any Guarantor mailed to stockholders
generally or filed with any stock exchange or regulatory body and (ii) from time
to time such other information concerning the Company or the Guarantors as the
Initial Purchasers may reasonably request.

(j)       The Issuer and the Company will apply the net proceeds from the sale
of the Notes being sold by the Issuer as set forth in the Offering Memorandum
under the caption “Use of proceeds.”

(k)      The Issuer, the Company and the Guarantors will not (and cause their
respective affiliates not to) take, directly or indirectly, any action which is
designed to or which constitutes or which might reasonably be expected to cause
or result in the stabilization or manipulation of the price of any security of
the Issuer, the Company or any Guarantor to facilitate the sale or resale of the
Notes and neither the Issuer, the Company, any of the Guarantors nor any of
their affiliated purchasers (as defined in Rule 100 of Regulation M under the
Exchange Act) will take any action prohibited by Regulation M under the Exchange
Act.

(l)       The Issuer, the Company and the Guarantors will not oppose the Notes
being made eligible for clearance and settlement through DTC.

(m)     During the period from the Closing Date to one year after the Closing
Date, the Issuer, the Company and the Guarantors will not, and will not permit
any of their respective affiliates (as defined in Rule 144 under the Act) to,
resell any of the Notes that have been acquired by any of them, except for Notes
purchased by the Issuer, the Company, the Guarantors or any of their respective
affiliates and resold in a transaction registered under the Act or pursuant to
Rule 144 of the Act.

(n)      The Issuer, the Company and the Guarantors agree not to sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in the Act) that would be integrated with the sale of the Notes in a
manner that would require the registration under the Act of the sale to the
Initial Purchasers or the Eligible Purchasers of the Notes.

(o)      The Issuer and, immediately following their execution of the
Registration Rights Joinder Agreement, the Company and each of the Guarantors
agree to comply with all the terms and conditions of the Registration Rights
Agreement and all



--------------------------------------------------------------------------------

27

 

agreements set forth in the representation letters of the Issuer to DTC relating
to the approval of the Notes by DTC for “book entry” transfer.

(p)      The Issuer, the Company and the Guarantors will take such steps as
shall be necessary to ensure that neither the Issuer, the Company nor any of the
Company’s subsidiaries (which, immediately following the Merger, shall include
Ameristar and its subsidiaries) becomes an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended.

(q)      The Issuer agrees to use its best efforts to do and perform all things
required to be done or performed under this Agreement by it prior to the Closing
Date to satisfy all conditions precedent to the delivery of the Notes.

(r)       The Issuer and the Company agree to take all reasonable action
necessary to enable Standard & Poor’s Corporation and Moody’s Investors Service,
Inc. to reaffirm their respective credit ratings on the Company’s outstanding
senior subordinated debt, including for this purpose, the issuance of the Notes.

(s)       On the Merger Date, the Issuer and the Company shall consummate the
Issuer Merger.

(t)       On the Merger Date, the Company and Ameristar shall consummate the
Post-Effective Merger.

(u)      On the Merger Date, the Company and the Guarantors shall execute the
Joinder Agreement, the Supplemental Indenture and the Registration Rights
Agreement Joinder.

(v)      On or promptly following the Merger Date, the Company will pay the
outstanding portion of the consent fee due to holders of Ameristar’s outstanding
7.50% Senior Notes due 2021 in connection with the consent solicitation
described in the Pricing Disclosure Package and Offering Memorandum.

(w)      On the date of the Release (the “Release Date”):

(i)        the Company and the Guarantors shall cause to be delivered to the
Representatives executed copies of the Joinder Agreement, the Registration
Rights Agreement Joinder and the Supplemental Indenture;

(ii)       the Company and the Guarantors shall cause to be delivered to the
Representatives such other information and documents as may be contemplated by
the terms of the Escrow Agreement;

(iii)      all corporate proceedings and other legal matters incident to the
authorization, form and validity of the Joinder Agreement, the Supplemental
Indenture, the Guarantees, the Exchange Guarantees and the Registration Rights
Agreement Joinder, and all other legal matters relating to such documents and
the transactions contemplated thereby shall be reasonably satisfactory in all
material



--------------------------------------------------------------------------------

28

 

respects to counsel for the Initial Purchasers, and the Company and the
Guarantors shall have furnished to such counsel all documents and information
that they may reasonably request in connection therewith;

(iv)      Morrison & Foerster LLP, counsel for the Company, shall have furnished
to the Representatives its written opinion, addressed to the Initial Purchasers
and dated the Release Date, in form and substance reasonably satisfactory to the
Representatives, substantially in the form attached hereto as Exhibit B-1;

(v)       Brownstein Hyatt Farber Schreck, LLP, Nevada counsel for the Company
and Ameristar, shall have furnished to the Representatives its written opinion,
addressed to the Initial Purchasers and dated the Release Date, in form and
substance reasonably satisfactory to the Representatives, substantially in the
form attached hereto as Exhibit B-2;

(vi)      Faegre Baker Daniels LLP, Indiana counsel for the Company, shall have
furnished to the Representatives its written opinion, addressed to the Initial
Purchasers and dated the Release Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit B-3;

(vii)     Stone Pigman Walther Wittmann L.L.C., Louisiana counsel for the
Company, shall have furnished to the Representatives its written opinion,
addressed to the Initial Purchasers and dated the Release Date, in form and
substance reasonably satisfactory to the Representatives, substantially in the
form attached hereto as Exhibit B-4;

(viii)    Briol & Associates, PLLC, Minnesota counsel for the Company, shall
have furnished to the Representatives its written opinion, addressed to the
Initial Purchasers and dated the Release Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit B-5;

(ix)      Lathrop & Gage LLP, Missouri counsel for the Company, shall have
furnished to the Representatives its written opinion, addressed to the Initial
Purchasers and dated the Release Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit B-6;

(x)       Sills Cummis & Gross P.C., New Jersey counsel for the Company, shall
have furnished to the Representatives its written opinion, addressed to the
Initial Purchasers and dated the Release Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit B-7;

(xi)      Jones Walker LLP, Mississippi counsel for the Company and Ameristar,
shall have furnished to the Representatives its written opinion,



--------------------------------------------------------------------------------

29

 

addressed to the Initial Purchasers and dated the Release Date, in form and
substance reasonably satisfactory to the Representatives, substantially in the
form attached hereto as Exhibit B-8;

(xii)     Taft Stettinius & Hollister LLP, Ohio counsel for the Company, shall
have furnished to the Representatives its written opinion, addressed to the
Initial Purchasers and dated the Release Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit B-9;

(xiii)    Brownstein Hyatt Farber Schreck, LLP, Colorado counsel for the Company
and Ameristar, shall have furnished to the Representatives its written opinion,
addressed to the Initial Purchasers and dated the Release Date, in form and
substance reasonably satisfactory to the Representatives, substantially in the
form attached hereto as Exhibit B-10;

(xiv)    Brown, Winick, Graves, Gross, Baskerville and Schoenebaum, P.L.C., Iowa
counsel for Ameristar, shall have furnished to the Representatives its written
opinion, addressed to the Initial Purchasers and dated the Release Date, in form
and substance reasonably satisfactory to the Representatives, substantially in
the form attached hereto as Exhibit B-11;

(xv)     Baker Botts, Texas counsel for the Company, shall have furnished to the
Representatives its written opinion, addressed to the Initial Purchasers and
dated the Release Date, in form and substance reasonably satisfactory to the
Representatives, substantially in the form attached hereto as Exhibit B-12; and

(xvi)    Bacon Wilson, P.C., Massachusetts counsel for Ameristar, shall have
furnished to the Representatives its written opinion, addressed to the Initial
Purchasers and dated the Release Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit B-13.

(x)       Prior to the Merger Date, the Issuer will not deliver a written notice
to the Escrow Agent requesting the disbursement of funds from the Escrow Account
pursuant to Section 6.7 of the Escrow Agreement without the prior written
consent of J.P. Morgan Securities LLC on behelf of the Initial Purchasers, which
may be granted or withheld in its sole discretion.

7.        Expenses.  The Issuer and, upon execution of the Joinder Agreement,
the Company and each of the Guarantors, jointly and severally, agree, whether or
not the transactions contemplated by this Agreement are consummated or this
Agreement is terminated, to pay all costs, expenses, fees and taxes incident to
and in connection with (a) the preparation and printing of certificates for the
Notes; (b) the preparation and printing of the Preliminary Offering Memorandum,
the Pricing Disclosure Package and the Offering Memorandum (including any
exhibits thereto), the Escrow Agreement, the Registration Rights Agreement and



--------------------------------------------------------------------------------

30

 

any amendment or supplement thereto; (c) the distribution of the Preliminary
Offering Memorandum, the Pricing Disclosure Package and the Offering Memorandum
(including any exhibits thereto), the Escrow Agreement, the Registration Rights
Agreement and any amendment or supplement thereto, or any document incorporated
by reference therein, all as provided in this Agreement; (d) any required review
by FINRA of the terms of sale of the Notes or Guarantees (including related
reasonable and documented fees and expenses of counsel to the Initial
Purchasers); (e) the qualification of the Notes, the Guarantees, the Exchange
Notes and the Exchange Guarantees under the securities laws of the several
jurisdictions as provided in Section 6(f) and the preparation, printing and
distribution of a Blue Sky Memorandum (including related reasonable and
documented fees and expenses of counsel to the Initial Purchasers); (f) the
Trustee, any agent of the Trustee, the counsel for the Trustee in connection
with the Indenture, the Supplemental Indenture, the Notes, the Guarantees, the
Exchange Notes and the Exchange Guarantees; (g) the Escrow Agent, any agent of
the Escrow Agent and the counsel for the Escrow Agent in connection with the
Escrow Agreement and the transactions contemplated thereby; (h) all expenses in
connection with the approval of the Notes by DTC for “book-entry” transfer;
(i) the furnishing of such copies of the Preliminary Offering Memorandum and the
Offering Memorandum, and all amendments and supplements thereto, as may be
reasonably requested for use in connection with the Exempt Resales; and (j) all
expenses in connection with the rating of the Notes and the Exchange Notes.
Neither the Issuer, the Company nor the Guarantors shall be required to pay for
any of the Initial Purchasers’ costs and expenses (other than those as described
in clauses (d) and (e) above), including, without limitation, (i) the fees and
expenses of counsel to the Initial Purchasers (other than as set forth above)
and (ii) the “roadshow” expenses of the Initial Purchasers; provided, however,
if the sale of Notes pursuant to Section 3 of this Agreement shall not be
consummated (x) because the conditions in Section 8 (other than Section 8(v)
(except for the occurrence of a suspension or material limitation in the trading
in any securities of the Company or Ameristar on any exchange or in the
over-the-counter market, in which case the Initial Purchasers shall be entitled
to reimbursement of reasonable out-of-pocket expenses as provided in this
Section 7) hereof are not satisfied, or (y) because this Agreement is terminated
by the Representatives pursuant to Section 11 hereof as a result of any of the
events described in Sections 8(t) and 8(u), or (z) by reason of any failure,
refusal or inability on the part of the Issuer or, upon execution of the Joinder
Agreement, the Company or any of the Guarantors to perform any undertaking or
satisfy any condition of this Agreement or to comply with any of the terms
hereof on its part to be performed, unless such failure, refusal or inability is
due primarily to the default or omission of any Initial Purchaser (including but
not limited to a default by any Initial Purchaser under Section 10), then the
Issuer and, upon execution of the Joinder Agreement, the Company and each
Guarantor, jointly and severally, shall reimburse the several Initial Purchasers
for reasonable out-of-pocket expenses, including reasonable and documented fees
and disbursements of counsel, reasonably incurred in connection with
investigating, marketing and proposing to market the Notes or in contemplation
of performing their obligations hereunder; but none of the Issuer or, upon
execution of the Joinder Agreement, the Company or any of the Guarantors shall
in any event be liable to any of the several Initial Purchasers for damages on
account of loss of anticipated profits from the sale by them of the Notes.

8.        Conditions of Initial Purchasers’ Obligations.  The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on the Closing Date, of the representations and warranties of the
Issuer contained herein, to the performance by the Issuer and, upon execution of
the Joinder Agreement, the Company and each of the



--------------------------------------------------------------------------------

31

 

Guarantors of their respective covenants and other obligations hereunder and to
the following additional conditions:

(a)        The Initial Purchasers shall not have discovered and disclosed to the
Issuer on or prior to the Closing Date that the Pricing Disclosure Package or
the Offering Memorandum or any amendment or supplement thereto contains an
untrue statement of a fact that, in the opinion of counsel to the Initial
Purchasers, is material or omits to state a fact that, in the opinion of such
counsel, is material and is required to be stated therein or is necessary to
make the statements therein not misleading.

(b)        All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Escrow Agreement, the
Indenture, the Notes, the Exchange Notes, the Registration Rights Agreement and
the Offering Memorandum, and all other legal matters relating to this Agreement
and the transactions contemplated hereby and thereby shall be reasonably
satisfactory in all material respects to counsel for the Initial Purchasers, and
the Issuer shall have furnished to such counsel all documents and information
that they may reasonably request to enable them to pass upon such matters.

(c)        Morrison & Foerster LLP, counsel to the Issuer and the Company, shall
have furnished to the Representatives (x) its written opinion, addressed to the
Initial Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit A-1A and (y) its negative assurance letter, addressed to the Initial
Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit A-1B.

(d)        Brownstein Hyatt Farber Schreck, LLP, Nevada counsel for the Company
and Ameristar, shall have furnished to the Representatives its written opinion,
addressed to the Initial Purchasers and dated the Closing Date, in form and
substance reasonably satisfactory to the Representatives, substantially in the
form attached hereto as Exhibit A-2.

(e)        Faegre Baker Daniels LLP, Indiana counsel for the Company, shall have
furnished to the Representatives its written opinion, addressed to the Initial
Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit A-3.

(f)         Stone Pigman Walther Wittmann L.L.C., Louisiana counsel for the
Company, shall have furnished to the Representatives its written opinion,
addressed to the Initial Purchasers and dated the Closing Date, in form and
substance reasonably satisfactory to the Representatives, substantially in the
form attached hereto as Exhibit A-4.

(g)        Briol & Associates, PLLC, Minnesota counsel for the Company, shall
have furnished to the Representatives its written opinion, addressed to the
Initial



--------------------------------------------------------------------------------

32

 

Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit A-5.

(h)       Lathrop & Gage LLP, Missouri counsel for the Company, shall have
furnished to the Representatives its written opinion, addressed to the Initial
Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit A-6.

(i)        Sills Cummis & Gross P.C., New Jersey counsel for the Company, shall
have furnished to the Representatives its written opinion, addressed to the
Initial Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit A-7.

(j)        Jones Walker LLP, Mississippi counsel for the Company and Ameristar,
shall have furnished to the Representatives its written opinion, addressed to
the Initial Purchasers and dated the Closing Date, in form and substance
reasonably satisfactory to the Representatives, substantially in the form
attached hereto as Exhibit A-8.

(k)       Taft Stettinius & Hollister LLP, Ohio counsel for the Company, shall
have furnished to the Representatives its written opinion, addressed to the
Initial Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit A-9.

(l)        Brownstein Hyatt Farber Schreck, LLP, Colorado counsel for the
Company and Ameristar, shall have furnished to the Representatives its written
opinion, addressed to the Initial Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to the Representatives, substantially in
the form attached hereto as Exhibit A-10.

(m)      Brown, Winick, Graves, Gross, Baskerville and Schoenebaum, P.L.C., Iowa
counsel for Ameristar, shall have furnished to the Representatives its written
opinion, addressed to the Initial Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to the Representatives, substantially in
the form attached hereto as Exhibit A-11.

(n)       Baker Botts, Texas counsel for the Company, shall have furnished to
the Representatives its written opinion, addressed to the Initial Purchasers and
dated the Closing Date, in form and substance reasonably satisfactory to the
Representatives, substantially in the form attached hereto as Exhibit A-12.

(o)       Bacon Wilson, P.C., Massachusetts counsel for Ameristar, shall have
furnished to the Representatives its written opinion, addressed to the Initial
Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Representatives, substantially in the form attached hereto
as Exhibit A-13.

(p)       The Representatives shall have received from Latham & Watkins LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date, with respect to the issuance and sale of the Notes, the Pricing Disclosure
Package and the



--------------------------------------------------------------------------------

33

 

Offering Memorandum and other related matters as the Representatives may
reasonably require, and the Issuer shall have furnished to such counsel such
documents as they reasonably request for the purpose of enabling them to pass
upon such matters.

(q)        At the time of execution of this Agreement, the Representatives shall
have received from Ernst & Young LLP one (1) letter with respect to the Company
and its subsidiaries and one (1) letter with respect to Ameristar and its
subsidiaries, each in form and substance reasonably satisfactory to the
Representatives, addressed to the Initial Purchasers and dated the date hereof
(i) confirming that Ernst & Young LLP is an independent registered public
accounting firm within the meaning of the Act and the rules and regulations of
the PCAOB and are in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, and (ii) stating, as of the date hereof (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in the Pricing Disclosure Package, as
of a date not more than three days prior to the date hereof), such matters as
set forth in drafts of such letters received on July 30, 2013 in substantially
final form.

(r)        With respect to the letters of Ernst & Young LLP referred to in the
preceding paragraph and delivered to the Representatives concurrently with the
execution of this Agreement (the “initial letters”), the Issuer shall have
furnished to the Representatives letters (the “bring-down letters”), addressed
to the Initial Purchasers and dated the Closing Date (i) confirming that Ernst &
Young LLP is an independent registered public accounting firm within the meaning
of the Act and the rules and regulations of the PCAOB and are in compliance with
the applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission, (ii) stating, as of the date of
its bring-down letters (or, with respect to matters involving changes or
developments since the respective dates of which specified financial information
is given in the Pricing Disclosure Package or the Offering Memorandum, as of a
date not more than three days prior to the date of the bring-down letters), the
conclusions and findings of such firm with respect to its reviews of the
Company’s and Ameristar’s consolidated financial statements included in their
respective Form 10-Qs for the quarter ended March 31, 2013 and filed with the
Commission and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings and
(iii) confirming in all material respects the conclusions and findings set forth
in the initial letters.

(s)        The Issuer shall have furnished to the Representatives a certificate,
dated the Closing Date, of the Issuer’s President and its Chief Financial
Officer stating, in their respective capacities as officers of the Issuer and
not in their respective individual capacities, that each of them severally
represents that:

(i)        The representations, warranties and agreements of the Issuer, the
Company and the Guarantors (including, for the avoidance of doubt, Ameristar) in
Section 2 are true and correct on and as of the Closing Date, and the Issuer,
the Company and the Guarantors (including, for the avoidance of doubt,
Ameristar) have complied with all of their respective agreements contained
herein



--------------------------------------------------------------------------------

34

 

in all material respects and satisfied all the conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date;

(ii)       He or she has carefully examined the Pricing Disclosure Package and
the Offering Memorandum, and, in his or her opinion, (A) the Pricing Disclosure
Package, as of the Applicable Time, and the Offering Memorandum, as of its date
and the Closing Date, did not and do not contain any untrue statement of a
material fact and did not and do not omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and (B) since the date of the Pricing
Disclosure Package and the Offering Memorandum no event has occurred that should
have been set forth in a supplement or amendment to the Pricing Disclosure
Package or the Offering Memorandum that has not been so set forth; and

(iii)      Since the respective dates as of which information is given in the
Pricing Disclosure Package and the Offering Memorandum, there has not been any
development that resulted in a Material Adverse Effect or any development that
could reasonably be expected to result in a Material Adverse Effect, whether or
not arising in the ordinary course of business.

(t)        Except as described in the Pricing Disclosure Package, none of the
Company or any of its subsidiaries or, to the knowledge of the Issuer, Ameristar
or any of its subsidiaries shall have sustained, since the date of the latest
audited financial statements included or incorporated by reference in the
Pricing Disclosure Package, any change resulting in a Material Adverse Effect.

(u)       Subsequent to the execution and delivery of this Agreement (i) no
downgrading shall have occurred in the rating accorded the Company’s or any of
its subsidiaries’ or Ameristar’s or any of its subsidiaries’ debt securities or
preferred stock by Standard & Poor’s Corporation and Moody’s Investors Service
and (ii) neither Standard & Poor’s Corporation nor Moody’s Investors Service
shall have publicly announced that it has under surveillance or review, with
possible negative implications, its rating of any of the Company’s or any of its
subsidiaries’ or Ameristar’s or any of its subsidiaries’ debt securities or
preferred stock.

(v)       Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange, or trading in any securities of the Company or
Ameristar on any exchange or in the over-the-counter market, shall have been
suspended or materially limited or the settlement of such trading generally
shall have been materially disrupted or minimum prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
New York state authorities, (iii) the United States shall have become engaged in
hostilities, there shall have been an escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency or
war by the United States



--------------------------------------------------------------------------------

35

 

if the effect of such engagement in hostilities, escalation or declaration of
national emergency or war would, in the reasonable judgment of J.P. Morgan
Securities LLC, make it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Notes or to enforce contracts for the sale of
the Notes or (iv) there shall have occurred a material adverse change in
financial markets or any calamity or crisis inside or outside the United States
or such a material adverse change in general economic, political or financial
conditions, as to make it in each such case, in the reasonable judgment of J.P.
Morgan Securities LLC, impracticable or inadvisable to proceed with the
offering, sale or delivery of the Notes or to enforce contracts for the sale of
the Notes.

(w)      DTC shall have accepted the Notes for clearance.

(x)       The Issuer shall have executed and delivered the Registration Rights
Agreement, and the Initial Purchasers shall have received an original copy
thereof, duly executed by the Issuer.

(y)       The Issuer and the Trustee shall have executed and delivered the
Indenture, and the Initial Purchasers shall have received an original copy
thereof, duly executed by the Issuer and the Trustee.

(z)       The Issuer, the Escrow Agent and the Trustee shall have executed and
delivered the Escrow Agreement and the Initial Purchasers shall have received an
original copy thereof, duly executed by the Issuer, the Escrow Agent and the
Trustee; the Escrow Property shall have been deposited into an account held by
the Escrow Agent in accordance with the Escrow Agreement; and the Issuer shall
have duly executed all other necessary agreements, certificates, instruments and
other documents and provided evidence that all other actions necessary or, in
the reasonable opinion of the Escrow Agent, desirable, to perfect the security
interests of the Escrow Agent in the Escrow Property have been taken.

(aa)     The Issuer shall have furnished the Representatives and counsel to the
Initial Purchasers with such other certificates, opinions or other documents as
they may have reasonably requested.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in all material respects reasonably satisfactory to counsel for
the Initial Purchasers.

9.        Indemnification and Contribution.

(a)       The Issuer and, upon execution of the Joinder Agreement, the Company
and each of the Guarantors, jointly and severally, agree to indemnify and hold
harmless each Initial Purchaser, its affiliates, directors, officers and
employees and each person, if any, who controls any Initial Purchaser within the
meaning of Section 15 of the Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof (including, but
not limited to, any loss, claim, damage, liability or action relating to
purchases and sales of Notes and Guarantees), to which that Initial Purchaser,
affiliate, director, officer, employee or controlling person may become subject,
under the Act or



--------------------------------------------------------------------------------

36

 

otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained (A) in any Free Writing Offering Document, the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto, (B) in any Blue Sky
application or other document prepared or executed by the Issuer or, upon
execution of the Joinder Agreement, the Company or any Guarantor (or based upon
any written information furnished by the Issuer or, upon execution of the
Joinder Agreement, the Company or any Guarantor) specifically for the purpose of
qualifying any or all of the Notes under the securities laws of any state or
other jurisdiction (any such application, document or information being
hereinafter called a “Blue Sky Application”) or (C) in any materials or
information provided to investors by, or with the approval of, the Issuer or the
Company in connection with the marketing of the offering of the Notes
(“Marketing Materials”), including any roadshow or investor presentations made
to investors by the Issuer or the Company (whether in person or electronically),
(ii) the omission or alleged omission to state in any Free Writing Offering
Document, the Preliminary Offering Memorandum, the Pricing Disclosure Package or
the Offering Memorandum or in any amendment or supplement thereto or in any Blue
Sky Application or in any Marketing Materials, any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (iii) any act or failure to act or any
alleged act or failure to act by any Initial Purchaser in connection with, or
relating in any manner to, the Notes, the Guarantees or the offering
contemplated hereby, and which is included as part of or referred to in any
loss, claim, damage, liability or action arising out of or based upon matters
covered by clause (i) or (ii) above (provided that the Issuer, the Company and
the Guarantors shall not be liable under this clause (iii) to the extent that it
is determined in a final judgment by a court of competent jurisdiction that such
loss, claim, damage, liability or action resulted directly from any such acts or
failures to act undertaken or omitted to be taken by such Initial Purchaser
through its gross negligence, bad faith or willful misconduct), and shall
reimburse each Initial Purchaser and each such director, officer, employee or
controlling person promptly upon demand for any legal or other out-of-pocket
expenses reasonably incurred by that Initial Purchaser, director, officer,
employee or controlling person in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the Issuer, the Company and
the Guarantors shall not be liable in any such case to the extent that any such
loss, claim, damage, liability or action arises out of, or is based upon, any
untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Offering Memorandum, the Pricing Disclosure Package or
the Offering Memorandum or in any such amendment or supplement thereto or in any
Blue Sky Application or any Marketing Materials, in reliance upon and in
conformity with written information furnished to the Issuer through the
Representatives by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information consists solely of the information
specified in Section 9(e). The foregoing indemnity agreement is in addition to
any liability which the Issuer, the Company or the Guarantors may otherwise have
to any Initial Purchaser or to any affiliate, director, officer, employee or
controlling person of that Initial Purchaser.



--------------------------------------------------------------------------------

37

 

(b)        Each Initial Purchaser, severally and not jointly, shall indemnify
and hold harmless the Issuer and, upon execution of the Joinder Agreement, the
Company and each of the Guarantors and their respective directors, officers and
employees, and each person, if any, who controls the Issuer or, upon execution
of the Joinder Agreement, the Company or the Guarantors, as the case may be,
within the meaning of Section 15 of the Act, from and against any loss, claim,
damage or liability, joint or several, or any action in respect thereof, to
which the Issuer, the Company (upon execution of the Joinder Agreement), the
Guarantors (upon execution of the Joinder Agreement) or any such director,
officer, employee or controlling person may become subject, under the Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained in any Free Writing Offering Document, Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum
or in any amendment or supplement thereto or in any Blue Sky Application or any
Marketing Materials, or (ii) the omission or alleged omission to state in any
Free Writing Offering Document, Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum or in any amendment or supplement
thereto or in any Blue Sky Application or any Marketing Materials, any material
fact necessary to make the statements therein not misleading, but in each case
only to the extent that the untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Issuer through the Representatives by or on
behalf of that Initial Purchaser specifically for inclusion therein, which
information is limited to the information set forth in Section 9(e). The
foregoing indemnity agreement is in addition to any liability that any Initial
Purchaser may otherwise have to the Issuer, the Company, any Guarantor and any
such director, officer, employee or controlling person.

(c)        Promptly after receipt by an indemnified party under this Section 9
of notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 9, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 9 except to the extent the party to whom notice was
not given was unaware of the proceeding to which such notice would have related
and has been materially prejudiced by such failure (through the forfeiture of
substantive rights or defenses or a material diminution thereof) and, provided,
further, that the failure to notify the indemnifying party shall not relieve it
from any liability which it may have to an indemnified party otherwise than
under this Section 9. If any such claim or action shall be brought against an
indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense thereof with counsel reasonably satisfactory to the
indemnified party and shall pay as incurred the reasonable fees and
disbursements of such counsel related to such proceeding. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 9 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however,



--------------------------------------------------------------------------------

38

 

that an indemnified party shall have the right to employ counsel to represent
jointly the indemnified parties and their respective directors, officers,
employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the indemnified parties
against the indemnifying party under this Section 9 if (i) the indemnified party
and the indemnifying party shall have so mutually agreed; (ii) the indemnifying
party has failed within a reasonable time to retain counsel reasonably
satisfactory to the indemnified party; (iii) counsel for the indemnified parties
and their respective directors, officers, employees and controlling persons
determines in good faith that there may be legal defenses available to them that
are different from or in addition to those available to the indemnifying party;
or (iv) the named parties in any such proceeding (including any impleaded
parties) include both the indemnifying parties or their respective directors,
officers, employees or controlling persons, on the one hand, and the indemnified
party on the other hand, and representation of both sets of parties by the same
counsel, as determined by counsel for the indemnified parties in good faith,
would be inappropriate due to actual or potential differing interests between
them, and in any such event, the fees and expenses of such separate counsel
shall be paid by the Issuer and, upon execution of the Joinder Agreement, the
Company and the Guarantors (it being understood however that the Issuer and,
upon execution of the Joinder Agreement, the Company and the Guarantors will not
be liable for the expense of more than one primary counsel and, if necessary,
one local counsel in each appropriate jurisdiction to represent such indemnified
parties and all other indemnified parties similarly situated). Any such separate
firm for any Initial Purchaser, its affiliates, directors, officers, employees
and any control persons of such Initial Purchaser shall be designated in writing
by J.P. Morgan Securities LLC and any such separate firm for the Issuer, the
Company (upon execution of the Joinder Agreement), the Guarantors (upon
execution of the Joinder Agreement), their respective directors and officers,
employees and any control persons of the Issuer and, upon execution of the
Joinder Agreement, the Company and the Guarantors shall be designated in writing
by the Company. No indemnifying party shall (A) without the prior written
consent of the indemnified parties (which consent shall not be unreasonably
withheld), settle or compromise or consent to the entry of any judgment with
respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim or action) unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising out
of such claim, action, suit or proceeding and does not include any findings of
fact or admissions of fault or culpability as to the indemnified party, or
(B) be liable for any settlement of any such action effected without its written
consent (which consent shall not be unreasonably withheld), but if settled with
the consent of the indemnifying party or if there be a final judgment for the
plaintiff in any such action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment. In the event that it is finally
judicially determined that any indemnified party was not entitled to receive
payments for legal and other expenses pursuant to this Section 9, the
indemnified party will promptly return all sums that that had been advanced
pursuant hereto.



--------------------------------------------------------------------------------

39

 

(d)        If the indemnification provided for in this Section 9 shall for any
reason be unavailable to or insufficient to hold harmless an indemnified party
under Section 9(a) or 9(b) in respect of any loss, claim, damage or liability,
or any action in respect thereof, referred to therein, then each indemnifying
party shall, in lieu of indemnifying such indemnified party, contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability, or action in respect thereof, (i) in such proportion
as shall be appropriate to reflect the relative benefits received by the Issuer,
and, upon execution of the Joinder Agreement, the Company and the Guarantors, on
the one hand, and the Initial Purchasers, on the other, from the offering of the
Notes and Guarantees or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Issuer and, upon execution of the Joinder Agreement, the
Company and the Guarantors, on the one hand, and the Initial Purchasers, on the
other, with respect to the statements or omissions that resulted in such loss,
claim, damage or liability, or action in respect thereof, as well as any other
relevant equitable considerations. The relative benefits received by the Issuer
and, upon execution of the Joinder Agreement, the Company and the Guarantors, on
the one hand, and the Initial Purchasers, on the other, with respect to such
offering shall be deemed to be in the same proportion as the total net proceeds
from the offering of the Notes purchased under this Agreement (net of Initial
Purchasers’ discounts and commissions but before deducting other expenses)
received by the Issuer, on the one hand, and the total discounts and commissions
received by the Initial Purchasers with respect to the Notes purchased under
this Agreement, on the other hand. The relative fault shall be determined by
reference to whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Issuer, the Company (upon execution of the Joinder Agreement),
the Guarantors (upon execution of the Joinder Agreement) or the Initial
Purchasers, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
For purposes of the preceding two sentences, the net proceeds deemed to be
received by the Issuer shall be deemed, upon execution of the Joinder Agreement,
to be also for the benefit of the Company and the Guarantors, and information
supplied by the Issuer shall also be deemed to have been supplied, upon
execution of the Joinder Agreement, by the Company and the Guarantors. The
Issuer, the Company (upon execution of the Joinder Agreement), the Guarantors
(upon execution of the Joinder Agreement) and the Initial Purchasers agree that
it would not be just and equitable if contributions pursuant to this
Section 9(d) were to be determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation that does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section 9(d) shall be deemed to include, for purposes
of this Section 9(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 9(d), no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total discounts and commissions received by such Initial Purchaser
with respect to the offering of the Notes



--------------------------------------------------------------------------------

40

 

exceeds the amount of any damages that such Initial Purchaser has otherwise paid
or become liable to pay by reason of any untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute as provided
in this Section 9(d) are several in proportion to their respective purchase
obligations and not joint.

(e)        The Initial Purchasers severally confirm and the Issuer and, upon
execution of the Joinder Agreement, the Company and the Guarantors acknowledge
and agree that the statements regarding delivery of Notes by the Initial
Purchasers set forth on the cover page of, and the seventeenth paragraph,
relating to overallotment, stabilization and syndication transactions by the
Initial Purchasers, appearing under the caption “Plan of Distribution” in, the
Offering Memorandum are correct and constitute the only information concerning
such Initial Purchasers furnished in writing to the Issuer by or on behalf of
the Initial Purchasers specifically for inclusion in the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum or in any
amendment or supplement thereto.

10.        Defaulting Initial Purchaser.      If, on the Closing Date, any
Initial Purchaser defaults in the performance of its obligations under this
Agreement, the remaining non-defaulting Initial Purchasers shall be obligated to
purchase the Notes that the defaulting Initial Purchaser agreed but failed to
purchase on the Closing Date in the respective proportions which the principal
amount of the Notes set forth opposite the name of each remaining non-defaulting
Initial Purchaser in Schedule 1 hereto bears to the total principal amount of
the Notes set forth opposite the names of all the remaining non-defaulting
Initial Purchasers in Schedule 1 hereto; provided, however, that the remaining
non-defaulting Initial Purchasers shall not be obligated to purchase any of the
Notes on the Closing Date if the total principal amount of the Notes that the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to purchase
on such date exceeds 10.0% of the total principal amount of the Notes to be
purchased on the Closing Date, and any remaining non-defaulting Initial
Purchaser shall not be obligated to purchase more than 110% of the principal
amount of the Notes that it agreed to purchase on the Closing Date pursuant to
the terms of Section 3. If the foregoing maximums are exceeded, the remaining
non-defaulting Initial Purchasers, or those other initial purchasers
satisfactory to the Representatives who so agree, shall have the right, but
shall not be obligated, to purchase, in such proportion as may be agreed upon
among them, all the Notes to be purchased on the Closing Date. If the remaining
Initial Purchasers or other initial purchasers satisfactory to the
Representatives do not elect to purchase the Notes that the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase on the Closing
Date, this Agreement shall terminate without liability on the part of any
non-defaulting Initial Purchaser, the Issuer or, upon execution of the Joinder
Agreement, the Company or the Guarantors. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context requires otherwise, any party not listed in Schedule 1 hereto that,
pursuant to this Section 10, purchases Notes that a defaulting Initial Purchaser
agreed but failed to purchase.

Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Issuer or, upon execution of the Joinder Agreement,
the Company or



--------------------------------------------------------------------------------

41

 

the Guarantors for damages caused by its default. If other Initial Purchasers
are obligated or agree to purchase the Notes of a defaulting or withdrawing
Initial Purchaser, either the Representatives or the Company may postpone the
Closing Date for up to seven full business days in order to effect any changes
that in the opinion of counsel for the Issuer and the Company or counsel for the
Initial Purchasers may be necessary in the Pricing Disclosure Package, the
Offering Memorandum or in any other document or arrangement.

11.    Termination.  The obligations of the Initial Purchasers hereunder may be
terminated by the Representatives, by notice given to and received by the
Issuer, prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Sections 8(t), 8(u) or 8(v) shall have occurred
or if the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement.

12.    Research Analyst Independence.    The Issuer and, upon execution of the
Joinder Agreement, the Company and the Guarantors acknowledge that the Initial
Purchasers’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Initial Purchasers’
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Issuer,
Company, the Guarantors and/or the offering that differ from the views of their
respective investment banking divisions. The Issuer and, upon execution of the
Joinder Agreement, the Company and the Guarantors hereby waive and release, to
the fullest extent permitted by law, any claims that the Issuer or, upon
execution of the Joinder Agreement, the Company or any of the Guarantors may
have against the Initial Purchasers with respect to any conflict of interest
that may arise from the fact that the views expressed by their independent
research analysts and research departments may be different from or inconsistent
with the views or advice communicated to the Issuer, the Company or the
Guarantors by such Initial Purchasers’ investment banking divisions. The Issuer
and, upon execution of the Joinder Agreement, the Company and the Guarantors
acknowledge that each of the Initial Purchasers is a full service securities
firm and as such from time to time, subject to applicable securities laws, may
effect transactions for its own account or the account of its customers and hold
long or short positions in debt or equity securities of the companies that may
be the subject of the transactions contemplated by this Agreement.

13.    No Fiduciary Duty.  The Issuer and, upon execution of the Joinder
Agreement, the Company and the Guarantors acknowledge and agree that in
connection with this offering, sale of the Notes or any other services the
Initial Purchasers may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (i) no fiduciary or agency relationship between the Issuer, the
Company, the Guarantors and any other person, on the one hand, and the Initial
Purchasers, on the other, exists; (ii) the Initial Purchasers are not acting as
advisors, expert or otherwise, to the Issuer, the Company or the Guarantors,
including, without limitation, with respect to the determination of the public
offering price of the Notes, and such relationship between the Issuer, the
Company or any of the Guarantors, on the one hand, and the Initial Purchasers,
on the other, is entirely and solely commercial, based on arms-length
negotiations; (iii) any duties and obligations that the Initial Purchasers may
have to the Issuer, the Company or the Guarantors shall be limited to those
duties and obligations specifically stated herein; and (iv) the Initial
Purchasers and their



--------------------------------------------------------------------------------

42

 

respective affiliates may have interests that differ from those of the Issuer,
the Company and the Guarantors. The Issuer and, upon execution of the Joinder
Agreement, the Company and the Guarantors hereby waive any claims that the
Issuer or, upon execution of the Joinder Agreement, the Company or the
Guarantors may have against the Initial Purchasers with respect to any breach of
fiduciary duty in connection with this offering.

14.    Notices, Etc.    All statements, requests, notices and agreements
hereunder shall be in writing, and:

(a)        if to the Initial Purchasers, shall be delivered or sent by mail or
facsimile transmission to: J.P. Morgan Securities LLC, 383 Madison Avenue, New
York, New York 10179, Attention: Ken Lang, Fax: (212) 270-1063, or if in
connection with Section 9 of this Agreement, Director of Litigation, Office of
General Counsel, J.P. Morgan Securities LLC, in each case with a copy to Initial
Purchasers’ counsel at Latham & Watkins LLP, 355 South Grand Ave., Los Angeles,
California 90071-1560, Attention: Cynthia A. Rotell, Esq. Fax: (213) 891-8763;
and

(b)        if to the Issuer or the Company, shall be delivered or sent by mail
or facsimile transmission to Pinnacle Entertainment, Inc., 8918 Spanish Ridge
Avenue, Las Vegas, NV 89148, Attention: John A. Godfrey, Esq., Fax:
(702) 784-7748, with a copy to the Company’s counsel at Morrison & Foerster LLP,
2000 Pennsylvania Ave., NW, Washington, DC 20006, Attention: David Slotkin,
Esq., Fax: (202) 785-7522.

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Issuer and, upon execution of the Joinder
Agreement, the Company and the Guarantors shall be entitled to act and rely upon
any request, consent, notice or agreement given or made on behalf of the Initial
Purchasers by J.P. Morgan Securities LLC on behalf of the Representatives.

15.    Persons Entitled to Benefit of Agreement.  This Agreement shall inure to
the benefit of and be binding upon the Initial Purchasers, the Issuer, the
Company (upon execution of the Joinder Agreement), the Guarantors (upon
execution of the Joinder Agreement) and their respective successors. This
Agreement and the terms and provisions hereof are for the sole benefit of only
those persons, except that (A) the representations, warranties, indemnities and
agreements of the Issuer and, upon execution of the Joinder Agreement, the
Company and the Guarantors contained in this Agreement shall also be deemed to
be for the benefit of the affiliates, directors, officers and employees of the
Initial Purchasers and each person or persons, if any, who control any Initial
Purchaser within the meaning of Section 15 of the Act and (B) the indemnity
agreement of the Initial Purchasers contained in Section 9(b) of this Agreement
shall be deemed to be for the benefit of the affiliates, directors of the
Issuer, the Company (upon execution of the Joinder Agreement), the Guarantors
(upon execution of the Joinder Agreement) and any person controlling the Issuer
or, upon execution of the Joinder Agreement, the Company or the Guarantors
within the meaning of Section 15 of the Act. Nothing in this Agreement is
intended or shall be construed to give any person, other than the persons
referred to in this Section 15, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.



--------------------------------------------------------------------------------

43

 

16.    Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuer, the Company (upon
execution of the Joinder Agreement), the Guarantors (upon execution of the
Joinder Agreement) and the Initial Purchasers contained in this Agreement or
made by or on behalf of them, respectively, pursuant to this Agreement or any
certificate delivered pursuant hereto, shall survive the delivery of and payment
for the Notes and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of any
of them or any person controlling any of them.

17.    Definition of the Terms “Business Day” and “Subsidiary”.  For purposes of
this Agreement, (a) “business day” means each Monday, Tuesday, Wednesday,
Thursday or Friday that is not a day on which banking institutions in New York
are generally authorized or obligated by law or executive order to close and
(b) “subsidiary” has the meaning set forth in Rule 405.

18.    Partial Enforceability.  The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is, for any reason, determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable and to effect the original intent of the parties hereto.

19.    Authority of the Representatives.  Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities LLC shall be
binding upon the Initial Purchasers.

20.    Governing Law.  This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

21.    Counterparts.  This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

22.    Headings.  The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

23.      Compliance with USA Patriot Act.  In accordance with the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Issuer, the
Company and the Guarantors, which information may include the name and address
of their respective clients, as well as other information that will allow the
Initial Purchasers to properly identify their respective clients.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement among the Issuer and the
Initial Purchasers, please indicate your acceptance in the space provided for
that purpose below.

 

 

Very truly yours,

 

PNK FINANCE CORP.

 

By:

 

LOGO [g577845ex10_1stamp44.jpg]

     

 

   

Name:

 

John A. Godfrey

   

Title:

  Executive Vice President and Secretary  

 

s-1

Signature Page to Senior Notes Purchase Agreement



--------------------------------------------------------------------------------

Accepted:

 

J.P. MORGAN SECURITIES LLC

GOLDMAN, SACHS & CO.

DEUTSCHE BANK SECURITIES INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH

                            INCORPORATED

WELLS FARGO SECURITIES, LLC

CREDIT AGRICOLE SECURITIES (USA) INC.

BARCLAYS CAPITAL INC.

UBS SECURITIES LLC

For themselves and on behalf of the several

  Initial Purchasers named in Schedule 1 attached hereto

 

BY J.P. MORGAN SECURITIES LLC

 

By:

 

 

LOGO [g577845ex10_1stamp45.jpg]

    Authorized Representative  

 

s-2

Signature Page to Senior Notes Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

 

Initial Purchasers

       Principal Amount    
of Notes

J.P. Morgan Securities LLC

       $ 147,687,500  

Goldman, Sachs & Co.

       $ 136,000,000  

Deutsche Bank Securities Inc.

       $ 99,875,000  

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

       $ 99,875,000  

Wells Fargo Securities, LLC

       $ 99,875,000  

Credit Agricole Securities (USA) Inc.

       $ 76,500,000  

Barclays Capital Inc.

       $ 59,500,000  

UBS Securities LLC.

       $ 59,500,000  

Fifth Third Securities, Inc.

       $ 42,500,000  

RBS Securities Inc.

       $ 17,000,000  

SMBC Nikko Securities America, Inc.

       $ 11,687,500  

Total

       $        850,000,000  

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

Pinnacle Guarantors

 

1. ACE Gaming, LLC, a New Jersey limited liability company

2. AREH MLK LLC, a Delaware limited liability company

3. AREP Boardwalk Properties LLC, a Delaware limited liability company

4. Belterra Resort Indiana, LLC, a Nevada limited liability company

5. Boomtown, LLC, a Delaware limited liability company

6. Casino Magic, LLC, a Minnesota limited liability company

7. Casino One Corporation, a Mississippi corporation

8. Louisiana-I Gaming, a Louisiana Partnership in Commendam

9. Mitre Associates LLC, a Delaware limited liability company

10. OGLE HAUS, LLC, an Indiana limited liability company

11. PNK (Baton Rouge) Partnership, a Louisiana partnership

12. PNK (BILOXI), LLC, a Delaware limited liability company

13. PNK (BOSSIER CITY), Inc., a Louisiana corporation

14. PNK Development 7, LLC, a Delaware limited liability company

15. PNK Development 8, LLC, a Delaware limited liability company

16. PNK Development 9, LLC, a Delaware limited liability company

17. PNK Development 13, LLC, a New Jersey limited liability company

18. PNK (ES), LLC, a Delaware limited liability company

19. PNK (LAKE CHARLES), L.L.C., a Louisiana limited liability company

20. PNK (Ohio), LLC, an Ohio limited liability company

21. PNK (Ohio) II, LLC, an Ohio limited liability company

22. PNK (Ohio) III, LLC, an Ohio limited liability company

23. PNK (Reno), LLC, a Nevada limited liability company

24. PNK (River City), LLC, a Missouri limited liability company

25. PNK (SAM), LLC, a Texas limited liability company

26. PNK (SAZ), LLC, a Texas limited liability company

27. PNK (SCB), L.L.C. , a Louisiana limited liability company

28. PNK (ST. LOUIS RE), LLC, a Delaware limited liability company

29. PNK (STLH), LLC, a Delaware limited liability company

30. President Riverboat Casino-Missouri, Inc., a Missouri corporation

31. PSW Properties LLC, a Delaware limited liability company

32. Yankton Investments, LLC, a Nevada limited liability company

 

Schedule 2-1



--------------------------------------------------------------------------------

Ameristar Guarantors

1.  Ameristar Casino Black Hawk, Inc., a Colorado corporation;

2.  Ameristar Casino Council Bluffs, Inc., an Iowa corporation;

3.  Ameristar Casino St. Charles, Inc., a Missouri corporation;

4.  Ameristar Casino St. Louis, Inc., a Missouri corporation;

5.  Ameristar Casino Kansas City, Inc., a Missouri corporation;

6.  Ameristar Casino Vicksburg, Inc., a Mississippi corporation;

7.  Cactus Pete’s, Inc., a Nevada corporation;

8.  Ameristar Casino Las Vegas, Inc., a Nevada corporation;

9.  Ameristar East Chicago Holdings, LLC, an Indiana limited liability company;

10. Ameristar Casino East Chicago, LLC, an Indiana limited liability company;

11. Ameristar Casino Springfield, LLC, a Massachusetts limited liability
company;

12. Ameristar Casinos Financing Corp., a Nevada corporation;

13. Ameristar Casino Lake Charles, LLC, a Louisiana limited liability company;
and

14. Ameristar Lake Charles Holdings, LLC, a Louisiana limited liability company

 

Schedule 2-2



--------------------------------------------------------------------------------

SCHEDULE 3

Pinnacle Subsidiaries

* denotes a subsidiary as described in Section 2(k) of this Agreement.

± denotes an unrestricted subsidiary under the Indenture.

 

1. *ACE Gaming, LLC

2. *AREH MLK LLC

3. *AREP Boardwalk Properties LLC

4. *Belterra Resort Indiana, LLC

5. *Boomtown, LLC

6. Brighton Park Maintenance Corp.

7. *Casino Magic, LLC

8. ±Casino Magic (Europe), BV

9. ±Casino Magic Hellas Management Services, SA

10. *Casino One Corporation

11. Double Bogey, LLC

12. ±Landing Condominium, LLC

13. *Louisiana-I Gaming, a Louisiana Partnership in Commendam

14. *Mitre Associates LLC

15. *OGLE HAUS, LLC

16. ±Pinnacle Retama Partners, LLC

17. *PNK (Baton Rouge) Partnership

18. *PNK (BILOXI), LLC

19. *PNK (BOSSIER CITY), Inc.

20. *PNK Development 7, LLC

21. *PNK Development 8, LLC

22. *PNK Development 9, LLC

23. ±PNK Development 10, LLC

24. ±PNK Development 11, LLC

25. *PNK Development 13, LLC

26. ±PNK Development 17, LLC

27. ±PNK Development 18, LLC

28. ±PNK Development 28, LLC

29. ±PNK Development 29, LLC

30. ±PNK Development 30, LLC

31. ±PNK Development 31, LLC

32. ±PNK Development 32, LLC

33. ±PNK Finance Corp.

 

Schedule 3-1



--------------------------------------------------------------------------------

34. ±PNK Holdings, Inc.

35. *PNK (ES), LLC

36. ±PNK (Kansas), LLC

37. *PNK (LAKE CHARLES), L.L.C.

38. *PNK (Ohio), LLC

39. *PNK (Ohio) II, LLC

40. *PNK (Ohio) III, LLC

41. *PNK (Reno), LLC

42. *PNK (River City), LLC

43. ±PNK (SA), LLC

44. *PNK (SAM), LLC

45. *PNK (SAZ), LLC

46. *PNK (SCB), L.L.C.

47. *PNK (STLH), LLC

48. *PNK (ST. LOUIS RE), LLC

49. ±PNK (VN), LLC

50. ±Port St. Louis Condominium, LLC

51. *President Riverboat Casino-Missouri, Inc.

52. *PSW Properties LLC

53. Realty Investment Group, Inc.

54. Riverside Warehousing, LLC

55. St. Louis Warehousing Properties, LLC

56. *Yankton Investments, LLC

 

Schedule 3-2



--------------------------------------------------------------------------------

Ameristar Subsidiaries

* denotes a subsidiary as described in Section 2(k) of this Agreement.

1.  *Ameristar Casino Black Hawk, Inc., a Colorado corporation

2.  *Ameristar Casino Council Bluffs, Inc., an Iowa corporation

3.  *Ameristar Casino St. Charles, Inc., a Missouri corporation

4.  *Ameristar Casino St. Louis, Inc., a Missouri corporation

5.  *Ameristar Casino Kansas City, Inc., a Missouri corporation

6.  *Ameristar Casino Vicksburg, Inc., a Mississippi corporation

7.  *Cactus Pete’s, Inc., a Nevada corporation

8.  *Ameristar Casino Las Vegas, Inc., a Nevada corporation

9.  *Ameristar East Chicago Holdings, LLC, an Indiana limited liability company

10. *Ameristar Casino East Chicago, LLC, an Indiana limited liability company

11. Richmond Street Development, Inc., a Pennsylvania corporation

12. *Ameristar Casino Springfield, LLC, a Massachusetts limited liability
company

13. Ameristar Casinos Financing Corp., a Nevada corporation

14. *Ameristar Casino Lake Charles, LLC, a Louisiana limited liability company

15. *Ameristar Lake Charles Holdings, LLC, a Louisiana limited liability company

 

Schedule 3-3



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF TERM SHEET

See attached.

 

Schedule 4-1



--------------------------------------------------------------------------------

LOGO [g577845logo.jpg]

Pricing Term Sheet dated July 30, 2013 to Preliminary Offering Memorandum dated
July 30, 2013 of PNK Finance Corp.

This Pricing Term Sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum.

The information in this Pricing Term Sheet supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction and are being offered only to
(1) “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

 

Issuer:        PNK Finance Corp.

 

Security Description:

    

 

  Senior Notes

 

Distribution:

    

 

  144A/Reg S w/ Registration Rights

 

Face:

    

 

  $850,000,000

 

Gross Proceeds:

    

 

  $850,000,000

 

Coupon:

    

 

  6.375%

 

Maturity:

    

 

  August 1, 2021

 

Offering Price:

    

 

  100.000%

 

Yield to Maturity:

    

 

  6.375%

 

Spread to Treasury:

    

 

  +411 basis points

 

Benchmark:

    

 

  UST 2.125% due August 15, 2021

 

Ratings:

    

 

  B2/B+

 

Interest Payment Dates:

    

 

  February 1 and August 1

 

Beginning:

    

 

  February 1, 2014

 

Equity Clawback:

    

 

  Up to 35% at 106.375%

 

Until:

    

 

  August 1, 2016

 

Optional Redemption:

    

 

  Makewhole call @ T+50bps prior to

       August 1, 2016 then:

  On or after:          Price:                August 1, 2016       104.781%     

 

  August 1, 2017

      103.188%     

 

  August 1, 2018

      101.594%     

 

  August 1, 2019 and thereafter

   100.000%     



--------------------------------------------------------------------------------

Change of control:      Put @ 101% of principal plus accrued      interest   

 

Trade Date:

    

 

July 30, 2013

  

 

Settlement Date:

  (T+4)       

 

August 5, 2013

  

 

CUSIP:

    

 

144A:  69353XAA3

       

 

Reg S: U7264RAA1

  

 

ISIN:

    

 

144A:  US69353XAA37

       

 

Reg S: USU7264RAA15

  

 

Denominations:

    

 

2,000 x 1,000

  

 

Joint Book-Running

    

 

J.P. Morgan

   Managers:      Goldman, Sachs & Co.         BofA Merrill Lynch        
Deutsche Bank Securities         Wells Fargo Securities         Credit Agricole
CIB         Barclays         UBS Investment Bank   

 

Senior Co-Manager:

    

 

Fifth Third Securities, Inc.

  

 

Co-Managers:

    

 

RBS

        SMBC Nikko   

Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.



--------------------------------------------------------------------------------

SCHEDULE 5

FREE WRITING OFFERING DOCUMENTS

 

  —  

Final Term Sheet, dated July 30, 2013, relating to the Notes and substantially
in the form of Schedule 4 hereto; and

 

  —  

Any “electronic road shows” and each document provided as an amendment or
supplement to the Preliminary Offering Memorandum.

 

Schedule 5



--------------------------------------------------------------------------------

EXHIBIT A-1A

Form of Opinion of Morrison & Foerster LLP, Counsel for the Issuer and the
Company

1.          The Issuer has been duly incorporated and is validly existing and in
good standing under the laws of Delaware, with full corporate power and
authority to own its properties and conduct its business as described in the
Pricing Disclosure Package and the Offering Memorandum, and to perform its
obligations under, the Purchase Agreement, the Escrow Agreement, the Indenture,
the Notes and the Registration Rights Agreement.

2.          The Notes, the Indenture (including the Guarantee therein), the
Registration Rights Agreement and the Escrow Agreement conform in all material
respects to the descriptions thereof contained in the Pricing Disclosure Package
and the Offering Memorandum.

3.          The Purchase Agreement has been duly authorized, executed and
delivered by the Issuer.

4.          Each of the Escrow Agreement, the Indenture and the Registration
Rights Agreement has been duly authorized, executed and delivered by the Issuer
and constitutes a valid and binding agreement of the Issuer enforceable against
the Issuer in accordance with its terms.

5.          The Notes have been duly authorized, executed and delivered by the
Issuer and when executed and authenticated by the Trustee in accordance with the
provisions of the Indenture and delivered against payment therefor pursuant to
the terms of the Purchase Agreement and the Indenture, will constitute valid and
binding obligations of the Issuer entitled to the benefits of the Indenture and
enforceable against the Issuer in accordance with their terms.

6.          The Exchange Notes have been duly authorized for issuance in the
Exchange Offer, and when executed and authenticated in accordance with the terms
of the Exchange Offer, the Registration Rights Agreement, and the Indenture,
will constitute valid and binding obligations of the Company entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
their terms.

7.          No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency is required for the execution, delivery and performance of
the Purchase Agreement, the Escrow Agreement, the Indenture, the Notes or the
Registration Rights Agreement, in each case, by the Issuer, or the issuance and
delivery of the Notes by the Issuer, or, as it relates to the Issuer,
consummation of the transactions contemplated by the Purchase Agreement, the
Escrow Agreement, the Registration Rights Agreement, the Indenture, the Pricing
Disclosure Package and the Offering Memorandum, except such as may be required
under the Act, the Trust Indenture Act or the blue sky laws of any jurisdiction
in connection with the offer, sale and distribution of the Notes by the Initial
Purchasers and except for such approvals from the Federal Trade Commission or
any gaming regulatory authority in connection with the consummation of any
transactions contemplated by the Pricing Disclosure Package and Offering
Memorandum.

8.          None of the execution and delivery of the Purchase Agreement, the
Escrow Agreement, the Indenture, the Registration Rights Agreement, the issue
and sale of the Notes,

 

Exhibit A-1A-1



--------------------------------------------------------------------------------

nor the consummation of any other of the transactions contemplated by the
Purchase Agreement nor the fulfillment of the terms thereof will result in a
breach or violation of, or constitute a default under (i) any law or the
certification of incorporation or bylaws of the Issuer, (ii) any indenture,
mortgage, loan or credit agreement, note or other debt instrument to which the
Issuer is a party or by which it may be bound, or to which any of the property
or assets of the Issuer is subject, in each case which is identified to us by an
officer of the Issuer in the officer’s certificate attached hereto as Exhibit B
(the “Officer’s Certificate”) , or (iii) any judgment, order or decree of any
court, regulatory body, administrative agency, governmental body or arbitrator
having jurisdiction over the Issuer which is identified in the Officer’s
Certificate.

9.          Each of the reports filed by the Company under the Exchange Act and
incorporated by reference into the Offering Memorandum (other than (i) the
financial statements and supporting schedules and other financial data included
therein and (ii) opinions on internal controls and compliance therewith, as to
which we express no opinion), when they were filed with the Commission (or, if
later, upon filing of an amendment thereto) complied as to form in all material
respects with the requirements of the Exchange Act.

10.        The statements in the Pricing Disclosure Package and the Offering
Memorandum under the captions “Description of other indebtedness,” “Description
of notes,” and “Material federal income tax considerations,” insofar as such
statements constitute summaries of legal matters or matters of law, fairly and
accurately present and summarize, in all material respects, the matters referred
to therein.

11.        Assuming (i) the accuracy of, and compliance with, the
representations, warranties and covenants of the Issuer in the Purchase
Agreement, (ii) the accuracy of, and compliance with, the representations,
warranties and covenants of the Initial Purchasers in the Purchase Agreement and
the Pricing Disclosure Package, and (iii) the compliance by the Initial
Purchasers with the offering and transfer procedures and restrictions described
in the Purchase Agreement, the Pricing Disclosure Package and the Offering
Memorandum, it is not necessary in connection with the offer, sale and delivery
of the Notes in the manner contemplated by the Purchase Agreement to register
the Notes under the Act or to qualify the Indenture under the Trust Indenture
Act (it being understood that we express no opinion with respect to any
subsequent resale of the Notes other than the Exempt Resales).

12.        The Issuer is not and, after giving effect to the offering and sale
of the Notes and the application of the net proceeds thereof as described in the
Pricing Disclosure Package and the Offering Memorandum, will not be, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

13.        Assuming the proceeds of the sale of the Notes are used for the
purposes set forth in the Pricing Disclosure Package and the Offering
Memorandum, such use of proceeds will not violate the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve.

14.        The Escrow Agreement is effective to create a security interest in
favor of the Trustee for its benefit and for the ratable benefit of the holders
of the Notes in the rights of the Issuer in the Collateral as security for the
Obligations (as defined in the Escrow Agreement).

 

Exhibit A-1A-2



--------------------------------------------------------------------------------

15.        The Financing Statement is in appropriate form for filing as a
financing statement with the Office of the Secretary of State of the State of
Delaware pursuant to the DUCC.

16.        Upon the filing of the Financing Statement with the Office of the
Secretary of State of the State of Delaware, the Trustee will have a perfected
security interest (for the ratable benefit of the holders of the Notes) securing
the Obligations in the Issuer’s rights in that part of the Collateral under the
Escrow Agreement in which a security interest can be perfected by the filing of
a financing statement in the State of Delaware.

17.        The execution and delivery by the parties thereto of the Escrow
Agreement operates to perfect the security interest of the Trustee (for its
benefit and for the ratable benefit of the holders of the Notes) in the rights
of the Issuer in the Escrow Account as security for the Obligations.

 

Exhibit A-1A-3



--------------------------------------------------------------------------------

EXHIBIT A-1B

Form of Negative Assurance Letter of Morrison & Foerster LLP, Counsel for the
Issuer and the Company

This letter is furnished to the Initial Purchasers pursuant to Section 8(c) of
the Purchase Agreement. Capitalized terms used herein and not otherwise defined
shall have the respective meanings assigned to them in the Purchase Agreement.

We have participated in conferences with officers and other representatives of
the Issuer, the Company and Ameristar Casinos, Inc. (“Ameristar”) and
representatives of the independent public accountants for the Company and
Ameristar and with representatives of the Initial Purchasers and their counsel
concerning the Pricing Disclosure Package and the Offering Memorandum, and have
considered the matters required to be stated therein and the statements
contained therein.

The purpose of our professional engagement was not to establish or confirm
factual matters set forth in the Pricing Disclosure Package and the Offering
Memorandum, and we have neither verified independently the accuracy,
completeness or fairness of any such factual matters, nor have we undertaken to
do any such action (except as otherwise specified in paragraphs (b) and (j) of
our opinion of even date herewith). We are also not passing upon, and do not
assume any responsibility for, ascertaining whether or when any of the
information contained in the Pricing Disclosure Package was conveyed to any
purchaser of the Notes. Moreover, many of the determinations required to be made
in the preparation of the Pricing Disclosure Package and the Offering Memorandum
involve matters of a non-legal nature.

Based upon and subject to the foregoing, nothing has come to our attention that
leads us to believe that: (i) the Pricing Disclosure Package (including the
documents incorporated by reference therein), taken as a whole, at the
Applicable Time, contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
circumstances under which they were made, not misleading; or (ii) the Offering
Memorandum (including the documents incorporated by reference therein), as of
its date or at the Closing Date, contained or contains an untrue statement of a
material fact or omitted or omits to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (it being understood that we have not been asked to and do
not make any comment pursuant to this paragraph with respect to the financial
statements (including the notes thereto), supporting schedules and other
financial data included or incorporated by reference in the Pricing Disclosure
Package or the Offering Memorandum or any amendments or supplements thereto).

This letter is solely for the Initial Purchasers’ benefit and may not be relied
upon by, nor may copies be delivered to, any other person or entity without our
prior written consent.

 

Exhibit A-1B-1



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Opinion of Brownstein Hyatt Farber Schreck, LLP, Nevada Counsel for the

Company and Ameristar

1.          Based solely on our review of the PNK Good Standing Certificate, the
Company is qualified to do business as a foreign corporation and is in good
standing in the State of Nevada.

2.          Ameristar is validly existing as a corporation and in good standing
under the laws of the State of Nevada.

3.          The statements contained in the Pricing Disclosure Package and the
Offering Memorandum under the captions “Risk Factors – Risks related to our
business – Our industry is highly regulated, which makes us dependent on
obtaining and maintaining gaming licenses and subjects us to potentially
significant fines and penalties” and “Government regulations and gaming issues –
Nevada” and the statements contained in Exhibit 99.1 to the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2012, under the
caption “Government Regulation and Gaming Issues – Nevada,” and in Ameristar’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2012, under
the caption “Government Regulation – Nevada,” both of which Annual Reports are
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum (except for financial data included therein or omitted therefrom, as
to which we express no opinion), have been reviewed by us and in so far as such
statements constitute summaries of the Nevada Gaming Laws, are accurate
summaries in all material respects.

4.          No Nevada Governmental Approval is required for the execution and
delivery by the Issuer of, and the performance by the Issuer of its obligations
under, the Notes Documents to which it is a party, or the consummation of the
Transactions, including the offering, issuance or sale of the Notes, or the
offering or issuance of the Exchange Notes to the Initial Purchasers, except
(a) such as have been obtained, made or given and are in full force and effect
at the Closing Date and (b) as set forth in the Pricing Disclosure Package and
the Offering Memorandum.

5.          To our knowledge, other than as set forth in the Pricing Disclosure
Package and the Offering Memorandum, there are no regulatory proceedings pending
before the Nevada Gaming Authorities to which the Issuer, the Company or any of
the Nevada Subsidiary Guarantors is a party, which are likely to result,
individually or in the aggregate, in a Material Adverse Effect.

 

Exhibit A-2-1



--------------------------------------------------------------------------------

EXHIBIT A-3

Form of Opinion of Faegre Baker Daniels LLP, Indiana Counsel for the Company

1.          Based solely on the Certificates of Existence and Authorization
identified on Schedule I, each of the Company and the Indiana Gaming Subsidiary
is duly qualified and authorized to do business as a foreign corporation and
foreign limited liability company, respectively, under the laws of the State of
Indiana.

2.          No authorization, approval, consent, or order of, the Indiana Gaming
Commission or any other governmental body, agency, or official of the State of
Indiana, is required in connection with the offering, issuance, or sale of the
Notes or the Exchange Notes to the Initial Purchasers or the execution by the
Indiana Gaming Subsidiary and Ogle Haus of the Guarantees or the Exchange
Guarantees or to make valid and legally binding the execution, delivery and
performance by the Issuer, the Company, the Indiana Gaming Subsidiary, or Ogle
Haus of the Operative Documents to which it is a party or the Exchange
Guarantees, except (a) such as have been obtained and are in full force and
effect, (b) such periodic reports and informational filings to which the
Company, the Indiana Gaming Subsidiary, or Ogle Haus are subject generally,
(c) such as are required under the Indiana Gaming Laws which have been obtained
or waived, (d) such as are required as a condition of the Approval identified on
Schedule I, and (e) such as may be required under applicable state securities
laws or regulations.

3.          The statements in the Pricing Disclosure Package and the Offering
Memorandum under the captions “Risk Factors - Risks related to our business -
Our industry is highly regulated, which makes us dependent on obtaining and
maintaining gaming licenses and subjects us to potentially significant fines and
penalties” and “Government regulations and gaming issues-Indiana” and the
statements in Exhibit 99.1 of the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2012 under the caption “Government Regulation and
Gaming Issues - Indiana” and in Ameristar’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2012, under the caption “Government
Regulations-Indiana”, both of which Annual Reports are incorporated by reference
in the Pricing Disclosure Package and the Offering Memorandum except for
financial data included therein or omitted therefrom, (as to which we express no
opinion), insofar as such statements constitute summaries of the Indiana Gaming
Laws or other Indiana legal matters, are correct in all material respects.

4.          (i) Each of the Indiana Gaming Subsidiary and Ogle Haus has obtained
all approvals, consents, orders, and authorizations from the Indiana Gaming
Commission necessary or required in connection with the issuance of the Notes
and the execution of the Guarantee by the Indiana Gaming Subsidiary and Ogle
Haus, subject to the limitations imposed by the Indiana Gaming Commission as set
forth in the Approval identified on Schedule I, and (ii) based solely on the
Pinnacle Certificate identified on Schedule I, the Indiana Gaming Subsidiary has
received and presently holds a riverboat owner’s license from the Indiana Gaming
Commission and such license is valid and in full force and effect. To our
knowledge, no event has occurred which currently, or after notice or lapse of
time, or both, would reasonably be expected to result in a revocation,
modification, suspension, or termination of such license.

 

EXHIBIT A-3-1



--------------------------------------------------------------------------------

5.          Based solely on an inquiry of those attorneys currently with the
firm, we confirm that we are not currently representing the Indiana Gaming
Subsidiary or Ogle Haus in any pending litigation except as described on
Schedule II.

 

EXHIBIT A-3-2



--------------------------------------------------------------------------------

EXHIBIT A-4

Form of Opinion of Stone Pigman Walther Wittmann L.L.C., Louisiana Counsel for
the

Company

1.          The statements contained in the Pricing Disclosure Package and the
Offering Memorandum under the captions “Risk Factors – Risks related to our
business – Our industry is highly regulated, which makes us dependent on
obtaining and maintaining gaming licenses and subjects us to potentially
significant fines and penalties” and “Government regulations and gaming issues –
Louisiana” and the statements contained in Exhibit 99.1 to the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2012, under the
caption “Government Regulation and Gaming Issues – Louisiana,” which Annual
Report is incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum, except for financial data included therein or omitted
therefrom (as to which we express no opinion), have been reviewed by us and,
insofar as such statements constitute summaries of the laws and regulations of
the State of Louisiana, including gaming laws and regulations, are correct in
all material respects.

2.          No consent or filing based on law or legal requirements in the State
of Louisiana as in effect on the date of this legal opinion (and as in our
experience is customarily applicable to transactions of this kind) is required
for the execution, delivery and performance by the Issuer, the Company or any
Louisiana Guarantor of the Operative Documents to which it is a party and the
consummation of the transactions contemplated by the Operative Documents, or the
offering, issuance and sale of the Notes, the Exchange Notes, the Guarantees and
the Exchange Guarantees to the Initial Purchasers, except (a) such as have been
obtained and are in full force and effect as of the date of this legal opinion,
(b) as set forth in the Pricing Disclosure Package and the Offering Memorandum,
(c) as otherwise described in this legal opinion with respect to post Closing
Date notices and filings and (d) as may be required under state securities or
“Blue Sky” laws and regulations (as to which we express no opinion).

3.          To our knowledge, without investigation or inquiry, other than as
set forth in the Pricing Disclosure Package and the Offering Memorandum, there
are no legal or governmental proceedings pending or threatened in Louisiana
against the Issuer, the Company or any of the Louisiana Guarantors, which are
likely to result, individually or in the aggregate, in a Material Adverse
Effect.

 

EXHIBIT A-4-1



--------------------------------------------------------------------------------

EXHIBIT A-5

Form of Opinion of Briol & Associates, PLLC, Minnesota Counsel for the Company

1.          No authorization, approval, consent or order of any Minnesota court
or governmental authority or agency is required for the execution, delivery and
performance by the Issuer of the Transaction Documents to which it is a party or
the offering, issuance or sale of the Notes and the Exchange Notes to the
Initial Purchasers, except such as have been obtained and, to our knowledge, are
in full force and effect at the Closing Date; notwithstanding the foregoing, no
opinion is rendered as to the requirements of the securities laws or the Blue
Sky Laws of the State of Minnesota.

2.          We know of no material legal or governmental actions, suits or
proceedings pending or threatened against the Minnesota Guarantor which are
required to be disclosed in the Pricing Disclosure Package and the Offering
Memorandum. To our knowledge, other than as set forth in the Pricing Disclosure
Package and the Offering Memorandum, there are no legal or governmental
proceedings pending to which the Minnesota Guarantor is a party or of which any
property of the Minnesota Guarantor is the subject which are likely to result,
individually or in the aggregate, in a Material Adverse Effect; and, other than
as set forth in the Pricing Disclosure Package and the Offering Memorandum, no
such proceedings have been overtly threatened in writing by governmental
authorities or by others.

 

EXHIBIT A-5-1



--------------------------------------------------------------------------------

EXHIBIT A-6

Form of Opinion of Lathrop & Gage LLP, Missouri Counsel for the Company

1.          We know of no material legal or governmental actions, suits or
proceedings pending or overtly threatened in writing against any Missouri
Guarantor which are required to be disclosed in the Pricing Disclosure Package
and Offering Memorandum, except as set forth in the Pricing Disclosure Package
and Offering Memorandum. To our knowledge, other than as set forth in the
Pricing Disclosure Package and Offering Memorandum, there are no legal or
governmental proceedings pending to which any Missouri Guarantor is a party or
of which any property of any Missouri Guarantor is the subject which are likely
to result, individually or in the aggregate, in a Material Adverse Effect and,
other than as set forth in the Pricing Disclosure Package and Offering
Memorandum, no such proceedings have been overtly threatened in writing by
governmental authorities or by others.

2.          The statements contained or incorporated by reference in the Pricing
Disclosure Package and Offering Memorandum under the captions “Risk
Factors—Risks related to our business” and “Government regulations and gaming
issues – Missouri” and the statements contained and in Exhibit 99.1 to the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2012, under the caption “Government Regulation and Gaming Issues—Missouri”,
which is incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum (except for any financial and operating data included
therein, as to which we express no opinion), have been reviewed by us and to the
extent such statements constitute summaries of the statutes, laws and applicable
regulations of the State of Missouri regarding gaming, they are accurate and
correct in all material respects and fairly summarize the information and
matters therein described.

3.          No Missouri Governmental Approval is required for the execution and
delivery by the Issuer of, and the performance by the Issuer of its obligations
under, the Transaction Documents to which it is a party or the offering,
issuance or sale of the Notes and the Exchange Notes to the Initial Purchasers,
except (a) such as have been obtained or will have been obtained and (b) as set
forth in the Pricing Disclosure Package and the Offering Memorandum.

4.          Based solely on an inquiry of those attorneys currently with the
firm who have rendered legal services to any Missouri Guarantor since January 1,
2011, we confirm that we are not currently representing any Missouri Guarantor
in any pending litigation.

 

Exhibit A-6-1



--------------------------------------------------------------------------------

EXHIBIT A-7

Form of Opinion of Sills Cummis & Gross P.C., New Jersey Counsel for the Company

1.          Based solely upon a certificate dated [—], 2013 of the Treasurer of
the State of New Jersey, the Company is registered and in good standing as a
foreign corporation under the laws of the State of New Jersey. Based solely upon
certificates dated [—], 2013 of the Treasurer of the State of New Jersey, each
of Mitre Associates LLC and PSW Properties, LLC is registered and in good
standing as a foreign limited liability company under the laws of the State of
New Jersey.

2.          Solely with respect to N.J.S.A. 5:12-1 et seq. and the regulations
promulgated pursuant thereto (collectively, the “New Jersey Gaming Laws”), no
authorization, approval, consent or license issued by the “Casino Control
Commission” or the “Division of Gaming Enforcement” (as such governmental
authorities are referenced in the New Jersey Gaming Laws, hereinafter referred
to as the “New Jersey Regulators”) is necessary in connection with the issuance
of the Notes or the Exchange Notes or for the due authorization, execution and
delivery by the Issuer of the Transaction Documents to which it is a party.

3.          Except for ordinary course and ongoing investigations that are part
of the application and licensing process for the Company, and except as may be
described in the Offering Memorandum and the Company’s Form 10-K for the year
ended December 31, 2012, we have no knowledge of any material legal or
governmental proceedings in the State of New Jersey to which the Issuer, the
Company or either New Jersey Subsidiary is a named party wherein a claim of a
violation of the New Jersey Gaming Laws is asserted.

 

Exhibit A-7-1



--------------------------------------------------------------------------------

EXHIBIT A-8

Form of Opinion of Jones Walker LLP, Mississippi Counsel for the Company and
Ameristar

1.          The statements contained in the Pricing Disclosure Package and the
Final Offering Memorandum under the captions “Risk Factors – Risks related to
our business – Our industry is highly regulated, which makes us dependent on
obtaining and maintaining gaming licenses and subjects us to potentially
significant fines and penalties” and “Government regulations and gaming issues –
Mississippi” and the statements contained in Ameristar’s Annual Report on Form
10-K for the fiscal year ended December 31, 2012, under the caption “Government
Regulation – Mississippi,” which is incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum, except for financial data
included therein or omitted therefrom (as to which we express no opinion), have
been reviewed by us and, to the extent such statements constitute summaries of
the Gaming Laws of the State or other legal matters involving the State, they
are accurate summaries in all material respects.

2.          No authorization, approval, consent or order of any State court or
governmental or regulatory authority of the State is required for the execution,
delivery and performance by Issuer, the Company and the Mississippi Guarantors
of the Offering Documents, the consummation of the Transactions or otherwise in
connection with the offering, issuance or sale of the Notes and the Guarantees
to the Initial Purchasers, except (i) such as have been obtained and are in full
force and effect and (ii) for the filing of a post-closing loan report with the
Mississippi Gaming Commission pursuant to Mississippi Gaming Commission
Regulation Title 13, Part 2 Licensing, Chapter 9 Transfers of Ownership; Loans;
Leases, Rule 9.11 Loans to Licensees and Other Reportable Transactions (provided
that the Transactions are accomplished); provided, however, we express no
opinion with respect to the requirements of, compliance with, or the
qualification of the Notes, the Exchange Notes or the Guarantees under, the
securities or blue sky laws of any federal, state or any foreign jurisdiction,
including but not limited to any blue sky laws or securities laws of the State.

 

Exhibit A-8-1



--------------------------------------------------------------------------------

EXHIBIT A-9

Form of Opinion of Taft Stettinius & Hollister LLP, Ohio Counsel for the Company

1.          No authorization, approval, consent or order of any Ohio court or
governmental or regulatory authority of the State of Ohio is required for the
execution, delivery and performance by the Issuer of the Transaction Documents
to which it is a party or the offering, issuance or sale of the Notes or the
Exchange Notes to the Initial Purchasers; notwithstanding the foregoing, we
express no opinion as to the requirements of the securities laws or the
so-called “Blue Sky Laws” of the State of Ohio.

2.          With the Company’s consent, based solely upon an inquiry of those
attorneys currently with the firm and identified below who have rendered
meaningful legal services to the Issuer, the Company and the Ohio Subsidiaries,
we confirm that we are not currently representing the Issuer, the Company or the
Ohio Subsidiaries in any pending litigation.

 

Exhibit A-9-1



--------------------------------------------------------------------------------

EXHIBIT A-10

Brownstein Hyatt Farber Schreck, LLP, Colorado Counsel for the Company and

Ameristar

1.          The statements contained in the Pricing Disclosure Package and the
Offering Memorandum under the captions “Risk Factors – Risks related to our
business – Our industry is highly regulated, which makes us dependent on
obtaining and maintaining gaming licenses and subjects us to potentially
significant fines and penalties” and “Government regulations and gaming issues –
Colorado” and the statements contained in Ameristar’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2012, under the caption “Government
Regulation – Colorado,” which is incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum (except for financial data
included therein or omitted therefrom, as to which we express no opinion), have
been reviewed by us and in so far as such statements constitute summaries of the
Colorado Gaming Laws, are accurate summaries in all material respects.

2.          No Colorado Governmental Approval is required for the execution and
delivery by the Company or the Colorado Subsidiary Guarantor of, and the
performance by such entity of its obligations under, the Notes Documents to
which it is a party, or the consummation of the Transactions including the
issuance of the Guarantees or the Exchange Guarantees, except (a) such as have
been obtained, made or given or will have been obtained, made or given and will
be in full force and effect on the Release Date and (b) as set forth in the
Pricing Disclosure Package and the Offering Memorandum.

 

Exhibit A-10-1



--------------------------------------------------------------------------------

EXHIBIT A-11

Brown, Winick, Graves, Gross, Baskerville and Schoenebaum, P.L.C., Iowa Counsel
for

Ameristar

1.                    The statements contained in the Pricing Disclosure Package
and the Offering Memorandum under the captions “Risk Factors – Risks related to
our business – Our industry is highly regulated, which makes us dependent on
obtaining and maintaining gaming licenses and subjects us to potentially
significant fines and penalties” and “Government regulations and gaming issues –
Iowa” and the statements contained in Ameristar’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2012 (the “Ameristar Form 10-K”), under the
caption “Government Regulation – Iowa,” which is incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum, except for financial
data included therein or omitted therefrom (as to which we express no opinion),
have been reviewed by us and, to the extent such statements constitute summaries
of the gaming laws in effect in the State of Iowa or other Iowa legal matters,
they are accurate summaries in all material respects, with the exception that
Ameristar’s Form 10-K does not include a summary of the Iowa Racing and Gaming
Commission’s rules governing Shelf Applications for Approval of Debt Financing,
contained in Section 491-5.4(20) of the Iowa Administrative Code, which were
adopted effective after the date of filing of the Ameristar Form 10-K.

2.          No approval of any Iowa governmental authority is required for the
Issuer’s offering, issuance or sale of the Notes and the Exchange Notes to the
Initial Purchasers, except (a) delivery of a notice filing, with copies of
executed Transaction Documents, to the Iowa Racing and Gaming Authority to be
made no later than ten (10) days after consummation of the applicable
transactions (including subsequent amendments and modifications thereto),
(b) consents, registrations or filings as may be required under Iowa securities
or blue sky laws, (c) such as have been obtained, including without limitation
“shelf” approvals by and from the Iowa Racing and Gaming Commission, and (d) as
set forth in the Pricing Disclosure Package and the Offering Memorandum.

3.          Based solely on an inquiry of those attorneys currently with the law
firm of Brown, Winick, Graves, Gross, Baskerville, and Schoenbaum, P.L.C. (the
“Law Firm”) who have rendered legal services to ACCBI since January 1, 2011, the
Law Firm is not currently representing ACCBI in any pending litigation.

 

Exhibit A-11-1



--------------------------------------------------------------------------------

EXHIBIT A-12

Bakers Botts, Texas Counsel for the Company

1.          The language in: (a) the statements contained in the Pricing
Disclosure Package and the Offering Memorandum under the captions “Risk Factors
– Risks related to our business – Our industry is highly regulated, which makes
us dependent on obtaining and maintaining gaming licenses and subjects us to
potentially significant fines and penalties”, set forth on Schedule 1 hereto,
and (b) the statements contained in the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2012, filed March 1, 2013, under the caption
“Government Regulation and Gaming Issues – Racetracks,” set forth on Schedule 2,
has been reviewed by us and, insofar as such statements constitute summaries of
the Texas Gaming Laws, they are accurate in all material respects.

As used herein Texas Gaming Laws means the laws of the State of Texas regulating
the operation of horse racing facilities, codified at Texas Rev. Civ. Stat. Ann.
Art. 179e and the regulations of the Texas Racing Commission promulgated
thereunder.

2.          No authorization, approval, consent or order of any Texas court or
governmental or regulatory body (that is customarily applicable to offerings of
the type identified in the Offering Documents) is required for the execution,
delivery and performance by the Issuer of the Transaction Documents to which it
is a party or the offering, issuance or sale of the Notes to the Initial
Purchasers; notwithstanding the foregoing, we express no opinion as to the
requirements of, compliance with, or the qualification of the Notes or the
Exchange Notes under, the securities laws or blue sky laws of any federal, state
or any foreign jurisdiction, including but not limited to any blue sky laws or
securities laws of Texas.

3.          Based solely on an inquiry of those attorneys currently with the
firm who have rendered legal services to PNK (SAM), LLC, a Texas limited
liability company, and PNK (SAZ), LLC, a Texas limited liability company
(collectively the “Texas Guarantors”), since the respective dates of their
formation, we confirm that we are not currently representing the Texas
Guarantors in any pending litigation.

Schedule 1

The various regulatory authorities, including the Indiana Gaming Commission, the
Louisiana Gaming Control Board, the Missouri Gaming Commission, the Nevada State
Gaming Control Board, the Nevada Gaming Commission, the Ohio State Racing
Commission, the Ohio Lottery Commission, and the Texas Racing Commission and, in
the event the Acquisition is completed, regulatory authorities in Colorado, Iowa
and Mississippi in which Ameristar operates that we do not operate may, among
other things, limit, condition, suspend, revoke or fail to renew a license to
conduct gaming operations or prevent us from owning the securities of any of our
gaming subsidiaries for any cause deemed reasonable by such licensing
authorities. Substantial fines or forfeitures of assets for violations of gaming
laws or regulations may be levied against us, our subsidiaries and the persons
involved, including, but not limited to, our management, employees and holders
of 5% or more of the Company’s securities. In addition, many of the Company’s
key

 

Exhibit A-12-1



--------------------------------------------------------------------------------

vendors must be licensed and found suitable by regulatory authorities and there
can be no assurance that such vendors will be able to be licensed and found
suitable.

Schedule 2

The racing authorities responsible for regulating our racing operations have
broad oversight authority, which may include: annually reviewing and granting
racing licenses and racing dates; approving the opening and operation of off
track wagering facilities; approving simulcasting activities; licensing all
officers, directors, racing officials and certain other employees of a racing
licensee; and approving all contracts entered into by a racing licensee
affecting racing, pari-mutuel wagering, account wagering and off track wagering
operations.

 

Exhibit A-12-2



--------------------------------------------------------------------------------

EXHIBIT A-13            

Bacon Wilson, P.C., Massachusetts Counsel for Ameristar

1.          No authorization, approval, consent or order of any Massachusetts
court or governmental authority or agency is required for the execution,
delivery and performance by the Massachusetts Guarantor of the Transaction
Documents, the consummation of the transactions contemplated by the Transaction
Documents or otherwise in connection with the offering, issuance or sale of the
Notes, the Exchange Notes and the Massachusetts Guaranty to the Initial
Purchasers, except such as have been obtained and, to our knowledge, are in full
force and effect at the Closing Date or will have been obtained and will be in
full force and effect on the Release Date. Notwithstanding the foregoing, no
opinion is rendered as to the requirements of the securities laws or the Blue
Sky Laws of the Commonwealth of Massachusetts.

2.          Based solely on an inquiry of those attorneys currently with our
firm who have rendered legal services to the Massachusetts Guarantor since the
date of its formation on January 11, 2012, we confirm that we are not currently
representing the Massachusetts Guarantor in any pending litigation.

 

Exhibit A-13-1



--------------------------------------------------------------------------------

EXHIBIT B-1

Form of Opinion of Morrison & Foerster LLP, Counsel for the Company

1.          The Company has been duly incorporated and is validly existing and
in good standing under the laws of the State of Delaware, with full corporate
power and authority to own its properties and conduct business as described in
the Pricing Disclosure Package and the Offering Memorandum. Each Delaware
Guarantor is a limited liability company duly formed, existing and in good
standing under the laws of the State of Delaware, with the requisite limited
liability company power and authority to own its properties and conduct business
as described in the Pricing Disclosure Package and the Offering Memorandum.

2.          Each of the Company and the Delaware Guarantors has the requisite
corporate or limited liability company power and authority, as applicable, to
execute and deliver, and to perform its obligations under, the Joinder
Agreement, the Supplemental Indenture and the Registration Rights Agreement
Joinder.

3.          The Joinder Agreement has been duly authorized, executed and
delivered by the Company and the Delaware Guarantors.

4.          The Registration Rights Agreement Joinder has been duly authorized,
executed and delivered by the Company and each Delaware Guarantor and
constitutes the legally valid and binding obligation of the Company and each of
the Guarantors, enforceable against each of them in accordance with its terms.

5.          The Supplemental Indenture has been duly authorized, executed and
delivered by the Company and the Delaware Guarantors and constitutes a valid and
binding agreement of the Company and the Guarantors enforceable against the
Company and the Guarantors in accordance with its terms.

6.          The Guarantee (as reflected in the Indenture) constitutes a valid
and binding agreement of the Guarantors enforceable against the Guarantors in
accordance with its terms.

7.          No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency is required for the execution, delivery and performance of
the Joinder Agreement, the Supplemental Indenture (which includes the Guarantee)
and the Registration Rights Agreement Joinder, in each case with respect to the
Company and the Delaware Guarantors (to the extent such person is a party
thereto).

8.          None of the execution and delivery of the Joinder Agreement, the
Supplemental Indenture (which includes the Guarantee) and the Registration
Rights Agreement Joinder, nor the consummation of any of the transactions
contemplated thereby nor the fulfillment of the terms thereof will result in a
breach or violation of, or constitute a default under (i) any law or the
certificate of incorporation or bylaws of the Company or the certificate of
organization or operating agreement or limited liability company agreement, as
applicable, of the Delaware Guarantors, (ii) any indenture, mortgage, loan or
credit agreement, note or other debt instrument to which any of the Company or
the Delaware Guarantors is a party or by which any of them

 

Exhibit B-1-1



--------------------------------------------------------------------------------

may be bound, or to which any of the property or assets of the Company or the
Delaware Guarantors is subject, in each case which is identified to us by an
officer of the Company and the Delaware Guarantors in the officer’s certificate
attached hereto as Exhibit B (the “Officer’s Certificate”), or (iii) any
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body or arbitrator having jurisdiction over the Company and the
Delaware Guarantors that is identified to us in the Officer’s Certificate.

9.          The Exchange Guarantees of each Delaware Guarantor have been duly
authorized for issuance in the Exchange Offer by each Delaware Guarantor. The
Exchange Guarantees, when executed and delivered by each Guarantor in accordance
with the terms of the Exchange Offer, the Indenture and the Registration Rights
Agreement, will, upon the due execution, issuance and authentication of the
Exchange Notes in accordance with the terms of the Exchange Offer, the Indenture
and the Registration Rights Agreement, constitute valid and binding obligations
of each Guarantor and enforceable against each Guarantor in accordance with
their terms.

10.        None of the Company or the Guarantors is and, after giving effect to
the execution of the Supplemental Indenture and the issuance of the Guarantees,
and the application of the net proceeds from the offering of the Notes, none of
the Company or Guarantors will be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

 

Exhibit B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2

Form of Opinion of Brownstein Hyatt Farber Schreck, LLP, Nevada Counsel for the

Company and Ameristar

1.          Each of the Nevada Subsidiary Guarantors is validly existing as a
limited liability company and in good standing under the laws of the State of
Nevada, with limited liability company power and authority to execute, deliver
and perform its obligations under the Transaction Documents to which it is a
party, including the power and authority to issue the Guarantees and the
Exchange Guarantees pursuant to the Indenture.

2.          The Company is qualified to do business as a foreign corporation and
is in good standing in the State of Nevada.

3.          Each of the Transaction Documents to which each Nevada Subsidiary
Guarantor is a party has been duly authorized by such Nevada Subsidiary
Guarantors, and each of the Transaction Documents to which each Nevada
Subsidiary Guarantor is a party, other than the Exchange Guarantees, has been
executed and delivered by such Nevada Subsidiary Guarantor.

4.          The issuance of the Guarantees and the Exchange Guarantees by the
Subsidiary Guarantors, the execution and delivery by each of the Issuer, the
Company and the Subsidiary Guarantors of each of the Transaction Documents to
which it is a party, and the consummation of the Transactions do not violate
(a) the Governing Documents, (b) any Applicable Nevada Order, or (c) any
Applicable Nevada Law.

5.          No Nevada Governmental Approval is required for the execution and
delivery by the Issuer, the Company or any Nevada Subsidiary Guarantor of, and
the performance by the Issuer, the Company or any Nevada Subsidiary Guarantor of
its obligations under, the Transaction Documents to which it is a party, the
consummation of the Transactions, or the issuance or sale of the Guarantees and
the Exchange Guarantees, except (a) such as have been obtained, made or given
and are in full force and effect as of the date hereof and (b) as set forth in
the Pricing Disclosure Package and the Offering Memorandum.

 

Exhibit B-2-1



--------------------------------------------------------------------------------

EXHIBIT B-3

Form of Opinion of Faegre Baker Daniels LLP, Indiana Counsel for the Company

1.          Based solely on the Certificate of Existence for Ogle Haus and the
Certificates of Authorization identified on Schedule I, (a) each of the Company
and the Indiana Gaming Subsidiary is duly qualified and authorized to do
business as a foreign corporation and foreign limited liability company,
respectively, under the laws of the State of Indiana; and (b) Ogle Haus is
validly existing as a limited liability company under the laws of the State of
Indiana, and has filed its most recent biennial report required by Indiana law
with the Indiana Secretary of State, and no notice of withdrawal, dissolution,
or expiration with respect to Ogle Haus has been filed with the Indiana
Secretary of State or has taken place. Ogle Haus has all requisite limited
liability company power and authority to own, lease, and operate its properties
and conduct its business in the State of Indiana as described in the Pricing
Disclosure Package and the Offering Memorandum.

2.          Based solely on the Pinnacle Certificate identified on Schedule I,
(a) all of the issued and outstanding ownership interests of Ogle Haus have been
duly authorized and validly issued and are fully paid and nonassessable; (b) all
outstanding ownership interests of Ogle Haus are owned directly by the Indiana
Gaming Subsidiary; and (c) none of the outstanding ownership interests of Ogle
Haus were issued in violation of any preemptive rights provided by Indiana law
or the Operating Agreement for Ogle Haus.

3.          No authorization, approval, consent, or order of, the Indiana Gaming
Commission or any other governmental body, agency, or official of the State of
Indiana, is required in connection with the offering, issuance, or sale of the
Exchange Notes or the execution by the Indiana Gaming Subsidiary and Ogle Haus
of the Operative Documents to which it is a party or to make valid and legally
binding the execution, delivery and performance by the Issuer, the Company, the
Indiana Gaming Subsidiary or Ogle Haus of the Operative Documents to which it is
a party or the Exchange Guarantee, except (a) such as have been obtained and are
in full force and effect, (b) such periodic reports and informational filings to
which the Issuer, the Company, the Indiana Gaming Subsidiary, or Ogle Haus are
subject generally, (c) such as are required under the Indiana Gaming Laws which
have been obtained or waived, (d) such as are required as a condition of the
Approval identified on Schedule I, and (e) such as may be required under
applicable state securities laws or regulations.

4.          Each of the Indiana Gaming Subsidiary and Ogle Haus has obtained all
approvals, consents, orders, and authorizations from the Indiana Gaming
Commission necessary or required in connection with the execution of each of the
Operative Documents to which it is a party, subject to the limitations imposed
by the Indiana Gaming Commission as set forth in the Approval identified on
Schedule I. Based solely on the Pinnacle Certificate identified on Schedule I,
the Indiana Gaming Subsidiary has received and presently holds a riverboat
owner’s license from the Indiana Gaming Commission and such license is valid and
in full force and effect. To our knowledge, no event has occurred which
currently, or after notice or lapse of time, or both, would reasonably be
expected to result in a revocation, modification, suspension, or termination of
such license.

 

Exhibit B-3-1



--------------------------------------------------------------------------------

5.          Each of the Operative Documents to which Ogle Haus is a party has
been duly authorized, executed and delivered by Ogle Haus.

6.          The execution and delivery by Ogle Haus of the Operative Documents
to which it is a party, and the performance by Ogle Haus of its agreements under
such documents, do not violate Ogle Haus’ Operating Agreement or Indiana Gaming
Laws.

7.          Based solely on the Certificates of Existence for the Indiana
Guarantors identified on Schedule I, each Indiana Guarantor is validly existing
as a limited liability company under the laws of the State of Indiana, and has
filed its most recent biennial report required by Indiana law with the Indiana
Secretary of State, and no notice of withdrawal, dissolution, or expiration with
respect to such Indiana Guarantor has been filed with the Indiana Secretary of
State or has taken place.

8.          Each Indiana Guarantor has all requisite limited liability company
power and authority to execute and deliver the Operative Documents to which it
is a party, and to perform its agreements thereunder, including without
limitation, all requisite limited liability company power and authority to
execute and deliver the Indiana Guarantees pursuant to the Indenture.

9.          Each of the Operative Documents to which each Indiana Guarantor is a
party has been duly executed and delivered by such Indiana Guarantor.

10.        The execution, delivery and performance by each Indiana Guarantor of
the Operative Documents to which it is a party (i) based solely on the Manager’s
Certificates, have been duly authorized by all requisite action of the part of
the Manager(s) of such Indiana Guarantor; and (ii) do not violate the Articles
of Organization or Operating Agreement of such Indiana Guarantor.

11.        No authorization, approval, consent, or order of, the Indiana Gaming
Commission or any other governmental body, agency, or official of the State of
Indiana, is required in connection with the execution by each Indiana Guarantor
of the Operative Documents to which it is a party or of the performance of its
agreements thereunder, the execution and delivery of the Indiana Guarantees and
the Indiana Exchange Guarantees (as defined in                     ), except
(a) such as have been obtained and are in full force and effect, (b) such
periodic reports and informational filings to which the Indiana Guarantors are
subject generally, (c) such as are required under the Indiana Gaming Laws which
have been obtained or waived, (d) such as are required as a condition of the
Approval identified on Schedule I, and (e) such as may be required under
applicable state securities laws or regulations.

 

Exhibit B-3-2



--------------------------------------------------------------------------------

EXHIBIT B-4

Form of Opinion of Stone Pigman Walther Wittmann L.L.C., Louisiana Counsel for
the

Company

1.          Based solely upon certificates of existence and good standing issued
by the Louisiana Secretary of State, (a) Louisiana-I Gaming, a Louisiana
Partnership in Commendam, is a Louisiana partnership in commendam that is
validly existing under the laws of Louisiana (the concept of good standing is
not applicable to a partnership in Louisiana), (b) PNK (Baton Rouge) Partnership
is a Louisiana partnership that is validly existing under the laws of Louisiana
(the concept of good standing is not applicable to a partnership in Louisiana),
(c) PNK (Bossier City), Inc. is a corporation that is validly existing under the
laws of Louisiana and is in good standing with the Louisiana Secretary of State,
(d) PNK (Lake Charles), L.L.C. is a limited liability company that is validly
existing under the laws of Louisiana and is in good standing with the Louisiana
Secretary of State, (e) PNK (SCB), L.L.C. is a limited liability company that is
validly existing under the laws of Louisiana and is in good standing with the
Louisiana Secretary of State, (f) Ameristar Lake Charles Holdings, LLC is a
limited liability company that is validly existing under the laws of Louisiana
and is in good standing with the Louisiana Secretary of State, and (g) Ameristar
Casino Lake Charles, LLC is a limited liability company that is validly existing
under the laws of Louisiana and is in good standing with the Louisiana Secretary
of State. Each of the Louisiana Guarantors has all requisite corporate,
partnership or limited liability company (as applicable) power and authority to
conduct its business and to own or lease its properties as described in the
Pricing Disclosure Package and the Offering Memorandum, and to enter into and
perform its obligations under the Operative Documents to which it is a party.

2.          Each of the Operative Documents to which each Louisiana Guarantor is
a party has been duly authorized by such Louisiana Guarantor, and each of the
Operative Documents to which each Louisiana Guarantor is a party, other than the
Post Release Date Documents, has been executed and delivered by such Louisiana
Guarantor.

3.          The issuance of the Guarantees and the Exchange Guarantees by the
Louisiana Guarantors, the execution and delivery by the Issuer, the Company and
the Louisiana Guarantors of the Operative Documents to which they are parties,
and the consummation of the transactions contemplated by the Operative Documents
do not violate any provision of such Louisiana Guarantor’s certificate or
articles of incorporation or bylaws, partnership agreement, articles of
organization or operating agreement, or other formation and organization
documents (as applicable) in effect on the date of this legal opinion, and no
such action by the Issuer, the Company or the Louisiana Guarantors will result
in any violation of any applicable Louisiana law in effect as of the date of
this opinion letter which in our experience is customarily applicable to
transactions of the type contemplated by the Operative Documents (other than
state securities or blue sky laws as to which we express no opinion and have
assumed for purposes of this paragraph compliance therewith).

4.          No consent or filing based on law or legal requirements in the State
of Louisiana as in effect on the date of this legal opinion (and as in our
experience is customarily applicable to transactions of this kind) is required
for the execution, delivery and performance by the Issuer,

 

EXHIBIT B-4-1



--------------------------------------------------------------------------------

the Company or any Louisiana Guarantor of the Operative Documents to which it is
a party and the consummation of the transactions contemplated by the Operative
Documents, or the issuance of the Guarantees and the Exchange Guarantees, except
(a) such as have been obtained and are in full force and effect as of the date
of this legal opinion, (b) as set forth in the Pricing Disclosure Package and
the Offering Memorandum, (c) as otherwise described in this legal opinion with
respect to post Release Date notices and filings, and (d) as may be required
under state securities or “Blue Sky” laws and regulations (as to which we
express no opinion).

 

EXHIBIT B-4-2



--------------------------------------------------------------------------------

EXHIBIT B-5

Form of Opinion of Briol & Associates, PLLC, Minnesota Counsel for the Company

1.          Casino Magic, LLC (the “Minnesota Guarantor”) has been duly
organized and is validly existing as a limited liability company in good
standing under the laws of Minnesota, with full corporate power and authority
under Minnesota law to conduct its business as described in the Officer’s
Certificate, a copy of which is attached hereto as Exhibit 1.

2.          Based solely on the Officer’s Certificate, all issued and
outstanding membership interests in the Minnesota Guarantor have been duly
authorized and are validly issued, fully paid and non-assessable. Based solely
on said Officer’s Certificate, none of the outstanding membership interests in
the Minnesota Guarantor was issued in violation of statutory preemptive or, to
our knowledge, non-statutory preemptive or other similar rights of any
membership interest holder.

3.          The Minnesota Guarantor has the full right, power and authority to
execute, deliver and perform its obligations under the Joinder Agreement, the
Supplemental Indenture, the Registration Rights Agreement Joinder, its Guarantee
and its Exchange Guarantee (the Guarantee and the Exchange Guarantee are
collectively referred to as the “Minnesota Guarantees”) (collectively for
purposes of this opinion, the “Operative Documents”) and to consummate the
transactions contemplated thereby including, without limitation, the full right,
power and authority to issue and deliver the Minnesota Guarantees pursuant to
the Indenture.

4.          Each of the Operative Documents (including the Minnesota Guarantees)
has been duly and validly authorized, executed and delivered by the Minnesota
Guarantor.

5.          The issuance and sale of the Notes and the Exchange Notes of the
Issuer (or the Company, as applicable) and the issuance of the Minnesota
Guarantees by the Minnesota Guarantor, the execution and delivery by the
Minnesota Guarantor of the Operative Documents, and the consummation of the
transactions contemplated by Operative Documents, the Pricing Disclosure Package
and the Offering Memorandum (collectively, for the purposes of this opinion, the
“Transaction Documents”) by the Minnesota Guarantor do not (a) contravene or
result in a breach or violation of the Articles of Organization or Operating
Agreement of the Minnesota Guarantor, (b) to our knowledge, contravene or
violate any judgment, decree or order of any Minnesota governmental authority
having jurisdiction over the Minnesota Guarantor, (c) contravene or violate any
applicable Minnesota law (except that we express no opinion as to the
requirements of the securities laws or the Blue Sky Laws of the State of
Minnesota) or (d) conflict with or result in a breach of any of the terms and
provisions of, or constitute a default (or an event which with notice or lapse
of time, or both, would constitute a default) under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Minnesota Guarantor pursuant to, any indenture, mortgage, deed of trust,
loan agreement or any other agreement, instrument, franchise, license or permit
known to us to which the Minnesota Guarantor is a party or by which the
Minnesota Guarantor or its properties or assets may be bound (except that we
express no opinion as to the requirements of the securities laws or the Blue Sky
Laws of the State of Minnesota).

 

EXHIBIT B-5-1



--------------------------------------------------------------------------------

6.          No authorization, approval, consent or order of any Minnesota court
or governmental authority or agency is required for the execution, delivery and
performance by the Issuer, the Company and the Minnesota Guarantor of the
Transaction Documents, the consummation of the transactions contemplated by the
Transaction Documents or otherwise in connection with the issuance of the
Minnesota Guarantees, except such as have been obtained and, to our knowledge,
are in full force and effect on the date hereof; notwithstanding the foregoing,
no opinion is rendered as to the requirements of the securities laws or the Blue
Sky Laws of the State of Minnesota.

7.          The Minnesota Guarantor is not in violation of its charter or
by-laws and, based solely on the Officer’s Certificate attached hereto as
Exhibit 1, the Minnesota Guarantor is not in default in the performance of any
obligation, agreement, covenant or condition contained in any indenture, loan
agreement, mortgage, lease or other agreement or instrument that is material to
the Minnesota Guarantor to which the Minnesota Guarantor is a party or by which
any of its property is bound (except that we express no opinion as to the
requirements of the securities laws or the Blue Sky Laws of the State of
Minnesota).

 

EXHIBIT B-5-2



--------------------------------------------------------------------------------

EXHIBIT B-6

Form of Opinion of Lathrop & Gage LLP Missouri Counsel for the Company

1.          President Riverboat Casino-Missouri, Inc. has been duly organized
and is validly existing as a corporation under the laws of Missouri, with full
corporate power and authority under Missouri law to own its properties and
conduct its business as described in the Pricing Disclosure Package and Offering
Memorandum and based solely upon the Officer’s Certificate is in good standing
in Missouri, is duly qualified to do business as a foreign entity and is in good
standing under the laws of each jurisdiction which requires such qualification
wherein it owns or leases material properties or conducts material business.

2.          PNK (River City), LLC has been duly organized and is validly
existing as a limited liability company under the laws of Missouri, with full
company power and authority under Missouri law to own its properties and conduct
its business as described in the Pricing Disclosure Package and Offering
Memorandum and based solely upon the Officer’s Certificate is in good standing
in Missouri, is duly qualified to do business as a foreign entity and is in good
standing under the laws of each jurisdiction which requires such qualification
wherein it owns or leases material properties or conducts material business.

3.          Based solely upon the Officer’s Certificate, Casino One Corporation
is duly qualified and in good standing as a foreign corporation under the laws
of Missouri.

4.          Based solely upon the Officer’s Certificate, (a) all of the issued
and outstanding ownership interests of PNK (River City), LLC have been duly
authorized and validly issued and are fully paid and nonassessable; (b) all
outstanding ownership interests of PNK (River City), LLC are owned directly by
Pinnacle Entertainment, Inc., a Delaware corporation; and (c) none of the
outstanding ownership interests of PNK (River City), LLC were issued in
violation of any preemptive rights provided by Missouri law or the articles of
organization of PNK (River City), LLC.

5.          Each of the Missouri Guarantors has the full corporate or entity
right, power and authority to execute, deliver and perform its obligations, if
any, under the Purchase Agreement, the Joinder Agreement, the Supplemental
Indenture, the Registration Rights Agreement Joinder and the Notation of
Guaranty (the Guarantee executed and delivered by the Missouri Guarantors is
referred to as the “Missouri Guarantee”) (collectively for the purposes of this
opinion letter, the “Operative Documents”), and to consummate the transactions
contemplated thereby including, without limitation, the full corporate or entity
right, power and authority to execute and deliver the Missouri Guarantee
pursuant to the Supplemental Indenture.

6.          Each of the Operative Documents to which any Missouri Guarantor is a
party (including the Missouri Guarantee) has been duly and validly authorized,
executed and delivered by such Missouri Guarantor.

7.          The execution and delivery by each of the Missouri Guarantors of the
Operative Documents, including the Missouri Guarantee, to which it is a party,
and the consummation of the transactions contemplated by such Operative
Documents do not violate any provision of such Missouri Guarantor’s articles of
incorporation and bylaws, or articles of organization or operating

 

Exhibit B-6-1



--------------------------------------------------------------------------------

agreement, as applicable, and no such action by any Missouri Guarantor will
result in any violation of any applicable Missouri law in effect as of the date
of our opinion which in our experience is customarily applicable to transactions
of the type contemplated by the Operative Documents (other than state securities
or “Blue Sky” laws as to which we express no opinion, and compliance with which
we have assumed for purposes of this paragraph).

 

Exhibit B-6-2



--------------------------------------------------------------------------------

EXHIBIT B-7

Form of Opinion of Sills Cummis & Gross P.C., New Jersey Counsel for the Company

1.          Based solely upon a certificate dated [—], 2013 of the Treasurer of
the State of New Jersey, the Company is registered and in good standing as a
foreign corporation under the laws of the State of New Jersey. Based solely upon
certificates dated [—], 2013 of the Treasurer of the State of New Jersey, each
of Mitre Associates LLC and PSW Properties, LLC is registered and in good
standing as a foreign limited liability company under the laws of the State of
New Jersey.

2.          Based solely upon certificates dated [—], 2013 of the Treasurer of
the State of New Jersey, each of ACE Gaming, LLC and PNK Development 13, LLC
(collectively, the “New Jersey Subsidiaries”) is a limited liability company
existing and in good standing under the laws of the State of New Jersey.

3.          Based solely upon our review of the operating agreement and the
certificate of formation of each New Jersey Subsidiary and the New Jersey
Limited Liability Company Act, and without independent investigation, each New
Jersey Subsidiary has the limited liability company power and authority to
execute and deliver the Transaction Documents to which it is a party and to
perform its obligations thereunder, including the limited liability power and
authority to issue, sell and deliver the New Jersey Guarantee under the
Indenture.

4.          Based solely upon the Officers’ Certificates and our review of the
Written Consent and the operating agreement and certificate of formation of each
New Jersey Subsidiary and the New Jersey Limited Liability Company Act, and
without independent investigation, each of the Transaction Documents to which
each of the New Jersey Subsidiaries is a party has been duly authorized and each
of the Transaction Documents to which each of the New Jersey Subsidiaries is a
party, other than the Exchange Guarantees, has been executed and delivered by
such entity.

5.          Solely with respect to N.J.S.A. 5:12-1 et seq. and the regulations
promulgated pursuant thereto (collectively, the “New Jersey Gaming Laws”), no
authorization, approval, consent or license issued by the “Casino Control
Commission” or the “Division of Gaming Enforcement” (as such governmental
authorities are referenced in the New Jersey Gaming Laws, hereinafter referred
to as the “New Jersey Regulators”) is necessary in connection with the issuance
of the Notes or the Exchange Notes or for the due authorization, execution and
delivery by the Issuer, the Company or any Guarantor of the Transaction
Documents to which it is a party and the consummation of the transactions
contemplated thereby.

6.          The execution and delivery of the Transaction Documents by the
Issuer, the Company and the New Jersey Subsidiaries and the consummation of the
transactions contemplated thereby will not conflict with or violate (a) any New
Jersey Gaming Laws, (b) any order or decree of the New Jersey Regulators of
which we have knowledge as to which the Issuer, the Company or any New Jersey
Subsidiary is bound or (c) the operating agreement or certificate of formation
of either New Jersey Subsidiary.

 

Exhibit B-7-1



--------------------------------------------------------------------------------

7.          Based solely upon the Officers’ Certificates and our review of the
operating agreement of each New Jersey Subsidiary, and without independent
investigation, (a) all of the outstanding membership interests of ACE Gaming,
LLC are owned of record by PNK Development 13, LLC, and (b) all of the
outstanding membership interests of PNK Development 13, LLC are owned of record
by Biloxi Casino Corp which has been merged into PNK (Biloxi), LLC.

 

Exhibit B-7-2



--------------------------------------------------------------------------------

EXHIBIT B-8

Form of Opinion of Jones Walker LLP, Mississippi Counsel for the Company and
Ameristar

1.          Based solely on the Good Standing Certificates, each of the
Mississippi Guarantors is validly existing as a corporation in good standing
under the laws of the State.

2.          Each of the Mississippi Guarantors has the requisite corporate power
and authority to execute, deliver and perform its obligations under the Offering
Documents and to consummate the Transactions, including, without limitation, the
requisite corporate power and authority to execute, issue and deliver the
Guarantees pursuant to the Indenture.

3.          Each of the Offering Documents (including the Guarantees) to which
each of the Mississippi Guarantors is a party has been duly and validly
authorized, executed and delivered by each of the Mississippi Guarantors.

4.          The offer, sale and delivery of the Notes and the Exchange Notes of
the Issuer (or the Company, as applicable) and the Guarantees by the Mississippi
Guarantors, and the execution, delivery and performance by the Mississippi
Guarantors of the Offering Documents, and the consummation of the Transactions
by the Mississippi Guarantors do not, (a) contravene or result in a breach or
violation of the Organizational Documents of the Mississippi Guarantors, (b) to
our knowledge, contravene or violate any judgment, decree or order of any State
governmental authority having jurisdiction over the Mississippi Guarantors, or
(c) contravene or violate any applicable law of the State in effect as of the
date of our opinion and which in our experience customarily is applicable to
transactions of the type contemplated by the Offering Documents. We express no
opinion with respect to the requirements of, compliance with, or the
qualification of the Notes, the Exchange Notes or the Guarantees under, the
securities or blue sky laws of any federal, state or any foreign jurisdiction,
including but not limited to any blue sky laws or securities laws of the State.

5.          No authorization, approval, consent or order of any State court or
governmental or regulatory authority of the State is required for the execution,
delivery and performance by Issuer, the Company and the Mississippi Guarantors
of the Offering Documents, the consummation of the Transactions or otherwise in
connection with the offering, issuance or sale of the Notes and the Guarantees
to the Initial Purchasers, except (i) such as have been obtained and are in full
force and effect and (ii) for the filing of a post-closing loan report with the
Mississippi Gaming Commission pursuant to Mississippi Gaming Commission
Regulation Title 13, Part 2 Licensing, Chapter 9 Transfers of Ownership; Loans;
Leases, Rule 9.11 Loans to Licensees and Other Reportable Transactions (provided
that the Transactions are accomplished); provided, however, we express no
opinion with respect to the requirements of, compliance with, or the
qualification of the Notes, the Exchange Notes or the Guarantees under, the
securities or blue sky laws of any federal, state or any foreign jurisdiction,
including but not limited to any blue sky laws or securities laws of the State.

 

Exhibit B-8-1



--------------------------------------------------------------------------------

EXHIBIT B-9

Form of Opinion of Taft Stettinius & Hollister LLP, Ohio Counsel for the Company

1.          Based solely on the FFE Certificates, each of the Ohio Subsidiaries
is validly existing in full force and effect as a limited liability company
under the laws of the State of Ohio. Each of the Ohio Subsidiaries has the
requisite limited liability company power and authority to own, lease and
operate its properties and to conduct its business as described in the Officer
Certificate. Each of the Ohio Subsidiaries has the requisite limited liability
company power and authority to own, lease and operate its properties and to
conduct its business described in the Preliminary Offering Memorandum, the
Pricing Term Sheet and the Offering Memorandum.

2.          Each of the Ohio Subsidiaries has the requisite limited liability
company power and authority to execute, deliver and perform its obligations
under the Transaction Documents and to consummate the Transactions, including,
without limitation, the requisite limited liability company power and authority
to execute, issue and deliver the Guarantees pursuant to the Indenture.

3.          Each of the Transaction Documents (including the Guarantees) to
which the Ohio Subsidiaries is a party has been duly and validly authorized,
executed and delivered by each of the Ohio Subsidiaries.

4.          The offer, sale or delivery of the Notes of the Issuer and the
Guarantees by the Ohio Subsidiaries, and the execution, delivery or performance
by the Ohio Subsidiaries of the Transaction Documents, and the consummation of
the Transactions by the Ohio Subsidiaries do not, (a) contravene or result in a
breach or violation of the Organizational Documents of the Ohio Subsidiaries,
(b) to our knowledge, contravene or violate any judgment, decree or order of any
Ohio governmental authority having jurisdiction over the Ohio Subsidiaries, or
(c) contravene or violate any applicable Ohio law in effect as of the date of
our opinion and which in our experience customarily is applicable to
transactions of the type contemplated by the Transaction Documents (except that
we express no opinion as to the requirements of the securities laws or the
so-called “Blue Sky Laws” of the State of Ohio).

5.          No authorization, approval, consent or order of any Ohio court or
governmental or regulatory authority of the State of Ohio is required for the
execution, delivery and performance by the Issuer, the Company and the Ohio
Subsidiaries of the Transaction Documents, the consummation of the Transactions
or otherwise in connection with the offering, issuance or sale of the Notes and
the delivery of the Ohio Guarantees to the Initial Purchasers; notwithstanding
the foregoing, we express no opinion as to the requirements of the securities
laws or the so-called “Blue Sky Laws” of the State of Ohio.

 

Exhibit B-9-1



--------------------------------------------------------------------------------

EXHIBIT B-10

Form of Opinion of Brownstein Hyatt Farber Schreck, LLP, Colorado Counsel for
the

Company and Ameristar

1.          The Colorado Subsidiary Guarantor is validly existing as a
corporation and in good standing under the laws of the State of Colorado.

2.          The Colorado Subsidiary Guarantor has the corporate power and
authority to execute, deliver and perform its obligations under the Transaction
Documents to which it is a party and to consummate the transactions contemplated
thereby, including, without limitation, the corporate power and authority to
issue and deliver the Colorado Guarantee pursuant to the Indenture.

3.          Each of the Transaction Documents to which the Colorado Subsidiary
Guarantor is a party has been duly authorized by the Colorado Subsidiary
Guarantor and each of the Transaction Documents to which the Colorado Subsidiary
Guarantor is a party other than the Colorado Exchange Guarantee has been duly
executed and delivered by the Colorado Subsidiary Guarantor.

4.          The issuance of the Colorado Guarantee and the Colorado Exchange
Guarantee by the Colorado Subsidiary Guarantor and the execution, delivery and
performance by the Colorado Subsidiary Guarantor of the Transaction Documents to
which it is a party and the consummation of the transactions contemplated
thereby do not violate the Governing Documents.

5.          No Colorado Governmental Approval is required for the execution and
delivery by the Colorado Subsidiary Guarantor of, and the performance by the
Colorado Subsidiary Guarantor of its obligations under, the Transaction
Documents to which it is a party, the consummation of the transactions
contemplated thereby, or the issuance or sale of the Colorado Guarantees and the
Colorado Exchange Guarantee, except (a) such as have been obtained, made or
given and are in full force and effect as of the date hereof, and (b) as set
forth in the Pricing Disclosure Package and the Offering Memorandum.

 

Exhibit B-10-1



--------------------------------------------------------------------------------

EXHIBIT B-11

Form of Opinion of Brown, Winick, Graves, Gross, Baskerville and Schoenebaum,
P.L.C.,

Iowa Counsel for Ameristar

1.          Based solely on the Certificate of Existence, ACCBI is an Iowa
corporation duly incorporated and validly existing under the laws of the State
of Iowa.

2.          ACCBI has the corporate power and authority under the Organizational
Documents and Applicable Iowa Laws to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party, and to
consummate the transactions contemplated thereby, including, without limitation,
the full right, power and authority to issue and deliver the Iowa Guarantee
pursuant to the Indenture.

3.          Each of the Transaction Documents to which ACCBI is a party has been
duly executed and delivered by ACCBI.

4.          The issuance of the Iowa Guarantee and the Iowa Exchange Guarantee
by ACCBI and the execution, delivery and performance by ACCBI of the Transaction
Documents to which it is a party and ACCBI’s consummation of the applicable
transactions contemplated thereby (a) have been duly authorized by ACCBI, and
(b) do not violate the Articles of Incorporation or Bylaws of ACCBI.

5.          No approval of any Iowa governmental authority under Applicable Iowa
Laws is required for the execution and delivery by ACCBI of, and the performance
by ACCBI of its obligations under, the Transaction Documents to which it is a
party, the consummation of the transactions contemplated thereby, or the
issuance of the Iowa Guarantee and the Iowa Exchange Guarantee, except
(a) delivery of a notice filing, with copies of executed Transaction Documents,
to the Iowa Racing and Gaming Authority to be made no later than ten (10) days
after consummation of the applicable transactions (including subsequent
amendments and modifications thereto), (b) consents, registrations or filings as
may be required under Iowa securities or blue sky laws, (c) such as have been
obtained, including without limitation “shelf” approvals by and from the Iowa
Racing and Gaming Commission, and (d) as set forth in the Pricing Disclosure
Package and the Offering Memorandum.

 

Exhibit B-11-1



--------------------------------------------------------------------------------

EXHIBIT B-12

Form of Opinion of Baker Botts, Texas Counsel for the Company

1.          Each Texas Subsidiary is duly organized and validly existing as a
limited liability company under the laws of the State of Texas and is in good
standing under the laws of the State of Texas. Each Texas Subsidiary has the
limited liability company power and authority to execute and deliver the
Transaction Documents to which it is a party and to perform its obligations
under those Transaction Documents.

2.          The execution and delivery by each Texas Subsidiary of the
Transaction Documents to which it is a party, and the performance by each Texas
Subsidiary of its obligations thereunder, have been duly authorized.

3.          Each Transaction Document to which a Texas Subsidiary is a party has
been duly executed and delivered by that Texas Subsidiary.

4.          The execution and delivery by each Texas Subsidiary of the
Transaction Documents to which it is a party, and the performance by each Texas
Subsidiary of its obligations thereunder, do not violate its certificate of
organization or limited liability company agreement, and do not require any
consent or approval of, or notice to or registration or filing with, any Texas
Governmental Authority.

 

Exhibit B-12-1



--------------------------------------------------------------------------------

EXHIBIT B-13

Bacon Wilson, P.C., Massachusetts Counsel for Ameristar

3.          The Massachusetts Guarantor is duly organized and validly existing
as a corporation or limited liability company and in good standing under the
laws of the State of Massachusetts.

4.          The Massachusetts Guarantor has the corporate or limited liability
company power and authority to execute, deliver and perform its obligations
under the Transaction Documents to which it is a party and to consummate the
transactions contemplated thereby, including, without limitation, the full
right, power and authority to issue and deliver the Massachusetts Guarantee
pursuant to the Indenture.

5.          Each of the Transaction Documents to which the Massachusetts
Guarantor is a party has been duly executed and delivered by such Massachusetts
Guarantor.

6.          The issuance of the Massachusetts Guarantee and the Massachusetts
Exchange Guarantee by the Massachusetts Guarantor and the execution, delivery
and performance by the Massachusetts Guarantor of the Transaction Documents to
which it is a party and the consummation of the transactions contemplated
thereby (a) have been duly authorized by the Massachusetts Guarantor and (b) do
not violate the articles of incorporation or bylaws of the Massachusetts
Guarantor.

7.          No Massachusetts Governmental Approval is required for the execution
and delivery by the Massachusetts Guarantor of, and the performance by the
Massachusetts Guarantor of its obligations under, the Transaction Documents to
which it is a party, the consummation of the transactions contemplated thereby,
or the issuance or sale of the Massachusetts Guarantee and the Massachusetts
Exchange Guarantee, except such as have been obtained and are in full force and
effect as of the date hereof.

 

Exhibit B-13-1



--------------------------------------------------------------------------------

EXHIBIT C

Form of Joinder Agreement

                            , 2013

J.P. Morgan Securities LLC

Goldman, Sachs & Co.

Deutsche Bank Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

Wells Fargo Securities, LLC

Credit Agricole Securities (USA) Inc.

Barclays Capital Inc.

UBS Securities LLC

As Representatives of the several

  Initial Purchasers named in Schedule 1 of the Purchase Agreement

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Reference is hereby made to that purchase agreement (the “Purchase Agreement”)
dated as of July 30, 2013 among PNK Finance Corp., a Delaware corporation (the
“Issuer”) and wholly-owned unrestricted subsidiary of Pinnacle Entertainment,
Inc., a Delaware corporation (the “Company”), and the Initial Purchasers
relating to the issuance and sale to the Initial Purchasers of $850,000,000
aggregate principal amount of the Issuer’s 6.375% Senior Notes due 2021 (the
“Notes”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Purchase Agreement.

1.          Representations, Warranties and Agreements. Each of the undersigned
hereby represents and warrants to and agrees that it has the requisite right,
power and authority to execute, deliver and perform its obligations under this
Joinder Agreement and to consummate the transactions contemplated hereby. This
Joinder Agreement has been duly authorized, executed and delivered by each of
the undersigned.

2.          Joinder. Without limiting the generality of the foregoing, each of
the undersigned agrees that it will be bound by all covenants, agreements,
representations, warranties and acknowledgments attributable to the Company or
the Guarantors, as applicable, under the Purchase Agreement, as if each of the
undersigned was a party thereto as of the date of the Purchase Agreement.

3.          Counterparts. This Joinder Agreement may be signed in one or more
counterparts (which may be delivered in original form or facsimile or “pdf” file
thereof), each of which shall constitute an original when so executed and all of
which together shall constitute one and the same agreement.

 

Exhibit C-1



--------------------------------------------------------------------------------

4.          Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
thereto.

5.          Headings. The section headings used herein are for convenience only
and shall not affect the construction hereof.

6.          APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS JOINDER
AGREEMENT, THE TERMS AND CONDITIONS SET FORTH HEREIN AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS JOINDER AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Exhibit C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered in New York, New York, by its proper and duly
authorized officer as of the date set forth above.

 

 

By:

 

 

 

Name:

 

Title:

 

 

Exhibit C-3



--------------------------------------------------------------------------------

EXHIBIT D

Form of Escrow Agreement

See attached.

 

Exhibit D-1



--------------------------------------------------------------------------------

PNK FINANCE CORP.

as Grantor

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

 

as Trustee and Escrow Agent

 

 

 

ESCROW AND SECURITY AGREEMENT

 

 

 

 

  DATED [l], 2013  



--------------------------------------------------------------------------------

THIS ESCROW AND SECURITY AGREEMENT (this “Agreement”) is made on [l], 2013,
among:

 

(1)

PNK FINANCE CORP., a Delaware corporation (together with PNK Successor (as
defined below), the “Grantor”), a newly formed, wholly-owned unrestricted
subsidiary of Pinnacle Entertainment, Inc., a Delaware corporation (the
“Company”);

 

(2)

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., in its capacity as trustee
under the Indenture (the “Trustee”); and

 

(3)

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as escrow agent (together with
its successors and assigns, the “Escrow Agent”)

(each, a “Party” and, together, the “Parties”).

WHEREAS:

 

(A)

Pursuant to the Indenture (the “Indenture”), dated as of [l], 2013, between the
Grantor and the Trustee, the Grantor will issue $850,000,000 million in
aggregate principal amount of 6.375% Senior Notes due 2021 (the “Notes”) in a
private placement (the “Offering”). The Notes are being initially sold pursuant
to that certain Purchase Agreement, dated July 30, 2013 (the “Purchase
Agreement”), among the Grantor and J.P. Morgan Securities LLC, Goldman, Sachs &
Co., Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Wells Fargo Securities, LLC, Credit Agricole Securities (USA)
Inc., Barclays Capital Inc. and UBS Securities LLC (the “Representatives”), on
behalf of themselves and the other initial purchasers named therein (the
“Initial Purchasers”).

 

(B)

The Grantor and the Company intend to use the proceeds of the Offering, together
with proceeds from an anticipated new senior secured credit facility, to fund
the Company’s proposed acquisition (the “Acquisition”) of Ameristar Casinos,
Inc., a Nevada corporation (“Ameristar”), pay transaction fees and expenses,
redeem the Company’s existing 8.625% senior notes due 2017 and provide working
capital and funds for general corporate purposes after the Acquisition.

 

(C)

Concurrently with the issuance of the Notes, (i) the Initial Purchasers will
deposit, or will cause to be deposited, with the Escrow Agent $[l] by wire
transfer of immediately available funds pursuant to the wire instructions
specified in Schedule A-1 representing the gross proceeds from the sale of the
Notes (the “Notes Proceeds”) and (ii) the Grantor or its designee or designees
will deposit, or will cause to be deposited with the Escrow Agent, $[l] by wire
transfer of immediately available funds pursuant to the wire instructions
specified in Schedule A-1 (the “Interest Proceeds” and together with the Notes
Proceeds, the “Initial Deposit”), which amounts collectively are sufficient to
redeem the Notes at a redemption price of 100% of the principal amount thereof,
plus accrued and unpaid interest, if any, on the Notes, from [l], 2013 up to,
and including, October 2, 2013, with the Escrow Agent in the Escrow Account (as
defined below) to be held by the Escrow Agent for the benefit of the holders of
the Notes; provided, however, that if the Outside Date is extended beyond
September 20, 2013, the Grantor or its designee or designees will deposit, or
will cause to be deposited with the Escrow Agent,

 

- 1 -



--------------------------------------------------------------------------------

 

by wire transfer of immediately available funds pursuant to the wire
instructions specified in Schedule A-1 an amount equal to the interest that will
accrue on the Notes from October 2, 2013 to the eighth Business Day following
the new Outside Date (each such deposit, a “Subsequent Deposit”), with the
Escrow Agent in the Escrow Account to be held by the Escrow Agent for the
benefit of the holders of the Notes.

 

(D)

As security for its obligation to redeem the Notes in accordance with
Section 3.10 of the Indenture (the “Obligations”), the Grantor has agreed to
(i) grant to the Trustee for the ratable benefit of the holders of the Notes a
security interest in and lien upon the Escrowed Funds and the other Collateral
(each as defined below) and (ii) execute this Agreement to secure the payment
and performance by the Grantor of the Obligations.

 

(E)

The Escrow Agent has agreed to provide certain services to the Grantor as set
out in this Agreement.

It is agreed as follows:

 

1.

DEFINITIONS

 

1.1

In this Agreement:

“Acquisition” shall have the meaning set forth in the recitals of this
Agreement.

“Affiliate” means, with respect to any person, a Person: (a) which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such Person; (b) which directly or indirectly
through one or more intermediaries beneficially owns or holds 10% or more of any
class of the Voting Stock of such Person (or a 10% or greater equity interest in
a Person which is not a corporation); or (c) of which 10% or more of any class
of the Voting Stock (or, in the case of a Person which is not a corporation, 10%
or more of the equity interest) is beneficially owned or held directly or
indirectly through one or more intermediaries by such Person. As used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

“Ameristar” shall have the meaning set forth in the recitals of this Agreement.

“authorized representative” shall have the meaning set forth in Section 6.8 of
this Agreement.

“Business Day” means a day other than a Saturday, Sunday or other day on which
the Escrow Agent or the Trustee is authorized or required by law to be closed.

“Collateral” shall have the meaning set forth in Section 4.1 of this Agreement.

“Collateral Investment” shall have the meaning set forth in Section 5.1 of this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Company” shall have the meaning set forth in the preamble of this Agreement.

“Effective Resignation Date” shall have the meaning set forth in Section 12.2 of
this Agreement.

“Escrow Account” means a single account established and maintained by the Escrow
Agent in the name “PNK Finance Corp.”, which account shall at all times be under
the control (within the meaning of Section 8-106 of the UCC) of the Trustee and
subject to the terms and conditions of this Agreement.

“Escrow Agent” shall have the meaning set forth in the preamble of this
Agreement.

“Escrowed Funds” means the Initial Deposit, each Subsequent Deposit (if any) and
all investments (including securities entitlements) thereof made hereunder, plus
all interest, dividends and other distributions and payments thereon received or
receivable by the Escrow Agent from time to time less any property distributed
and/or disbursed in accordance with this Agreement, together with the proceeds
of any of the foregoing.

“Event of Default” shall have the meaning set forth in the Indenture.

“Grantor” shall have the meaning set forth in the preamble of this Agreement.

“Indenture” shall have the meaning set forth in the recitals of this Agreement.

“Initial Deposit” shall have the meaning set forth in the recitals of this
Agreement.

“Initial Purchasers” shall have the meaning set forth in the recitals of this
Agreement.

“Interest Proceeds” shall have the meaning set forth in the recitals of this
Agreement.

“Liability” means any loss, damage, cost, charge, claim, demand, expense,
penalty, judgment, demand, action, proceeding or other liability whatsoever
(including, without limitation, in respect of taxes, duties, levies, imposts and
other charges) and including any value added tax or similar tax charged or
chargeable in respect thereof and legal fees and expenses on a full indemnity
basis.

“Merger Agreement” means the Agreement and Plan of Merger, dated December 20,
2012, among Ameristar, the Company, PNK Holdings Inc. and PNK Development 32,
Inc., as the same has been and may be amended from time to time.

“Notes” shall have the meaning set forth in the recitals of this Agreement.

“Notes Proceeds” shall have the meaning set forth in the recitals of this
Agreement.

“Obligations” shall have the meaning set forth in the recitals of this
Agreement.

“Offering” shall have the meaning set forth in the recitals of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“Outside Date” means September 20, 2013 or such later date as agreed by the
parties to the Merger Agreement; provided that the Outside Date will not extend
beyond December 31, 2013 under any circumstances.

“Party” shall have the meaning set forth in the preamble of this Agreement.

“Person” means any individual, corporation, company (including limited liability
company), partnership, joint venture, trust, unincorporated organization or
government or any agency or political subdivision thereof.

“PNK Successor” means any successor or assign of the Grantor, including the
Company, as the surviving entity upon the consummation of the merger of the
Grantor with and into the Company in connection with the Acquisition, and any
successor or assign of the Company following the consummation of such merger.

“Purchase Agreement” shall have the meaning set forth in the recitals of this
Agreement.

“Representatives” shall have the meaning set forth in the recitals to this
Agreement.

“Special Mandatory Redemption Date” shall have the meaning set forth in the
Indenture.

“Special Mandatory Redemption Event” shall have the meaning set forth in the
Indenture.

“Special Mandatory Redemption Price” shall have the meaning set forth in the
Indenture.

“Subsequent Deposit” shall have the meaning set forth in the recitals of this
Agreement.

“Temporary Cash Investments” means any of the following: (a) Investments in U.S.
Government Obligations maturing within 90 days of the date of acquisition
thereof; (b) investments in time deposit accounts, certificates of deposit and
money market deposits maturing within 90 days of the date of acquisition thereof
issued by a bank or trust company which is organized under the laws of the
United States of America or any state thereof having capital, surplus and
undivided profits aggregating in excess of $500,000,000 and whose long-term debt
is rated “A-3” or higher, “A-” or higher or “A-” or higher according to Moody’s,
S&P or Fitch Credit Rating Co. (or such similar equivalent rating by at least
one “nationally recognized statistical rating organization” (as defined in Rule
436 under the Securities Act)), respectively; (c) repurchase obligations with a
term of not more than seven days for underlying securities of the types
described in clause (a) above entered into with a bank meeting the
qualifications described in clause (b) above; (d) investments in commercial
paper, maturing not more than 90 days after the date of acquisition, issued by a
corporation (other than the Company or Ameristar or any Affiliate of either of
them) organized and in existence under the laws of the United States of America
with a rating at the time as of which any Investment therein is made of “P-1”
(or higher) according to Moody’s, “A-1” (or higher) according to S&P or “A-1”
(or higher) according to Fitch Credit Rating Co. (or such similar equivalent
rating by at least one “nationally recognized statistical rating organization”
(as defined in Rule 436 under the Securities Act)); and (e) investments in

 

- 4 -



--------------------------------------------------------------------------------

money market funds substantially all of whose assets comprise securities of the
types described in clauses (a) through (d) above.

“Trustee” shall have the meaning set forth in the preamble of this Agreement.

“UCC” shall have the meaning set forth in Section 1.2 of this Agreement.

“Voting Stock” means securities of any class or classes of a Person, the holders
of which are ordinarily, in the absence of contingencies, entitled to vote for
corporate directors (or Persons performing equivalent functions).

 

1.2

Capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the Indenture. Unless otherwise defined herein or in the
Indenture, terms defined in Articles 8 or 9 of the Uniform Commercial Code as in
effect in the state of New York (the “UCC”) are used herein as therein defined.

 

2.

APPOINTMENT

The Grantor hereby appoints the Escrow Agent as escrow agent for the purposes in
accordance with the terms and conditions set out in this Agreement and the
Escrow Agent hereby accepts such appointment on the terms and conditions set out
in this Agreement.

 

3.

ESCROWED FUNDS; ESCROW ACCOUNT

 

3.1

The Escrow Agent shall hold the Escrowed Funds and, subject to the terms and
conditions hereof, shall invest and reinvest the Escrowed Funds as directed in
accordance with Section 5.

 

3.2

The Escrow Agent shall establish and maintain the Escrow Account herein provided
for in accordance with the terms of this Agreement.

 

4.

COLLATERAL AND SECURITY INTEREST

 

4.1

The Grantor hereby pledges to the Trustee for its benefit and for the ratable
benefit of the holders of the Notes and hereby grants to the Trustee for its
benefit and for the ratable benefit of the holders of the Notes a continuing
first-priority security interest in and to all of the Grantor’s right, title and
interest in, to and under the following (hereinafter collectively referred to as
the “Collateral”), whether characterized as investment property, certificated
securities, uncertificated securities, general intangibles or otherwise: (a) the
Escrow Account and all financial assets credited to the Escrow Account, all
funds held therein and all certificates and instruments, if any, from time to
time representing or evidencing the Escrow Account, (b) all Collateral
Investments (as hereinafter defined) and all certificates and instruments, if
any, representing or evidencing the Collateral Investments, and any and all
security entitlements to the Collateral Investments, and any and all related
securities accounts in which security entitlements to the Collateral Investments
are carried, (c) all cash, notes, deposit accounts, checks and other
instruments, if any, from time to time hereafter delivered to or otherwise
possessed by the Escrow Agent for or on behalf of the Grantor in substitution
for or in addition to any or all of the then existing Collateral, (d) all of the

 

- 5 -



--------------------------------------------------------------------------------

 

Grantor’s rights under this Agreement and (e) all proceeds of and other
distributions on or with respect to any and all of the foregoing Collateral
(including, without limitation, all dividends, interest, principal payments,
cash, options, warrants, rights, investments, subscriptions and other property
or proceeds, including proceeds that constitute property of the types described
in clauses (a) through (d) of this Section 4.1). The Escrow Agent (in its
capacity as a securities intermediary) hereby agrees that it will comply with
written entitlement orders or instructions originated by the Trustee without
further consent by the Grantor (in its capacity as a debtor/entitlement holder),
it being acknowledged and agreed that so long as the Escrow Agent has not
received notice from the Trustee or the Representatives that an Event of Default
exists, the Escrow Agent shall honor entitlement orders issued by the Grantor in
accordance with Sections 5 or 6 hereof.

 

4.2

The pledge and lien granted by the Grantor pursuant to Section 4.1 above secures
the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations.

 

4.3

All certificates or instruments representing or evidencing the Collateral,
including, without limitation, amounts invested as provided in Section 5 hereof,
shall be delivered to and held by the Escrow Agent pursuant to the terms hereof
and shall be in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance sufficient for the Trustee to have control over such Collateral, or
shall be credited to the Escrow Account that shall be maintained as a securities
account by the Escrow Agent.

 

4.4

The Escrow Agent hereby agrees that all property delivered to the Escrow Agent
for crediting to the Escrow Account will be promptly credited to the Escrow
Account by the Escrow Agent. The Escrow Agent represents and warrants that it
has not entered into, and agrees that it will not enter into, any control
agreement or any other agreement relating to the Escrow Account with any other
third party without the prior written consent of the Grantor, the Trustee and
the Initial Purchasers, except for this Agreement.

 

4.5

Except as otherwise provided by Section 6 hereof:

 

  (a)

So long as the Obligations remain unpaid, the Grantor will maintain the Escrow
Account with the Escrow Agent.

 

  (b)

It shall be a term and condition of the Escrow Account, notwithstanding any term
or condition to the contrary in any other agreement relating to the Escrow
Account, that no amount (including interest on Collateral Investments) shall be
paid or released to or for the account of, or withdrawn by or for the account
of, the Grantor or any other Person from the Escrow Account.

 

  (c)

The Escrow Account shall be established and maintained as a securities account
(as defined in Section 8-501 of the UCC).

 

  (d)

The Escrow Account shall be subject to such applicable laws, and such applicable
regulations of the Board of Governors of the Federal Reserve System

 

- 6 -



--------------------------------------------------------------------------------

 

and of any other appropriate banking or governmental authority, as may now or
hereafter be in effect.

 

4.6

The Grantor will, promptly upon request by Trustee or the Escrow Agent,
(i) execute and deliver or cause to be executed and delivered, or use its
reasonable best efforts to procure and deliver to the Escrow Agent, all
assignments, instruments and other documents and (ii) take any other actions
that are reasonably necessary to perfect, continue the perfection of, or protect
the first priority of the Trustee’s security interest in and to the Collateral,
to protect the Collateral against the rights, claims, or interests of third
Persons (other than any such rights, claims or interests created by or arising
through the Escrow Agent for the benefit of the Trustee) or to effect the
purposes of this Agreement. The Grantor will promptly pay all reasonable costs
incurred in connection with any of the foregoing within 30 days of receipt of an
invoice therefor. The Grantor also agrees, whether or not requested by the
Trustee, to take all actions that are reasonably necessary to perfect, continue
the perfection of, or to protect the first priority of, the Trustee’s security
interest in and to the Collateral, including the filing of all necessary UCC
financing and continuation statements, and to protect the Collateral against the
rights, claims or interests of third Persons (other than any such rights, claims
or interests created by or arising through the Escrow Agent for the benefit of
the Trustee).

 

5.

INVESTMENTS

 

5.1

The Escrow Agent shall cause the Escrowed Funds to be invested in the name of
the Trustee in such Temporary Cash Investments (any such investment, a
“Collateral Investment”) as the Grantor may specify in writing from time to
time. During the term of this Agreement, the Grantor shall bear and retain sole
responsibility for the selection of investments of the Escrowed Funds and all
risks from such investments. In the absence of written instructions from the
Grantor, the applicable Escrowed Funds will remain uninvested with no liability
for interest thereon. The Escrow Agent shall have no obligation to invest the
Escrowed Funds if deposited with the Escrow Agent after 2:00 p.m. New York City
time on the day of deposit. Instructions received after 2:00 p.m. New York City
time will be treated as if received on the following Business Day. The Escrow
Agent shall have no responsibility for any investment losses resulting from the
investment, reinvestment or liquidation of the Escrowed Funds in accordance with
the provisions hereof. Any interest or other income received in respect of such
investment and reinvestment of the Escrowed Funds shall become part of the
Escrowed Funds, and losses incurred in respect of such investment and
reinvestment of the Escrowed Funds shall be reflected in the value of the
Escrowed Funds from time to time. Notwithstanding the foregoing, the Escrow
Agent shall be authorized to sell or liquidate the foregoing investments
whenever the Escrow Agent shall be required to release all or any portion of the
Escrowed Funds pursuant to this Agreement. In no event shall the Escrow Agent be
deemed an investment manager or adviser in respect of any selection of
investments hereunder.

 

5.2

The Escrow Agent shall become the holder on behalf of the Trustee of the
Collateral Investments (or applicable security entitlements thereto) through the
following delivery procedures: (i) in the case of Collateral Investments that
are uncertificated securities, registration of one of the following as owner of
such uncertificated securities: (1) the Escrow Agent, (2) a Person designated by
the Escrow Agent, or (3) a Person other than a

 

- 7 -



--------------------------------------------------------------------------------

 

securities intermediary or financial intermediary, that becomes the registered
owner of such uncertificated securities on behalf of the Escrow Agent and
acknowledges that it holds the same for the Escrow Agent; and (ii) in the case
of Collateral Investments in the form of Temporary Cash Investments, the making
of book entries by the securities intermediary (other than a clearing
corporation) to whose account such Temporary Cash Investments have been credited
on the books of a Federal Reserve Bank (or on the books of another such
securities intermediary (other than a clearing corporation)) indicating that
such Temporary Cash Investments have been credited to an account of the Escrow
Agent, and the sending by such securities intermediary to the Escrow Agent of
confirmation of such transfer to the Escrow Agent’s account, in each case, as
applicable depending on the nature of the Temporary Cash Investment.

 

5.3

Prior to or concurrently with the execution and delivery of this Agreement and
prior to the transfer to the Escrow Agent of Collateral Investments (or
acquisition by the Escrow Agent of any security entitlement thereto) the Escrow
Agent shall establish the Escrow Account on its books as an account segregated
from all other custodial or collateral accounts. All Collateral Investments
shall be credited to the Escrow Account, and the Escrow Agent hereby agrees to
treat all property credited to the Escrow Account as a “financial asset” as
defined in Section 8-102(a)(9) of the UCC. Subject to the other terms and
conditions of this Agreement, all Collateral Investments held by the Escrow
Agent pursuant to this Agreement shall be held in the Escrow Account subject
(except as expressly provided in Sections 6.1 and 6.2 hereof) to the control
(within the meaning of Sections 8-106 and 9-106 of the UCC) of the Trustee for
the ratable benefit of the holders of the Notes and segregated from all other
funds or other property otherwise held by the Escrow Agent.

 

5.4

The Escrow Agent shall have no liability for any loss arising from or relating
to any Collateral Investments made at the direction of the Grantor.

 

6.

RELEASE OF ESCROWED FUNDS

 

6.1

The Escrow Agent is directed to hold and distribute the Escrowed Funds as set
forth in this Section 6 and will release the Escrowed Funds only in the cases
specifically provided for in this Section 6.

 

6.2

If the Escrow Agent receives, at any time on or prior to 10:00 a.m. (New York
City time) on the Outside Date, a certificate in the form attached hereto as
Exhibit A executed by authorized representatives of the Company and containing
the certifications described therein, the Escrow Agent shall [, on the later of
(i) the same day (or, if such date is not a Business Day, the first Business Day
after such date) following receipt by the Escrow Agent of such certificate or
(ii) the date specified in such certificate (or, if such date is not a Business
Day, the first Business Day after such date)]1 liquidate, at the written
direction of the Grantor, all investments of Escrowed Funds then held by it
(subject to Section 18 hereof) and disburse from the Escrow Account to such
Person(s) or account(s) as specified in such certificate, all Escrowed Funds
held in the Escrow Account. Any certificate delivered to the Escrow Agent
pursuant to this Section 6.2 shall be simultaneously delivered to the Trustee;
provided that failure to so deliver such

 

 

1   Note: Timing of liquidation still open.

 

- 8 -



--------------------------------------------------------------------------------

 

certificate shall not invalidate or in any manner affect delivery of such
certificate to the Escrow Agent.

 

6.3

Upon the occurrence of a Special Mandatory Redemption Event and the timely
delivery by the Grantor or the Trustee of the notice required under Section 3.10
of the Indenture, the Escrow Agent shall liquidate all investments of Escrowed
Funds then held by it (subject to Section 18 hereof) not later than the last
Business Day prior to the Special Mandatory Redemption Date. On the Business Day
prior to the Special Mandatory Redemption Date, the Escrow Agent shall release
all Escrowed Funds prior to 11:00 a.m. (New York City time) as follows:

 

  (a)

first, to the Trustee an amount equal to the Special Mandatory Redemption Price;
and

 

  (b)

second, to the Grantor or its designee or designees, any Escrowed Funds
remaining after the above distributions;

The Notes shall be redeemed as specified in Article 3 of the Indenture.

 

6.4

If the Trustee is required to effect the redemption contemplated by Section 3.10
of the Indenture and Section 6.3 above and for any reason the amount of
Collateral to be released is insufficient to pay the Special Mandatory
Redemption Price to redeem all of the outstanding Notes as provided in
Section 3.10 of the Indenture, the Grantor agrees to pay to the Trustee, no less
than one Business Day prior to the Special Mandatory Redemption Date, the amount
of funds necessary to permit all outstanding Notes to be redeemed in accordance
with the provisions of the Indenture.

 

6.5

Upon the release of any Collateral from the Escrow Account in accordance with
the terms of this Agreement, the security interest evidenced by this Agreement
in such released Collateral will automatically terminate without any further
action and such security interest will be of no further force and effect. Such
released Collateral will be delivered to the recipient free and clear of any and
all liens, claims or encumbrances of any Person, including, without limitation,
the Escrow Agent, the Trustee and the holders of the Notes. The Escrow Agent and
Trustee will take, and hereby authorize the Grantor to take, all steps necessary
to terminate any UCC financing statements and will execute such other documents
without recourse, representation or warranty of any kind as the Grantor may
reasonably request in writing to evidence or confirm the termination of the
security interest in such released Collateral.

 

6.6

The Escrow Agent shall not be required to liquidate any Collateral Investment in
order to make any release hereunder unless (i) required to do so to effect any
distribution pursuant to Section 6.2 or 6.3 hereof; or (ii) instructed to do so
by written instructions executed by the Grantor.

 

6.7

Notwithstanding anything in this Agreement or elsewhere to the contrary, the
Escrow Agent shall disburse Escrowed Funds as directed pursuant to (i) a final
judgment of a

 

- 9 -



--------------------------------------------------------------------------------

 

court of competent jurisdiction (without further right of appeal) if such order
is received by the Escrow Agent prior to receiving the written notice set forth
in the following clause (ii); or (ii) a written notice executed by the Grantor.

 

6.8

Attached as Schedule C hereto and made a part hereof is a list of those persons
initially entitled to give notices, instructions and other communications to the
Trustee and/or the Escrow Agent on behalf of the Grantor or the Company
hereunder (each such representative, an “authorized representative”). Schedule C
may be amended from time to time by written notice from the Grantor to the
Escrow Agent and the Trustee.

 

6.9

Upon request of the Grantor, (i) the Escrow Agent shall provide the Grantor the
amount of fees and reasonable and documented out-of-pocket expenses due to the
Escrow Agent pursuant to Section 9 hereof and other amounts owed to the Escrow
Agent pursuant to Section 7.3 and Section 8.4 hereof as of the date of such
request; and (ii) the Trustee shall provide the Grantor the amount of fees,
reasonable out-of-pocket expenses of the Trustee, indemnities and other amounts
owed to the Trustee under the Indenture as of the date of such request.

 

7.

INCOME TAX ALLOCATION AND REPORTING

 

7.1

The Parties agree that, for tax reporting purposes, all interest and other
income from investment of the Escrowed Funds shall, as of the end of each
calendar year and to the extent required by the Internal Revenue Service, be
reported as having been earned by PNK Finance Corp., whether or not such income
was disbursed during such calendar year.

 

7.2

On the date hereof, the Grantor shall provide the Escrow Agent with certified
tax identification numbers by furnishing appropriate forms W-9, W-8BEN, W-8CE,
W-8ECI, W-8EXP, or W-8IMY and such other related forms and documents that the
Escrow Agent may request. The Parties understand that if such tax reporting
documentation is not provided and certified to the Escrow Agent, the Escrow
Agent may be required by the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, to withhold a portion of any interest or
other income earned on the investment of the Escrowed Funds.

 

7.3

To the extent that the Escrow Agent becomes liable for the payment of any taxes
in respect of income derived from the investment of the Escrowed Funds, the
Escrow Agent shall satisfy such Liability from the Escrowed Funds to the extent
funds are available pursuant to the terms of this Agreement. The Grantor hereby
indemnifies, defends and holds the Escrow Agent harmless from and against any
tax, late payment, interest, penalty or other cost or expense that may be
assessed against the Escrow Agent on or with respect to the Escrowed Funds and
the investment thereof unless such tax, late payment, interest, penalty or other
expense was directly caused by the gross negligence, fraud or wilful misconduct
of the Escrow Agent. Payment pursuant to this Section 7.3, shall be made by the
Grantor within 60 days of receipt of written demand from the Escrow Agent.

 

7.4

The sole tax reporting obligation of the Escrow Agent hereunder shall be to file
appropriate versions of Forms 1099-INT with the Internal Revenue Service with
respect

 

- 10 -



--------------------------------------------------------------------------------

 

to interest income earned on funds held in the Escrow Account and to provide
copies thereof to Grantor.

 

8.

DUTIES OF THE ESCROW AGENT AND INDEMNIFICATION

 

8.1

The duties of the Escrow Agent are purely ministerial in nature and its sole
obligation shall be to perform the duties specifically set forth in this
Agreement. Under no circumstances will the Escrow Agent be deemed to be a
fiduciary to any Party or any other Person under this Agreement. Except as
provided in Section 8.9, the Escrow Agent will not be responsible or liable for
the failure of any Party to perform in accordance with this Agreement. The
Escrow Agent shall neither be responsible for, nor chargeable with, knowledge of
the terms and conditions of any other agreement, instrument, or document other
than this Agreement, whether or not an original or a copy of such agreement has
been provided to the Escrow Agent; and the Escrow Agent shall have no duty to
know or inquire as to the performance or nonperformance of any provision of any
such agreement, instrument, or document. References in this Agreement to any
other agreement, instrument, or document are for the convenience of the Parties,
and the Escrow Agent has no duties or obligations with respect thereto. This
Agreement sets forth all matters pertinent to the escrow contemplated hereunder,
and no additional obligations of the Escrow Agent shall be inferred or implied
from the terms of this Agreement or any other agreement.

 

8.2

The Escrow Agent shall be entitled to rely on and shall not be liable for any
action taken or omitted to be taken in accordance with the advice of counsel
retained by the Escrow Agent. The Escrow Agent shall be reimbursed as set forth
in Sections 8.4 and 9.1 hereof for any and all compensation (fees, expenses and
other costs) paid and/or reimbursed to such counsel and/or professionals.

 

8.3

The Escrow Agent shall not be liable or responsible for any Liabilities or
inconvenience which may result from anything done or omitted to be done by it in
accordance with this Agreement and shall bear no obligation or responsibility to
any Person in respect of the operation of the Escrow Account, unless such
Liability arises as a result of the gross negligence, fraud or wilful misconduct
of the Escrow Agent. The Escrow Agent is not responsible for the validity or
legality of any transaction associated with any of the Escrowed Funds.

 

8.4

The Grantor hereby indemnifies and holds harmless the Escrow Agent for an amount
equal to any and all Liabilities or obligations of any kind whatsoever that may
be imposed on or incurred by the Escrow Agent in connection with any action,
claim or proceeding brought against the Escrow Agent arising out of or relating
in any way to this Agreement; provided that the Grantor shall not have any
obligation to indemnify the Escrow Agent for any claims arising as a result of
the gross negligence, fraud or wilful misconduct of the Escrow Agent. The
provisions of this Section 8.4 shall survive the resignation or removal of the
Escrow Agent and the termination of this Agreement.

 

8.5

In no event shall the Escrow Agent be responsible or liable for any punitive,
special, indirect, or consequential loss or damage of any kind whatsoever
(including, without limitation, loss of profit) irrespective of whether the
Escrow Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action. The Escrow Agent shall not be responsible or
liable for any failure or delay in the performance of its

 

- 11 -



--------------------------------------------------------------------------------

 

obligations under this Agreement arising out of or caused, directly or
indirectly, by circumstances beyond its reasonable control, including without
limitation, acts of God, earthquakes, fires, floods, wars, civil or military
disturbances, sabotage, epidemics, riots, interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications service, accidents,
labor disputes, acts of civil or military authority or governmental actions (it
being understood that the Escrow Agent shall use its best efforts to resume
performance as soon as practicable under the circumstances).

 

8.6

The Escrow Agent shall not be liable for acting upon, and shall be entitled to
rely on and treat as a genuine document, any document that it reasonably
believes in good faith to be a notice, direction or other document furnished to
it by any Party or any legal counsel of a Party in writing and by whatever means
without further investigation and believed by the Escrow Agent in its absolute
discretion to be genuine and to have been signed by the proper persons.

 

8.7

In the event that the Escrow Agent is of the reasonable opinion that it is
unclear how it is required to act hereunder, it may, in its absolute discretion
and without being liable for any Liability resulting therefrom refrain from
acting pending receipt to its satisfaction of such clarification or a final and
non-appealable order or judgment of a court of competent jurisdiction. Upon
initiating any action of interpleader or any other action, the Escrow Agent
shall be fully released and discharged from all obligations and liability
imposed by the terms of this Agreement. Furthermore it shall be entitled to seek
and rely upon, and shall be protected in acting in good faith upon, the advice
or opinion of, or any information addressed to the Escrow Agent obtained from
any lawyer and shall not be liable for any Liability occasioned by so acting (or
for any delay or inaction pending the obtaining of such advice or opinion in
good faith), except to the extent that such Liability is due to the Escrow
Agent’s gross negligence, fraud or wilful misconduct.

 

8.8

The Escrow Agent is hereby authorized, in making or disposing of any investment
permitted by this Agreement, to deal with itself (in its individual capacity) or
with anyone or more of its affiliates, so long as such action is in a manner not
inconsistent with the terms of this Agreement.

 

8.9

The Escrow Agent may execute any of its powers or responsibilities hereunder
either directly or by or through its agents or attorneys and the Escrow Agent
shall not be liable for the actions of any agents or attorneys appointed with
due care. Any such acts by the Escrow Agent’s agents or attorneys will be deemed
to be acts of the Escrow Agent, and shall not relieve the Escrow Agent of any of
its duties, responsibilities or obligations hereunder.

 

9.

FEES AND EXPENSES

 

9.1

The Grantor shall pay to the Escrow Agent reasonable and documented
out-of-pocket expenses and disbursements to the extent then invoiced (including
documentation supporting such requests), including reasonable legal expenses of
one legal counsel. The Escrow Agent has waived all other reasonable activity
charges, including any annual fees, acceptance fees and reasonable costs and
expenses, which the Escrow Agent may properly incur in relation to the
negotiation, preparation and execution of this Agreement and the performance of
its obligations hereunder. Any extraordinary fees properly incurred pursuant to
Section 9.2 have not been waived.

 

- 12 -



--------------------------------------------------------------------------------

9.2

If the Escrow Agent considers it expedient or necessary to undertake duties
which are of an exceptional nature or otherwise outside the scope of the normal
duties of the Escrow Agent under this Agreement, and the Escrow Agent undertakes
such duties with the prior written consent of the Grantor, the Grantor shall pay
to the Escrow Agent additional remuneration in accordance with the Escrow
Agent’s then current charging procedures.

 

9.3

All payments by the Grantor under this Section 9 shall be made free and clear
of, and without withholding or deduction for, any taxes, duties, assessments or
governmental charges of any nature imposed by any government having power to
tax, unless such withholding or deduction is required by law. In that event, the
Grantor shall pay such additional amounts as will result in receipt by the
Escrow Agent of such amounts as would have been received by it if no such
withholding had been required.

 

9.4

Any payment under this Section 9 shall be made within 30 days of the date of
receipt of the relevant invoice (including documentation reasonably supporting
such requests) by the Grantor.

 

10.

MODIFICATION

No modification to or variation of this Agreement (or any document entered into
pursuant to this Agreement) shall be valid unless it is in writing and signed by
or on behalf of each Party hereto and the prior written consent of the Initial
Purchasers to such modification or variation has been obtained. Notwithstanding
the foregoing, no provisions of this Agreement (including, without limitation,
those relating to the release of the Escrowed Funds under Section 6 hereof) may
be modified in any manner materially adverse to the holders of the Notes without
the written consent of the holders of a majority in principal amount of the
Notes then outstanding voting as a single class.

 

11.

TERMINATION

 

11.1

This Agreement shall terminate upon the distribution of all Escrowed Funds from
the Escrow Account in accordance with the provisions of Section 6. At such time
and upon the written instruction of the Trustee, the Escrow Agent shall reassign
and redeliver to the Grantor all of the Collateral hereunder that has not been
sold, disposed of, retained or applied by the Escrow Agent in accordance with
the terms of this Agreement and the Indenture. Such reassignment and redelivery
to the Grantor shall be without warranty by or recourse to the Escrow Agent in
its capacity as such, except as to the absence of any liens on the Collateral
created by or on account of actions of the Escrow Agent, and shall be at the
reasonable expense of the Grantor.

 

11.2

Sections 8 and 9 hereof shall survive the termination of this Agreement.

 

12.

CHANGE IN ESCROW AGENT

 

12.1

Each of the Parties agrees that the Grantor may terminate the appointment of the
Escrow Agent hereunder at any time by giving 10 days’ advance written notice of
such termination to the Escrow Agent, signed by the Grantor.

 

- 13 -



--------------------------------------------------------------------------------

12.2

Each of the Parties agrees that the Escrow Agent shall have the right to give
notice of the resignation of its appointment hereunder by giving 30 days’
advance written notice to that effect to the other Parties. Such notice shall
specify the date on which such resignation shall take effect (the “Effective
Resignation Date”); provided, however, the assignment by the Escrow Agent
pursuant to Section 13.3 hereof shall not require any such advance notice.

 

12.3

In the event that the Escrow Agent delivers a notice in accordance with
Section 12.2 above, the Grantor shall appoint a successor escrow agent on
substantially the same terms as this Agreement. Following the transfer of the
Escrowed Funds to any designated successor escrow agent or other designated
party, the Escrow Agent shall automatically be discharged from its obligations
under this Agreement.

 

12.4

If, prior to the Effective Resignation Date, the other Parties have not
appointed a successor escrow agent or instructed the Escrow Agent to transfer
the Escrowed Funds in accordance with Section 12.3 above, the Escrow Agent may
petition a court of competent jurisdiction to approve a successor escrow agent.
Any such appointment shall be binding upon all of the Parties hereto and the
Escrow Agent shall be entitled to transfer the Escrowed Funds to the successor
escrow agent so appointed, at which such time the Escrow Agent’s obligations
hereunder shall terminate.

 

13.

ASSIGNMENT

 

13.1

Nothing in this Agreement, expressed or implied, shall give or be construed to
give any Person, other than the Parties hereto and their respective successors
and assigns, any legal claim under any covenant, condition or provision hereof,
all the covenants, conditions and provisions contained in this Agreement being
for the sole benefit of and only binding upon the Parties hereto and their
respective successors and assigns.

 

13.2

Other than an assignment of this Agreement by the Grantor to the Company by
merger in connection with the Acquisition, no Party shall assign, transfer, or
create security over all or any of its rights or obligations under this
Agreement without the prior written consent of the other Parties, which consent
may be withheld in the sole discretion of the Party whose consent is sought. Any
purported assignment, transfer or security without that consent shall be null
and void and of no force or effect.

 

13.3

If the Escrow Agent consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation or
banking association, the successor corporation or association without any
further act pursuant to Section 13.2, so long as such corporation or banking
association is a nationally recognized financial institution, shall be the
successor Escrow Agent.

 

14.

COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

15.

ENTIRE AGREEMENT

 

- 14 -



--------------------------------------------------------------------------------

This Agreement represents the whole agreement among the Parties in relation to
its subject matter and supersedes all prior representations, promises,
agreements and understandings. The invalidity, illegality or unenforceability of
a provision of this Agreement does not affect or impair the continuation in
force of the remainder of it.

 

16.

NOTICES

 

16.1

Any notice required to be given under this Agreement to any of the Parties shall
be made in the English language, shall be delivered in person, sent by pre-paid
(certified or registered) mail, by nationally recognized overnight courier, or
by fax or email addressed to:

If to the Trustee or Escrow Agent:

The Bank of New York Mellon Trust Company, N. A.

400 South Hope Street, Suite 400

Los Angeles, CA 90071

Attention: Global Corporate Trust, Corporate Unit

Fax: (213) 630-6298

If to the Grantor:

PNK Finance Corp.

c/o Pinnacle Entertainment, Inc.

8918 Spanish Ridge Avenue

Las Vegas, NV 89148

Attention:  John A. Godfrey, Esq.

Fax: (702) 784-7748

with a copy (which shall not constitute notice) to:

Morrison & Foerster LLP

2000 Pennsylvania Ave., NW

Washington, DC 20006

Attention:  David Slotkin, Esq.

Fax:  (202) 785-7522

and

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071-1560

Attention:  Cynthia A. Rotell, Esq.

Fax:  (213) 891-8763

or any other address of which written notice has been given to the Parties in
accordance with this Section.

 

- 15 -



--------------------------------------------------------------------------------

16.2

Any such notice shall take effect, if delivered in person, at the time of
delivery, if sent by registered or certified mail, the third following Business
Day, if sent by nationally recognized overnight courier, the next Business Day,
and, in the case of fax or email, 24 hours after the time of dispatch, provided
that in the case of a notice given by fax transmission or email, such notice
shall be confirmed by mail. The failure of the addressee to receive such
confirmation shall not invalidate the relevant notice given by fax or email.

 

16.3

All notices and certificates sent or delivered to the Escrow Agent by any Party
(other than the Trustee) shall simultaneously be delivered to the Trustee. The
Escrow Agent agrees to accept and act upon instructions or directions pursuant
to this Agreement sent by unsecured e-mail, pdf, facsimile transmission or other
similar unsecured electronic methods; provided, however, that the Escrow Agent
shall have received an incumbency certificate listing persons designated to give
such instructions or directions and containing specimen signatures of such
designated persons, which such incumbency certificate shall be amended and
replaced whenever a person is to be added or deleted from the listing. If the
parties hereto elect to give the Escrow Agent e-mail or facsimile instructions
(or instructions by a similar electronic method) and the Escrow Agent in its
discretion elects to act upon such instructions, the Escrow Agent’s
understanding of such instructions shall be deemed controlling. The Escrow Agent
shall not be liable for any losses, costs or expenses arising directly or
indirectly from the Escrow Agent’s reliance upon and compliance with such
instructions notwithstanding if such instructions conflict or are inconsistent
with a subsequent written instruction. The Grantor agrees to assume all risks
arising out of the use of such electronic methods to submit instructions and
directions to the Escrow Agent, including without limitation the risk of the
Escrow Agent acting on unauthorized instructions, and the risk or interception
and misuse by third parties.

 

17.

GOVERNING LAW AND JURISDICTION

 

17.1

THIS AGREEMENT AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH IT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
TO THE EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY.

 

17.2

Each Party hereto irrevocably (i) agrees that any legal suit, action or
proceeding against such Party arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in any U.S. Federal or state
court in the Borough of Manhattan, The City of New York and (ii) waives, to the
fullest extent it may effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such proceeding.

 

17.3

The Parties agree that if any provision of this Agreement shall under any
circumstances be deemed invalid or inoperative, this Agreement shall be
construed with the invalid or

 

- 16 -



--------------------------------------------------------------------------------

 

inoperative provisions deleted and the rights and obligations of the Parties
shall be construed and enforced accordingly.

 

17.4

The headings used in this Agreement are for convenience only and shall not
constitute a part of this Agreement. Each of the parties hereto hereby
irrevocably waives to the fullest extent permitted by applicable law any and all
right to trial by jury in any legal proceeding arising out of or relating to
this Agreement.

 

18.

WIRE TRANSFER INSTRUCTIONS

 

18.1

All cash deposited into the Escrow Account by any Person will be transferred by
wire transfer (except for transfers to the Escrow Account by the Trustee which
may be by book entry) of immediately available funds in accordance with wire
instructions set forth in Schedule A-1.

 

18.2

All cash (including the cash proceeds from liquidation of any Escrowed Funds)
distributed from the Escrow Account to any Person will be transferred by wire
transfer (except for transfers from the Escrow Account to the Trustee which may
be by book entry) of immediately available funds in accordance with wire
instructions provided in writing by any Party to the Escrow Agent in Schedule
A-2, which shall be superseded by any amendments thereto or such other schedules
provided subsequent to the execution of this Agreement, prior to such
distribution.

 

18.3

If, upon termination of this Agreement and after any required liquidation or
distribution of Escrowed Funds for the benefit of any Person other than the
Grantor, pursuant to Section 6 hereof, any Escrowed Funds consist of assets
other than cash and are to be released to the Grantor, the Escrow Agent shall
liquidate such Escrowed Funds into cash and distribute it pursuant to
Section 6.3 hereof unless the Grantor has provided a prior written request to
the Escrow Agent not to liquidate such Escrowed Funds and to deliver such
non-cash Escrowed Funds in kind to the Grantor, to the extent the Grantor is
entitled to a distribution, at such account(s) or location(s) specified by the
Grantor in such written request. If the Escrow Agent receives such a request, it
shall deliver such non-cash Escrowed Funds to the Grantor as promptly as
practicable. No request by the Parties pursuant to this paragraph shall
constitute an “entitlement order” or instruction with respect to the Escrowed
Funds prior to the termination of this Agreement.

 

19.

Customer Identification Program

The Grantor acknowledges receipt of the notice set forth as Schedule B attached
hereto and that information may be requested to verify its identity.

 

20.

The Trustee

The rights, privileges and benefits of the Trustee set forth in the Indenture
are hereby incorporated herein by reference.

[Signature Pages Follow]

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
duly authorized representatives as of the day and year first written above.

 

PNK FINANCE CORP., as Grantor  

 

by

     

 

 

      Name:       Title:

 

 

 

 

 

Signature Page to Escrow Agreement

(Grantor)



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON

TRUST COMPANY, N.A.

as the Trustee and Escrow Agent  

 

by

     

 

 

      Name:       Title:

 

 

 

 

 

 

 

Signature Page to Escrow Agreement

(Trustee and Escrow Agent)



--------------------------------------------------------------------------------

Exhibit A

Form of Officers’ Certificate

Pinnacle Entertainment, Inc.

This certificate is being delivered pursuant to Section 6 of the Escrow
Agreement, dated as of [l], 2013 (the “Escrow Agreement”), between PNK Finance
Corp., a Delaware corporation (together with PNK Successor, the “Grantor”) and
The Bank of New York Mellon Trust Company, N.A., as Trustee under the Indenture
referred to in the Escrow Agreement and as Escrow Agent (“Escrow Agent”). Unless
otherwise indicated, capitalized terms used but not defined herein have the
respective meanings specified in the Escrow Agreement or the Indenture. Pinnacle
Entertainment, Inc. (the “Company”) hereby certifies to the Escrow Agent and
directs the Escrow Agent through the undersigned officers as follows:

(1)  (a) the Acquisition has been, or will be substantially simultaneously with
the disbursement of the Escrowed Funds as provided hereunder, consummated in all
material respects in accordance with the terms of the Merger Agreement and
(b) no provision of the Merger Agreement has been altered, amended or otherwise
changed or supplemented, or any provision waived or consented to, in any manner
that is material and adverse to the holders of the Notes, as determined in good
faith by the Grantor, without the consent of the holders of a majority in
principal amount of the Notes outstanding; and

(2)  (a) the Company and each of its subsidiaries (including Ameristar’s former
subsidiaries) that is required to provide a Guaranty under the Indenture (the
“Required Guarantors”) have executed and delivered a supplemental indenture
pursuant to which, concurrently with the disbursement of the Escrowed Funds as
provided in the Escrow Agreement, the Company has assumed the obligations of the
Grantor under the Notes and the Indenture and the Required Guarantors have
guaranteed the Notes as provided in the Indenture and (b) the Company and the
Required Guarantors have delivered to the Representatives executed copies of the
joinders, agreements, legal opinions and other documents required to be
delivered by them to the Representatives pursuant to Section 6(w) of the
Purchase Agreement and have satisfied any other requirements under such Section
of the Purchase Agreement.

Instructions:

The Escrow Agent is hereby directed to release to [the Grantor] all Escrowed
Funds by wire transfer of immediately available funds or to disburse such
Escrowed Funds as otherwise directed in writing by the Grantor.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, through each of the undersigned officers, has
signed this officers’ certificate this          day of
                                    , 2013.

 

 

 

  By:     

 

   Name:        Title:    

 

 

 

 

  By:   

 

   Name:        Title:    

 

 

 

 

 

Signature Page to Officers’ Certificate

(Escrow Release)



--------------------------------------------------------------------------------

Schedule A-1

WIRE INSTRUCTIONS

All cash deposited into the Escrow Account will be transferred by wire transfer
of immediately available funds in accordance with the following wire transfer
instructions:

 

Bank:        [                                              ] ABA No.:   
    [                                              ] Account Name (Beneficiary):
       [                                              ] Account No.:   
    [                                              ] F/F/C:   
    [                                              ] Attention:   
    [                                              ] Ref:   
    [                                              ]



--------------------------------------------------------------------------------

Schedule A-2

WIRE INSTRUCTIONS

All cash distributed from the Escrow Account to the Trustee for payment on the
Notes pursuant to a Special Mandatory Redemption Event will be transferred by
wire transfer of immediately available funds in accordance with the following
wire transfer instructions:

 

Bank:        [                                              ] ABA No.:   
    [                                              ] Account Name (Beneficiary):
       [                                              ] Account No.:     `   
    [                                              ] F/F/C:   
    [                                              ] Attention:   
    [                                              ] Ref:   
    [                                              ]

All cash distributed from the Escrow Account to the Grantor or its designee(s)
in accordance with Section 6.2 of the Escrow Agreement will be transferred by
wire transfer of immediately available funds in accordance with the following
wire transfer instructions:

 

Bank:        [                                              ] ABA No.:   
    [                                              ] Account Name (Beneficiary):
       [                                              ] Account No.:   
    [                                              ] F/F/C:   
    [                                              ] Attention:   
    [                                              ] Ref:   
    [                                              ]



--------------------------------------------------------------------------------

Schedule B

CUSTOMER IDENTIFICATION PROGRAM NOTICE

Important information about procedures for opening a new Account

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions (which includes the
Escrow Agent) to obtain, verify and record information that identifies each
Person who opens an account.

For a non-individual Person such as a business entity, a charity, a trust or
other legal entity, the Escrow Agent will ask for documentation to verify its
formation and existence as a legal entity. Such documentation may include, but
is not limited to, Certificates of Good Standing from the appropriate Secretary
of State, certified copies of Partnership Agreements, Trust Agreements or other
formation agreements or documents. For companies whose equity securities are
publicly traded, these requirements can be met with evidence of regulatory
filings with the Securities and Exchange Commission as found on its EDGAR
database. We may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity or other relevant documentation.

In addition, for non-individual entities, the Escrow Agent must be informed if
any contractual party is now acting, or has acted in the past 12 months, under a
different name, or has changed its name in the last 12 months.

For individuals, a copy of a government–issued identification, such as a
driver’s license or passport, is required to establish identity for the primary
party responsible for the account as a signing party to the governing documents.
Additionally, any individual involved in the transaction will be required to
provide a certified Tax Identification Number on IRS Form W-9, or Form W-8 for
non-US Persons.

Any capitalized term used without definition in this Schedule B is used with the
meaning assigned to such term in the Escrow Agreement of which this Schedule B
is a part.



--------------------------------------------------------------------------------

SCHEDULE C

AUTHORIZED REPRESENTATIVES OF THE GRANTOR

 

1.        [                             ] 2.    [                             ]
3.    [                             ] 4.    [                             ]

AUTHORIZED REPRESENTATIVES OF THE COMPANY

 

1.        [                             ] 2.    [                             ]
3.    [                             ] 4.    [                             ]